EXHIBIT 10(ii)

 

 

 

ASSET PURCHASE AGREEMENT

 

 

among

 

 

KERR GROUP, INC.,

 

 

KERR ACQUISITION SUB II, LLC,

as Purchaser,

 

 

and

 

 

TUBED PRODUCTS, INC.,

as Seller

 

 

Dated as of June 26, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1.1

Definitions

1.2

Rules of Construction

 

 

ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS

2.1

Purchased Assets

2.2

Excluded Assets

2.3

Assumed Liabilities

2.4

Retained Liabilities

2.5

Purchase Price; Payment of Purchase Price; Adjustments

2.6

Allocation of Purchase Price

2.7

Closing

2.8

Assignment of Contracts

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

3.1

Organization and Qualification

3.2

Authority Relative to this Agreement

3.3

No Conflict

3.4

Required Filings and Consents

3.5

Financial Statements

3.6

Absence of Undisclosed Liabilities

3.7

Absence of Certain Changes or Events

3.8

Sufficiency and Title to Assets

3.9

Intellectual Property

3.10

Contracts

3.11

Permits

3.12

Compliance with Laws

3.13

Litigation

3.14

Books and Records

3.15

Employment Matters.

3.16

Employee Benefits

3.17

No Finder

3.18

Environmental Matters

3.19

Taxes and Tax Returns

3.20

Customers and Suppliers

3.21

Inventory

3.22

Insurance

3.23

Affiliate Transactions

3.24

Questionable Payments

3.25

Products Liability

3.26

No Powers of Attorney

3.27

Full Disclosure

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF KERR AND PURCHASER

4.1

Organization and Qualification

4.2

Authority Relative to this Agreement

4.3

No Conflict

4.4

Required Filings and Consents

4.5

No Finder

4.6

No Litigation

4.7

Commitment Letters

 

 

ARTICLE V ADDITIONAL COVENANTS

5.1

Conduct of Business

5.2

Intentionally Omitted

5.3

Consents, Filings and Authorizations; Efforts to Consummate

5.4

Notices of Certain Events

5.5

Public Announcements

5.6

Access to Information; Confidentiality

5.7

Expenses

5.8

Title and Survey Matters

5.9

No Recording

5.10

Intentionally Omitted

5.11

Intentionally Omitted

5.12

Patent Transfer

5.13

Price Decrease Notification

 

 

ARTICLE VI CONDITIONS TO CLOSING

6.1

Conditions to the Obligations of Seller and Purchaser

6.2

Conditions to Obligation of Seller

6.3

Conditions to Obligation of Purchaser

 

 

ARTICLE VII TERMINATION; EFFECT OF TERMINATION

7.1

Termination of Agreement

7.2

Effect of Termination; Right to Proceed

 

 

ARTICLE VIII POST-CLOSING COVENANTS

8.1

Certain Transitional Matters

8.2

Transfer and Retention of Transferred Employees; Employee Benefits

8.3

Non-Competition Covenant

8.4

Trademarks, Etc.

8.5

Tax Covenants

8.6

Records; Retention

8.7

Designated Reporting Person

8.8

Further Assurances

 

 

ARTICLE IX SURVIVAL; INDEMNIFICATION

9.1

Expiration of Representations and Warranties

9.2

Indemnification by Seller

 

ii

--------------------------------------------------------------------------------


 

9.3

Indemnification by Kerr and Purchaser

9.4

Notice of Claims

9.5

Opportunity to Defend Third Party Claims

9.6

Limitation of Liability

9.7

Effect of Taxes and Insurance

9.8

Treatment of Indemnity Payments; No Duplication

 

 

ARTICLE X GENERAL

10.1

Notices

10.2

Severability

10.3

Assignment; Binding Effect; Benefit

10.4

Incorporation of Exhibits and Schedules

10.5

Governing Law; Submission to Jurisdiction

10.6

Waiver of Jury Trial

10.7

Interpretation

10.8

Counterparts

10.9

Entire Agreement

10.10

Waivers and Amendments

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Intentionally Omitted

Exhibit C

 

Intentionally Omitted

Exhibit D

 

Form of Transition Services Agreement

Exhibit E

 

Intentionally Omitted

Exhibit F

 

Form of Assignment of Lease

Exhibit G

 

Form of Bill of Sale

Exhibit H

 

Form of Deed

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

 

Seller Affiliates

Schedule 1.1(b)

 

Closing Balance Sheet / Working Capital

Schedule 2.1(a)(i)

 

Real Property

Schedule 2.1(a)(ii)

 

Real Property Leases

Schedule 2.1(b)

 

Tangible Personal Property

Schedule 2.1(e)

 

Assigned Contracts

Schedule 2.1(f)

 

Listed Permits

Schedule 2.1(g)

 

Listed Intellectual Property

Schedule 2.1(j)

 

Vehicles

Schedule 2.2(d)

 

Excluded Tangible Personal Property

Schedule 2.2(g)

 

Excluded Assets

Schedule 3.1

 

Subsidiaries

Schedule 3.3

 

No Conflict of Seller

Schedule 3.4

 

Seller Consents

Schedule 3.5

 

Seller’s Balance Sheets

Schedule 3.6

 

Undisclosed Liabilities

Schedule 3.7

 

Certain Changes or Events

Schedule 3.8

 

Title to Assets

Schedule 3.9(a)

 

Registered Intellectual Property Rights

Schedule 3.9(d)

 

Intellectual Property Infringement

Schedule 3.9(e)

 

Intellectual Property Claims

Schedule 3.9(g)

 

Computer Software

Schedule 3.9(h)

 

Domain Names

Schedule 3.10

 

Material Contracts

Schedule 3.13

 

Litigation

Schedule 3.15

 

Employment Matters

Schedule 3.15(c)

 

Employment Loss

Schedule 3.16

 

Benefit Plans

Schedule 3.18

 

Environmental Matters

Schedule 3.19

 

Taxes and Tax Returns

Schedule 3.20

 

Customers and Suppliers

Schedule 3.22

 

Insurance

Schedule  3.23

 

Affiliate Transactions

Schedule 5.1

 

Conduct of Business

Schedule 5.1(m)

 

Permitted Capital Expenditures

Schedule 5.9

 

Title Commitments

Schedule 6.2(f)

 

Required Consents

Schedule 6.3(h)

 

Required Consents

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made as of June 26, 2003 among KERR GROUP,
INC., a Delaware corporation (“Kerr”), KERR ACQUISITION SUB II, a wholly-owned
limited liability company (“Purchaser”), and TUBED PRODUCTS, INC., a Maryland
corporation (“Seller”).

 

RECITALS

 

Seller engages in the business of developing, manufacturing, marketing and
distributing specialty molded closures and flexible plastic packaging primarily
for the healthcare, personal care, health and beauty, pharmaceutical, household
chemical, automotive, industrial and dentifrice industries (the “Business”). 
Subject to the terms and conditions set forth herein, Seller desires to sell,
convey, transfer, assign and deliver to Purchaser, and Purchaser desires to
purchase and acquire from Seller, all of Seller’s right, title and interest in
and to all of the Purchased Assets, as defined herein (the “Acquisition”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 


ARTICLE I
DEFINITIONS


 

1.1           Definitions.  As used herein, the following terms shall have the
following meanings:

 

“Accounts Payable” means normal trade payables associated with the ongoing
operations of the business, including liabilities relating to sales allowances,
customer rebates, third party royalty payments and commissions, and pro-card
accruals; provided that the disputed Manpower International, Inc. payable shall
not be deemed to be an “Account Payable”.

 

“Acquisition” has the meaning given to such term in the Recitals.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of Seller include the Persons listed on
Schedule 1.1(a).

 

“Affiliate Marks” means the service marks, trademarks, trade names and domain
names used by Seller in the operation of the Business and owned by or licensed
to an Affiliate of Seller, as listed on Schedule 2.2(g).

 

“Agreement” means this Asset Purchase Agreement.

 

--------------------------------------------------------------------------------


 

“Asserted Liability” has the meaning given to such term in Section 9.4.

 

“Assigned Contracts” has the meaning given to such term in Section 2.1(e).

 

“Assignment and Assumption Agreement” has the meaning given to such term in
Section 2.5(b)(ii).

 

“Assignment of Lease” has the meaning given to such term in Section 6.2(d)(i).

 

“Associate” means, as to any Person, (a) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity, and (b) any family member or
spouse of such Person, or any family member of such spouse, or any individual
who has the same home as such Person or who is a director or officer of such
Person or any of its parents or Subsidiaries.

 

“Assumed Liabilities” has the meaning given to such term in Section 2.3.

 

“Audited Financials” has the meaning given to such term in Section 3.5.

 

“Base Purchase Price” has the meaning given to such term in Section 6.2(c)(vii).

 

“Business” has the meaning given to such term in the Recitals.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York City or San Francisco, California, are authorized or obligated
by applicable Law to close.

 

“Capital Expenditures” means Seller’s actual capital expenditures properly
classified as property, plant and equipment in accordance with GAAP (using, to
the extent permitted by GAAP, the practices, procedures and methods historically
used by Seller), accrued during the period beginning on December 1, 2002 and
ending on the earlier of August 31, 2003 and the Closing Date; provided,
however, that if the Closing does not occur on or prior to August 31, 2003 as a
result of (i) postponement of the Closing by Seller pursuant to Section 5.8(b),
(ii) a second request under the HSR Act under Section 7.1(b), or (iii) breach by
Seller of its obligations hereunder, then Capital Expenditures shall accrue
during the period beginning on December 1, 2002 and ending on the Closing Date. 
For the avoidance of doubt, items set forth on Capital Expenditures Schedule
5.1(m) shall be deemed to be Capital Expenditures for purposes of this
Agreement.

 

 “Capital Expenditures Adjustment” has the meaning given to such term in Section
2.5(f).

 

“Closing” has the meaning given to such term in Section 2.7.

 

“Closing Balance Sheet” means a balance sheet of Seller, prepared pursuant to
Section 2.5(d) setting forth the Purchased Assets and the Assumed Liabilities as
of the Closing Date to the extent such assets and liabilities would be shown on
a balance sheet of Seller prepared in accordance with GAAP, using, to the extent
permitted by GAAP, the practices,

 

2

--------------------------------------------------------------------------------


 

procedures and methods used by Seller in preparing the Audited Financials, which
balance sheet shall be prepared by Purchaser.

 

“Closing Capital Expenditures” has the meaning given to such term in Section
2.5(f)(ii).

 

“Closing Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Closing Capital Expenditures Objection Notice” has the meaning given to such
term in Section 2.5(f)(ii).

 

“Closing Date” has the meaning given to such term in Section 2.7.

 

“Closing Proration” has the meaning given to such term in Section 2.5(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitments” has the meaning given to such term in Section 5.8(a).

 

“Computer Software” means all computer programs other than computer programs
designed for use in the preparation of Tax Returns, and all documentation
relating to the foregoing.

 

“Counterpart Plans” has the meaning given to such term in Section 8.2.

 

“Current Assets” shall mean the current assets of the Business that are among
the Purchased Assets set forth in the Closing Balance Sheet.

 

“Current Liabilities” shall mean the current liabilities of the Business that
are among the Assumed Liabilities set forth in the Closing Balance Sheet.

 

“De Minimis Losses” means a Loss resulting from a single set of facts or
circumstances that does not exceed $10,000.

 

“Environmental Claim” means any claim, action, cause of action, investigation or
notice by any person or entity alleging potential liability (including potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, or penalties)
arising out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned or operated by Seller, (b) any violation, or alleged violation, of
any Environmental Law, and (c) the presence of fungus or mold in any building
owned or operated by Seller.

 

“Environmental Laws” means all Laws relating to pollution or protection of human
health or the environment (including ambient air, surface water, ground water,
land surface or subsurface strata, and natural resources), including laws and
regulations relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.

 

3

--------------------------------------------------------------------------------


 

“Estimated Capital Expenditures” has the meaning given to such term in Section
2.5(f)(i).

 

“Exceptions” has the meaning given to such term in Section 5.8(a).

 

“Excluded Assets” has the meaning given to such term in Section 2.2.

 

“Excluded Contracts” has the meaning given to such term in Section 2.2(g).

 

“Final Closing Capital Expenditures” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Final Closing Capital Expenditures Adjustment” has the meaning given to such
term in Section 2.5(f)(ii).

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity (including a court exercising
executive, legislative, judicial, regulatory, administrative functions of, or
pertaining to, government).

 

“Guarantee Obligations” has the meaning given to such term in
Section 3.10(a)(vi).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” of any Person at any date shall include (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under any lease of
property, real or personal, the obligations of the lessee in respect of which
are required in accordance with GAAP to be capitalized on a balance sheet of the
lessee, (d) all obligations of such Person in respect of acceptances issued or
created for the account of such Person, (e) all liabilities secured by any Lien
on property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (f) all Guarantee
Obligations of such Person.

 

“Indemnified Party” has the meaning given to such term in Section 9.4.

 

“Indemnifying Party” has the meaning given to such term in Section 9.4.

 

“Independent Accounting Firm” means PricewaterhouseCoopers or such other
independent accounting firm of national reputation as is selected by mutual
agreement of Seller and Purchaser; provided, that if PricewaterhouseCoopers
declines to serve and Seller and Purchaser cannot agree, the Independent
Accounting Firm shall be selected by the American Arbitration Association in
accordance with its then-prevailing rules; provided, further, that any services
to be performed by PricewaterhouseCoopers or such firm selected by the American

 

4

--------------------------------------------------------------------------------


 

Arbitration Association shall be performed by professionals who (i) have not
previously performed any services for any of the Parties, Parent or their
respective Affiliates and (ii) are based in an office of such firm that has not
previously been the primary office from which services for any of the Parties,
Parent or their respective Affiliates have been performed.

 

“Initial Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f)(i).

 

“Intellectual Property” means, collectively, the Listed Intellectual Property
and the Other Intellectual Property.

 

“IRS” means the United States Internal Revenue Service.

 

“Kerr” has the meaning given to such term in the preamble of this Agreement.

 

“Knowledge of Seller” means the actual knowledge of a particular fact or other
matter being possessed as of the pertinent date by any of Robert G. Davey, Paul
C. Beard, W. Geoffrey Carpenter, Tony Imbraguglio, Jim Dunn, Stephen Rafter,
Craig Berger, James Farley, Linda Santos and CJ Nusom.

 

“Latest Balance Sheet” has the meaning given to such term in Section 3.6.

 

“Latest Balance Sheet Date” has the meaning given to such term in Section 3.6.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
edict, decree, proclamation, treaty, convention, rule, regulation, ruling,
directive, requirement, specification, determination, decision, opinion or
interpretation issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

 

 “Lien” means any mortgage, lien, claim, pledge, charge, equitable interest,
right-of-way, easement, encroachment, security interest, preemptive right, right
of first refusal or similar restriction or right, option, judgment, title defect
or encumbrance of any kind.

 

“Listed Intellectual Property” has the meaning given to such term in
Section 2.1(g).

 

“Listed Permits” has the meaning given to such term in Section 2.1(f).

 

“Losses” means any costs, payments, Taxes, losses, claims, damages and expenses
whatsoever, including court costs and reasonable counsel and other professional
fees and expenses.

 

“Material Adverse Effect” means any change or effect that, individually or taken
together with all other such changes or effects that have occurred prior to the
date of determination of the Material Adverse Effect, is materially adverse to
the ability of Seller to achieve its projections or to the Business, assets,
liabilities, financial condition or results of operations of Seller considered
as a whole; provided, however, that in no event shall any of the following,
alone or in

 

5

--------------------------------------------------------------------------------


 

combination, be deemed to constitute, nor shall any of the following be taken
into account in determining whether there has been, or will be, a Material
Adverse Effect:  (a) changes in general economic conditions or changes generally
affecting the industry in which Seller operates (which changes do not affect
Seller in a materially disproportionate manner); or (b) changes resulting from
the loss, diminution or disruption, whether actual or threatened, of existing or
prospective employee, customer, distributor or supplier relationships as to
which Seller furnishes reasonable evidence that such changes have resulted from
the announcement that Seller entered into this Agreement.

 

“Material Contracts” has the meaning given to such term in Section 3.10(a).

 

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances or hazardous substances listed, regulated, defined or
included under Environmental Laws, including petroleum and petroleum products,
asbestos or asbestos-containing materials or products, polychlorinated
biphenyls, lead or lead-based paints or materials, and radon.

 

“Other Intellectual Property” means trade secrets and know-how, if any, owned by
Seller and used by Seller in the operation of the Business as currently
conducted, including trade secrets and know-how relating to the technology,
systems and processes identified as such on Schedule 2.1(g).  Other Intellectual
Property does not include patents, copyrights, service marks, service names,
trademarks, trade names or domain names (or any applications therefor).

 

“Other Liens” has the meaning given to such term in Section 5.8(b).

 

“Parent” means McCormick & Company, Incorporated, a Maryland corporation.

 

“Party” means Seller, Purchaser or Kerr, as the context requires, and the term
“Parties” means, collectively, Seller, Purchaser and Kerr.

 

“Permitted Exceptions” has the meaning given to such term in Section 5.8(a).

 

“Permitted Lien” means:  (a) any Lien imposed by Law for Taxes, assessments or
governmental charges that are not yet delinquent and remain payable without
penalty or that are being contested in good faith by appropriate proceedings;
(b) any carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or
other like Lien imposed by Law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
are being contested in good faith by appropriate proceedings; (c) any pledge or
deposit made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance or other social security Laws or other
statutory obligations of Seller; (d) any cash deposit or right of set-off to
secure the performance of bids, tenders, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds, government contracts
and other obligations of a like nature, in each case in the ordinary course of
business; (e) any Lien arising by operation of Law; and (f) any Permitted
Exception.

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, limited liability partnership, syndicate, person
(including a “person” as

 

6

--------------------------------------------------------------------------------


 

defined in Section 13(d)(3) of the Securities Exchange Act of 1934), trust,
association, entity or government or political subdivision, agency or
instrumentality of a government.

 

“Plan” or “Plans” have the meanings given to such terms in Section 3.16.

 

“Pro Forma Revenues” has the meaning given to such term in Section 3.5.

 

“Product” has the meaning given to such term in Section 3.10(a)(ix).

 

“Purchase Price” has the meaning given to such term in Section 2.5(a).

 

“Purchase Price Objection Notice” has the meaning given to such term in
Section 2.5(d).

 

“Purchased Assets” has the meaning given to such term in Section 2.1.

 

“Purchaser” has the meaning given to such term in the preamble of this
Agreement.

 

“Purchaser Indemnitee” has the meaning given to such term in Section 9.2.

 

“Real Property” has the meaning given to such term in Section 2.1(a).

 

“Real Property Leases” has the meaning given to such term in Section 2.1(a).

 

“Registered Intellectual Property Rights” has the meaning given to such term in
Section 3.9(a).

 

“Representative” means, with respect to either Party, any of such Party’s
directors, officers, employees, attorneys, accountants or other agents.

 

“Retained Liabilities” has the meaning given to such term in Section 2.4.

 

“Security Deposits” means the full amount of any and all deposits made by or on
behalf of Seller.

 

“Seller” has the meaning given to such term in the preamble of this Agreement.

 

“Seller Indemnitee” has the meaning given to such term in Section 9.3.

 

“Subsidiary” means, with respect to Seller, any corporation, partnership,
limited partnership, limited liability company or other legal entity of which
Seller (either alone or through or together with any other subsidiary) owns,
directly or indirectly, a majority of the stock or other equity interests.

 

“Supply Agreement” has the meaning given to such term in Section 6.2(c)(vi).

 

“Surveys” has the meaning given to such term in Section 5.8(a).

 

“Tangible Personal Property” has the meaning given to such term in
Section 2.1(b).

 

7

--------------------------------------------------------------------------------


 

“Target Capital Expenditures” means * million multiplied by the quotient of (x)
the number of days actually elapsed from December 1, 2002 through and including
the applicable date provided in the definition of Capital Expenditures in this
Section 1.1; divided by (y) 365.

 

“Target Working Capital” means the difference of (A) the product of (i) the sum
of the net sales (which shall be net of discounts, allowances and other, similar
adjustments used to calculate the Pro Forma Revenues, consistently applied) of
Seller for the three full calendar months immediately preceding the Closing Date
multiplied by *, multiplied by (ii) * minus (B) the lower of (i) * and (ii) the
sum of accrued customer rebates, accrued commissions (third parties) and
customer royalties as of the Closing Date.

 

“Tax Return” means any return, report, statement, form or other documentation
(including any additional or supporting material and any amendments or
supplements) filed or maintained, or required to be filed or maintained, with
respect to or in connection with the calculation, determination, assessment or
collection of any Taxes.

 

“Taxes” means:  (a) any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind, imposed by any Governmental Authority,
including:  (i) taxes or other charges on, measured by, or with respect to
income, franchise, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth; (ii) taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value-added or gains
taxes; (iii) license, registration and documentation fees; and (iv) customs
duties, tariffs and similar charges; (b) any liability for the payment of any
amounts of the type described in (a) as a result of being a member of an
affiliated, combined, consolidated or unitary group for any taxable period;
(c) any liability for the payment of amounts of the type described in (a) or (b)
as a result of being a transferee of, or a successor in interest to, any Person
or as a result of an express or implied obligation to indemnify any Person; and
(d) any and all interest, penalties, additions to tax and additional amounts
imposed in connection with or with respect to any amounts described in (a), (b)
or (c).

 

“Terminated Employee” has the meaning given to such term in Section 8.2.

 

“Title Company” has the meaning given to such term in Section 5.8(a).

 

“Title Documents” has the meaning given to such term in Section 5.8(a).

 

“Title Objections” has the meaning given to such term in Section 5.8(b).

 

“Title Policy” has the meaning given to such term in Section 6.3(g).

 

“Transaction Documents” means, collectively, this Agreement and each of the
other agreements and instruments to be executed and delivered by either or both
of the Parties in connection with the consummation of the Acquisition.

 

“Transferred Employee” has the meaning given to such term in Section 8.2.

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

8

--------------------------------------------------------------------------------


 

“Transition Services Agreement” has the meaning given to such term in
Section 6.2(c)(v).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

 

“Withholding Taxes” has the meaning given to such term in Section 2.5(b).

 

“Working Capital” shall mean Current Assets minus Current Liabilities, (prepared
in accordance with GAAP, using, to the extent permitted by GAAP, the accounting
principles, methodologies, procedures and classifications used by Seller in
preparing the Audited Financials).

 

“Working Capital Adjustment” has the meaning given to such term in
Section 2.5(d).

 

1.2           Rules of Construction.  The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “but not limited to.”  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  All Exhibits and
Schedules attached to this Agreement shall be deemed incorporated herein by
reference as if fully set forth herein.  Words such as “herein,” “hereof,”
“hereto,” “hereby” and “hereunder” refer to this Agreement and to the Schedules
and Exhibits, taken as a whole.  Except as otherwise expressly provided herein: 
(a) any reference in this Agreement to any agreement shall mean such agreement
as amended, restated, supplemented or otherwise modified from time to time;
(b) any reference in this Agreement to any Law shall include corresponding
provisions of any successor Law and any regulations and rules promulgated
pursuant to such Law or such successor Law; and (c) all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time.  Neither the captions to Sections or subdivisions thereof nor
the Table of Contents shall be deemed to be a part of this Agreement.

 


ARTICLE II
PURCHASE AND SALE OF PURCHASED ASSETS


 

2.1           Purchased Assets.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties, covenants and
agreements of the Parties contained herein, at the Closing, Seller shall sell,
convey, transfer, assign and deliver to Purchaser, and Purchaser shall purchase
and acquire from Seller, free and clear of all Liens other than Permitted Liens
(except with respect to the Real Property, subject only to Permitted
Exceptions), all of Seller’s right, title and interest in and to the following
assets, properties, rights and interests of Seller as of the date hereof and
those acquired after the date hereof and on or before the Closing Date, except
for those assets, properties, rights and interests that are set forth in Section
2.2 as being Excluded Assets (collectively, the “Purchased Assets”):

 


(A)           ALL THE REAL PROPERTY AND INTERESTS IN REAL PROPERTY DESCRIBED ON
SCHEDULE 2.1(A)(I) AND SUCH AS ARE REQUIRED TO MAKE THE STATEMENT IN THE SECOND
SENTENCE OF SECTION 3.8(A) TRUE, TOGETHER WITH ALL BUILDINGS, FIXTURES,
FACILITIES AND OTHER IMPROVEMENTS


 


9

--------------------------------------------------------------------------------



 


LOCATED ON SUCH REAL PROPERTY (COLLECTIVELY, THE “REAL PROPERTY”), AND THE
LEASEHOLD ESTATES, INCLUDING ANY SECURITY DEPOSITS RELATING THERETO, DESCRIBED
ON SCHEDULE 2.1(A)(II) AND SUCH AS ARE REQUIRED TO MAKE THE STATEMENT IN THE
FIRST SENTENCE OF SECTION 3.8(B) TRUE, UNDER WHICH SELLER IS A LESSEE
(COLLECTIVELY, THE “REAL PROPERTY LEASES”);


 


(B)           ALL THE MACHINERY, EQUIPMENT, TOOLS, FURNITURE, COMPUTER HARDWARE,
MATERIALS, LEASEHOLD IMPROVEMENTS, COMPUTING AND TELECOMMUNICATIONS EQUIPMENT
AND OTHER ITEMS OF TANGIBLE PERSONAL PROPERTY OWNED BY THE SELLER OR (TO THE
EXTENT ASSIGNABLE) LEASED BY SELLER OR BY AFFILIATES OF SELLER AND USED IN THE
OPERATION OF THE BUSINESS ON THE CLOSING DATE, INCLUDING THOSE LISTED OR
DESCRIBED ON SCHEDULE 2.1(B), TOGETHER WITH ANY EXPRESS OR IMPLIED WARRANTY BY
THE MANUFACTURER, SELLER OR LESSOR OF ANY SUCH ITEM OR COMPONENT PART THEREOF,
TO THE EXTENT SUCH WARRANTIES MAY BE ASSIGNED WITHOUT CONSENT OR ANY REQUISITE
CONSENT IS OBTAINED (COLLECTIVELY, THE “TANGIBLE PERSONAL PROPERTY”);


 


(C)           ALL INVENTORIES OF SELLER, INCLUDING ALL FINISHED GOODS, WORK IN
PROCESS, SUPPLIES AND RAW MATERIALS;


 


(D)           (I) ALL TRADE ACCOUNTS RECEIVABLE AND OTHER RIGHTS TO PAYMENT FROM
CUSTOMERS OF SELLER AND THE FULL BENEFIT OF ALL SECURITY FOR SUCH ACCOUNTS OR
RIGHTS TO PAYMENT; (II) ALL OTHER ACCOUNTS OR NOTES RECEIVABLE OF SELLER AND THE
FULL BENEFIT OF ALL SECURITY FOR SUCH ACCOUNTS OR NOTES; AND (III) ANY CLAIM,
REMEDY OR OTHER RIGHT RELATED TO ANY OF THE FOREGOING;


 


(E)           ALL THE CONTRACTS, LEASES, LICENSES, PURCHASE ORDERS, COMMITMENTS
AND OTHER BINDING ARRANGEMENTS OF SELLER, INCLUDING THOSE LISTED OR DESCRIBED ON
SCHEDULE 2.1(E) (“ASSIGNED CONTRACTS”);


 


(F)            ALL THE PERMITS, LICENSES, APPROVALS, FRANCHISES, CERTIFICATES,
CONSENTS AND OTHER AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY ISSUED TO OR
HELD BY SELLER, INCLUDING THOSE LISTED OR DESCRIBED ON SCHEDULE 2.1(F), AND SUCH
AS ARE REQUIRED TO MAKE THE STATEMENT IN THE FIRST SENTENCE OF SECTION 3.11 TRUE
(COLLECTIVELY, THE “LISTED PERMITS”), TO THE EXTENT THEY MAY BE LEGALLY
TRANSFERRED BY AGREEMENT;


 


(G)           ALL THE PATENTS, COPYRIGHTS, SERVICE MARKS, TRADEMARKS, TRADE
NAMES AND DOMAIN NAMES (AND ALL REGISTRATIONS AND APPLICATIONS THEREFOR) OWNED
BY OR LICENSED TO SELLER AND USED, HELD FOR USE OR PLANNED TO BE USED IN
CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT, IN EACH CASE, BY
SELLER IN THE OPERATION OF THE BUSINESS, INCLUDING THOSE LISTED OR REQUIRED TO
BE LISTED ON SCHEDULE 2.1(G), AND SUCH AS ARE REQUIRED TO MAKE THE STATEMENT IN
THE FIRST SENTENCE OF SECTION 3.9(A) TRUE (THE “LISTED INTELLECTUAL PROPERTY”),
TOGETHER WITH THE OTHER INTELLECTUAL PROPERTY;


 


(H)           ALL THE DATA, RECORDS, FILES, MANUALS, BLUEPRINTS AND OTHER
DOCUMENTATION OF SELLER, IN EACH CASE RELATED TO THE PURCHASED ASSETS AND USED,
HELD FOR USE OR PLANNED TO BE USED IN CONNECTION WITH PRODUCTS CURRENTLY UNDER
ACTIVE DEVELOPMENT, IN EACH CASE, BY SELLER IN THE OPERATION OF THE BUSINESS,
INCLUDING:  (I) SERVICE AND WARRANTY RECORDS; (II) SALES PROMOTION MATERIALS,
CREATIVE MATERIALS, ART WORK, PHOTOGRAPHS, PUBLIC RELATIONS AND ADVERTISING
MATERIAL, STUDIES, REPORTS, CORRESPONDENCE AND OTHER SIMILAR DOCUMENTS AND
RECORDS, WHETHER IN ELECTRONIC FORM OR OTHERWISE; (III) ALL CLIENT, CUSTOMER AND
SUPPLIER LISTS, TELEPHONE NUMBERS AND ELECTRONIC


 


10

--------------------------------------------------------------------------------



 


MAIL ADDRESSES WITH RESPECT TO PAST, PRESENT OR PROSPECTIVE CLIENTS, CUSTOMERS
AND SUPPLIERS; (IV) COPIES OF ACCOUNTING AND TAX BOOKS, LEDGERS AND RECORDS AND
OTHER FINANCIAL RECORDS; (V) ALL SALES AND CREDIT RECORDS, CATALOGS AND
BROCHURES, PURCHASING RECORDS AND RECORDS RELATING TO SUPPLIERS; AND
(VI) SUBJECT TO APPLICABLE LAW, ORIGINAL PERSONNEL RECORDS OF ALL TRANSFERRED
EMPLOYEES;


 


(I)            ALL THE PAYMENTS (OR PRO RATA PORTIONS THEREOF) MADE BY SELLER
WITH RESPECT TO THE PURCHASED ASSETS OR THE BUSINESS WHICH CONSTITUTE, AS OF THE
CLOSING DATE, PREPAID EXPENSES IN ACCORDANCE WITH GAAP;


 


(J)            ALL THE VEHICLES OWNED OR (TO THE EXTENT ASSIGNABLE) LEASED BY
SELLER OR BY AFFILIATES OF SELLER AND USED IN THE OPERATION OF THE BUSINESS ON
THE CLOSING DATE, IN EACH CASE AS LISTED ON SCHEDULE 2.1(J);


 


(K)           THE GOODWILL RELATED TO THE CONDUCT OF THE BUSINESS AND ALL RIGHTS
TO CONTINUE TO USE THE PURCHASED ASSETS AS AN ONGOING BUSINESS;


 


(L)            ALL ASSETS INCLUDED IN THE CALCULATION OF CURRENT ASSETS ON THE
CLOSING BALANCE SHEET; AND


 


(M)          ALL OTHER ASSETS, PROPERTIES, RIGHTS, CLAIMS AND INTERESTS OF
SELLER THAT ARE NOT SPECIFICALLY INCLUDED IN THE DEFINITION OF THE TERM
“EXCLUDED ASSETS” IN SECTION 2.2.


 

2.2           Excluded Assets.  Notwithstanding anything to the contrary in
Section 2.1, the following assets, properties, rights and interests of Seller
(collectively, the “Excluded Assets”) are excluded from the Purchased Assets and
shall remain the property of Seller after the Closing:

 


(A)           CORPORATE SEALS, ARTICLES OF INCORPORATION, MINUTE BOOKS, STOCK
BOOKS, TAX RETURNS, ORIGINAL ACCOUNTING AND TAX BOOKS, LEDGERS, RECORDS AND
OTHER FINANCIAL RECORDS OR OTHER RECORDS RELATING TO THE CORPORATE ORGANIZATION
OF SELLER;


 


(B)           ALL CASH ON HAND, CASH EQUIVALENTS, INVESTMENTS (INCLUDING STOCK,
DEBT INSTRUMENTS, OPTIONS AND OTHER INSTRUMENTS AND SECURITIES) AND BANK
DEPOSITS;


 


(C)           ALL ACCOUNTS OR NOTES RECEIVABLE OWED TO SELLER BY PARENT OR ANY
PERSON LISTED ON SCHEDULE 1.1(A) OTHER THAN ACCOUNTS OWED BY O.G. DEHYDRATED, A
CALIFORNIA CORPORATION;


 


(D)           ALL RIGHTS OF SELLER:  (I) TO USE ANY SERVICE MARKS, SERVICE
NAMES, TRADEMARKS, TRADE NAMES, DOMAIN NAMES, LOGOS OR BRAND NAMES, AND RELATED
GOODWILL, OF PARENT OR ANY OTHER PERSON LISTED ON SCHEDULE 1.1(A) (INCLUDING ANY
DERIVATIVES THEREOF), OR TO USE BLUEPRINTS, DRAWINGS, DESIGNS, MANUALS,
DOCUMENTATION OR OTHER INTELLECTUAL PROPERTY RIGHTS ATTRIBUTABLE TO OR WHICH ARE
USED SOLELY IN SELLER’S MANUFACTURING OF PRODUCTS FOR PARENT OR ANY OTHER PERSON
LISTED ON SCHEDULE 1.1(A) AND (II) IN ANY TANGIBLE PERSONAL PROPERTY (INCLUDING
MOLDS, TOOLING AND OTHER EQUIPMENT) WHICH ARE USED OR USABLE SOLELY IN SELLER’S
MANUFACTURING OF PRODUCTS FOR PARENT OR ANY OTHER PERSON LISTED ON
SCHEDULE 1.1(A), IN EACH CASE TO THE EXTENT LISTED ON SCHEDULE 2.2(D);


 


11

--------------------------------------------------------------------------------



 


(E)           ALL INSURANCE POLICIES, FIDELITY OR SURETY BONDS OR FIDUCIARY
LIABILITY POLICIES COVERING THE PURCHASED ASSETS, THE BUSINESS OR THE
OPERATIONS, EMPLOYEES, OFFICERS OR DIRECTORS OF SELLER AND ALL RIGHTS OF SELLER
OF EVERY NATURE AND DESCRIPTION UNDER OR ARISING OUT OF SUCH POLICIES AND BONDS;


 


(F)            ORIGINALS OF ALL PERSONNEL RECORDS AND OTHER RECORDS THAT SELLER
IS REQUIRED BY LAW TO RETAIN IN ITS POSSESSION;


 


(G)           THE ASSETS LISTED ON SCHEDULE 2.2(G), INCLUDING THE CONTRACTS,
LEASES, LICENSES, PERMITS, PLANS, PURCHASE ORDERS, COMMITMENTS AND OTHER BINDING
ARRANGEMENTS OF SELLER, INCLUDING THOSE BETWEEN SELLER AND ITS AFFILIATES,
LISTED ON SCHEDULE 2.2(G) (THE “EXCLUDED CONTRACTS”);


 


(H)           ANY ASSETS, PROPERTIES, RIGHTS OR INTERESTS OF SELLER WHICH HAVE
BEEN TRANSFERRED OR DISPOSED OF IN THE ORDINARY COURSE OF THE BUSINESS PRIOR TO
THE CLOSING DATE TO THE EXTENT PERMITTED BY SECTION 5.1;


 


(I)            EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.5(C), CLAIMS FOR
REFUNDS OF TAXES PAID BY SELLER;


 


(J)            ALL SHARES OF CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS HELD BY
SELLER IN ANY SUBSIDIARY SET FORTH ON SCHEDULE 3.1; AND


 


(K)           ALL RIGHTS OF SELLER UNDER THIS AGREEMENT, INCLUDING SELLER’S
RIGHTS IN THE CONSIDERATION PAID TO SELLER PURSUANT TO THIS AGREEMENT.


 

2.3           Assumed Liabilities.  Upon the terms and subject to the conditions
of this Agreement, Purchaser shall assume on the Closing Date, upon the
consummation of the Closing, and shall pay, perform and discharge when due, the
following obligations and liabilities arising on or after the Closing Date (the
“Assumed Liabilities”):

 


(A)           ALL OBLIGATIONS OF SELLER UNDER THE ASSIGNED CONTRACTS OTHER THAN
(I) LIABILITIES OR OBLIGATIONS ARISING FROM ANY PRE-CLOSING BREACH OR DEFAULT BY
SELLER OF OR UNDER ANY ASSIGNED CONTRACT AND (II) LIABILITIES FOR CAPITAL
EXPENDITURES NOT YET PAID THAT ARE INCLUDED IN THE CALCULATION OF THE CAPITAL
EXPENDITURES ADJUSTMENT; AND


 


(B)           ACCOUNTS PAYABLE AS SET FORTH IN THE CLOSING BALANCE SHEET AS OF
THE CLOSING DATE.


 

2.4           Retained Liabilities.  Purchaser shall not assume, and Seller
shall pay, perform and discharge when due and remain liable for any and all
liabilities of Seller (including any liability of Seller under this Agreement)
and any liabilities that otherwise encumber the Business or the Purchased
Assets, in each case other than the Assumed Liabilities (collectively, the
“Retained Liabilities”).

 

12

--------------------------------------------------------------------------------


 

2.5           Purchase Price; Payment of Purchase Price; Adjustments.

 


(A)           THE AGGREGATE CONSIDERATION PAYABLE TO SELLER FOR THE PURCHASED
ASSETS (COLLECTIVELY, THE “PURCHASE PRICE”) SHALL BE AS FOLLOWS:


 

(I)            THE BASE PURCHASE PRICE, AS ADJUSTED AT CLOSING IN ACCORDANCE
WITH SECTION 2.5(C) AND AS ADJUSTED AFTER CLOSING IN ACCORDANCE WITH
SECTIONS 2.5(D) AND 2.5(F);

 

(II)           THE ASSUMPTION OF THE ASSUMED LIABILITIES; AND

 


(B)           THE PURCHASE PRICE SHALL BE PAID AS FOLLOWS:


 

(I)            AT CLOSING, PURCHASER SHALL PAY SELLER CASH IN THE AMOUNT EQUAL
TO THE BASE PURCHASE PRICE, PLUS OR MINUS THE CLOSING PRORATION, AS DETERMINED
IN ACCORDANCE WITH SECTION 2.5(C), PLUS OR MINUS THE INITIAL CAPITAL
EXPENDITURES ADJUSTMENT AND MINUS ALL APPLICABLE WITHHOLDING TAXES (THE
“WITHHOLDING TAXES”).  PURCHASER SHALL MAKE SUCH PAYMENT VIA WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY SELLER, WHICH ACCOUNT
SHALL BE SO SPECIFIED AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE CLOSING DATE.

 

(II)           AT CLOSING, PURCHASER SHALL EXECUTE AND DELIVER AN ASSIGNMENT AND
ASSUMPTION AGREEMENT, IN THE FORM ATTACHED AS EXHIBIT A (THE “ASSIGNMENT AND
ASSUMPTION AGREEMENT”), EVIDENCING THE ASSIGNMENT BY SELLER OF CERTAIN OF THE
PURCHASED ASSETS AND THE ASSUMPTION BY PURCHASER OF THE ASSUMED LIABILITIES.

 

(III)          AFTER CLOSING, ANY WORKING CAPITAL ADJUSTMENT DUE SHALL BE PAID
BY THE PAYING PARTY WITHIN FIVE (5) BUSINESS DAYS AFTER THE CALCULATION OF THE
WORKING CAPITAL ADJUSTMENT BECOMES CONCLUSIVE AND BINDING ON THE PARTIES IN
ACCORDANCE WITH SECTION 2.5(D).  THE PAYING PARTY SHALL MAKE SUCH PAYMENT VIA
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY THE
RECIPIENT PARTY, WHICH ACCOUNT SHALL BE SO SPECIFIED AT LEAST TWO (2) BUSINESS
DAYS BEFORE PAYMENT OF THE WORKING CAPITAL ADJUSTMENT BECOMES DUE.

 

(IV)          AFTER CLOSING, ANY FINAL CLOSING CAPITAL EXPENDITURES ADJUSTMENT
DUE SHALL BE PAID BY THE PAYING PARTY WITHIN FIVE (5) BUSINESS DAYS AFTER THE
CALCULATION OF THE FINAL CLOSING CAPITAL EXPENDITURES ADJUSTMENT BECOMES
CONCLUSIVE AND BINDING ON THE PARTIES IN ACCORDANCE WITH SECTION 2.5(F).  THE
PAYING PARTY SHALL MAKE SUCH PAYMENT VIA WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT SPECIFIED BY THE RECIPIENT PARTY, WHICH ACCOUNT SHALL BE SO
SPECIFIED AT LEAST TWO (2) BUSINESS DAYS BEFORE PAYMENT OF THE FINAL CAPITAL
EXPENDITURE ADJUSTMENT BECOMES DUE.

 


(C)           LIABILITY FOR ALL ACCRUED OR PREPAID REAL ESTATE TAXES
ATTRIBUTABLE TO THE REAL PROPERTY AND THE REAL PROPERTY LEASES SHALL BE PRORATED
BETWEEN SELLER AND PURCHASER AS OF 12:01 A.M. ON THE CLOSING DATE BASED ON THE
MOST RECENTLY ASCERTAINABLE REAL ESTATE TAX BILL.  SUCH PRORATION BETWEEN THE
PRE-CLOSING DATE PERIOD AND THE POST-CLOSING DATE PERIOD SHALL BE MADE BY
MULTIPLYING SUCH TAXES BY A FRACTION, THE NUMERATOR OF WHICH IS THE ACTUAL
NUMBER OF DAYS IN THE PRE-CLOSING PERIOD AND THE DENOMINATOR OF WHICH IS THE
NUMBER OF DAYS IN THE REAL PROPERTY TAX YEAR IN WHICH THE REAL PROPERTY TAXES
ARE ASSESSED, AS THE CASE MAY BE.  ANY NET CREDIT RESULTING FROM SUCH PRORATION
IN FAVOR OF SELLER SHALL BE PAID IN CASH BY PURCHASER TO SELLER AT CLOSING AND
ANY RESULTING NET CREDIT IN FAVOR OF PURCHASER SHALL BE CREDITED AGAINST THE


 


13

--------------------------------------------------------------------------------



 


PURCHASE PRICE PAID BY PURCHASER AT CLOSING (SUCH AMOUNT, AS APPLICABLE, THE
“CLOSING PRORATION”).  ANY REFUNDS OF SUCH REAL ESTATE TAXES MADE AFTER THE
CLOSING SHALL FIRST BE APPLIED TO THE UNREIMBURSED THIRD-PARTY COSTS INCURRED BY
SELLER OR PURCHASER IN OBTAINING THE REFUND, THEN SHALL BE PAID TO SELLER (FOR
SUCH TAXES ACCRUED THROUGH THE PERIOD PRIOR TO THE CLOSING DATE) AND TO
PURCHASER (FOR THE PERIOD COMMENCING ON AND AFTER THE CLOSING DATE).  IF ANY
PROCEEDING TO DETERMINE THE ASSESSED VALUE OF THE REAL PROPERTY OR THE REAL
ESTATE TAXES PAYABLE WITH RESPECT TO THE REAL PROPERTY COMMENCED BEFORE THE DATE
HEREOF IS CONTINUING AS OF THE CLOSING DATE, SELLER SHALL BE AUTHORIZED TO
CONTINUE TO PROSECUTE SUCH PROCEEDING AND SHALL BE ENTITLED TO ANY ABATEMENT
PROCEEDS THEREFROM ALLOCABLE TO ANY PERIOD BEFORE THE CLOSING DATE, AND
PURCHASER AGREES TO COOPERATE AS REASONABLY REQUESTED WITH SELLER AND TO EXECUTE
ANY AND ALL DOCUMENTS REASONABLY REQUESTED BY SELLER IN FURTHERANCE OF THE
FOREGOING.


 


(D)           THE PURCHASE PRICE SHALL BE: (I)  INCREASED ON A DOLLAR FOR DOLLAR
BASIS TO THE EXTENT THAT THE WORKING CAPITAL ON THE CLOSING DATE EXCEEDS THE
TARGET WORKING CAPITAL AND (II) DECREASED ON A DOLLAR FOR DOLLAR BASIS TO THE
EXTENT THAT THE WORKING CAPITAL ON THE CLOSING DATE IS LESS THAN THE TARGET
WORKING CAPITAL (THE “WORKING CAPITAL ADJUSTMENT”).  WITHIN SIXTY (60) DAYS
FOLLOWING THE CLOSING, PURCHASER SHALL PREPARE AND DELIVER TO SELLER A CLOSING
BALANCE SHEET AS OF THE CLOSING DATE, TOGETHER WITH A CALCULATION OF THE WORKING
CAPITAL ADJUSTMENT BASED ON SUCH CLOSING BALANCE SHEET.  FOLLOWING DELIVERY OF
THE CLOSING BALANCE SHEET AND WORKING CAPITAL ADJUSTMENT, PURCHASER SHALL
PROVIDE SELLER AND ITS REPRESENTATIVES WITH REASONABLE ACCESS TO THE BOOKS,
RECORDS, FACILITIES AND EMPLOYEES OF PURCHASER, AND SHALL COOPERATE WITH
SELLER’S REPRESENTATIVES, IN CONNECTION WITH SELLER’S REVIEW OF THE CLOSING
BALANCE SHEET AND WORKING CAPITAL ADJUSTMENT.  THE WORKING CAPITAL ADJUSTMENT
CALCULATED BY PURCHASER SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES UNLESS
SELLER, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF THE WORKING CAPITAL
ADJUSTMENT, GIVES PURCHASER A WRITTEN NOTICE OF OBJECTION SETTING FORTH IN
REASONABLE DETAIL THE AMOUNT IN DISPUTE AND THE BASIS FOR SUCH DISPUTE (A
“PURCHASE PRICE OBJECTION NOTICE”); PROVIDED, THAT SELLER SHALL NOT BE REQUIRED
TO GIVE DETAILS REGARDING THE AMOUNT OR BASIS OF ANY DISPUTE IF PURCHASER SHALL
HAVE FAILED TO PROVIDE SELLER THE ACCESS AND COOPERATION REQUIRED BY THIS
SECTION.  IF SELLER DELIVERS A PURCHASE PRICE OBJECTION NOTICE, THE PARTIES
SHALL ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISPUTE THROUGH NEGOTIATION, AND ANY
AGREEMENT REACHED SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES.  IF THE
PARTIES ARE UNABLE, DESPITE GOOD FAITH NEGOTIATIONS, TO RESOLVE THE DISPUTES
DESCRIBED IN THE PURCHASE PRICE OBJECTION NOTICE WITHIN THIRTY (30) DAYS AFTER
DELIVERY OF THE PURCHASE PRICE OBJECTION NOTICE, THEN THE PARTIES SHALL PROMPTLY
SUBMIT ANY SUCH UNRESOLVED DISPUTE TO THE INDEPENDENT ACCOUNTING FIRM.  THE
PARTIES SHALL COOPERATE FULLY WITH THE INDEPENDENT ACCOUNTING FIRM, INCLUDING
PROVIDING ALL WORK PAPERS AND BACK-UP MATERIALS RELATING TO THE UNRESOLVED
DISPUTES REQUESTED BY THE INDEPENDENT ACCOUNTING FIRM TO THE EXTENT AVAILABLE TO
THE PARTIES AND THEIR RESPECTIVE REPRESENTATIVES.  THE DETERMINATION OF THE
INDEPENDENT ACCOUNTING FIRM SHALL BE SET FORTH IN A WRITTEN NOTICE DELIVERED TO
PURCHASER AND SELLER WITHIN THIRTY (30) DAYS AFTER SUBMISSION OF THE DISPUTES TO
THE INDEPENDENT ACCOUNTING FIRM AND SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES.  THE FEES AND EXPENSES OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE
SHARED EQUALLY BY SELLER AND PURCHASER.  THE WORKING CAPITAL ADJUSTMENT SHALL BE
REVISED TO REFLECT THE RESOLUTION OF THE DISPUTES RESOLVED IN ACCORDANCE WITH
THIS SECTION 2.5(D).


 


(E)           INTENTIONALLY OMITTED.


 


(F)            THE PURCHASE PRICE SHALL BE ADJUSTED AS FOLLOWS:


 


14

--------------------------------------------------------------------------------



 

(I)            TWO BUSINESS DAYS BEFORE THE CLOSING DATE, THE SELLER SHALL
DELIVER TO PURCHASER A CERTIFICATE CONTAINING A CALCULATION OF THE CAPITAL
EXPENDITURES AS OF SUCH DATE (THE “ESTIMATED CAPITAL EXPENDITURES”).  THE
ESTIMATED CAPITAL EXPENDITURES MINUS THE TARGET CAPITAL EXPENDITURES SHALL BE
THE “INITIAL CAPITAL EXPENDITURES ADJUSTMENT”; PROVIDED THAT THE INITIAL CAPITAL
EXPENDITURES ADJUSTMENT SHALL BE ZERO IF SUCH ADJUSTMENT WOULD OTHERWISE BE LESS
THAN THE PRODUCT OF (A) 0.05 AND (B) THE TARGET CAPITAL EXPENDITURES.  ON THE
CLOSING DATE, THE PURCHASE PRICE SHALL BE (I) INCREASED ON A DOLLAR FOR DOLLAR
BASIS TO THE EXTENT THAT THE INITIAL CAPITAL EXPENDITURES ADJUSTMENT EXCEEDS
ZERO AND (II) DECREASED ON A DOLLAR FOR DOLLAR BASIS TO THE EXTENT THAT THE
INITIAL CAPITAL EXPENDITURES ADJUSTMENT IS LESS THAN THE ZERO.

 

(II)           WITHIN SIXTY (60) DAYS FOLLOWING THE CLOSING, PURCHASER SHALL
PREPARE AND DELIVER TO SELLER A CALCULATION OF THE CAPITAL EXPENDITURES AS OF
THE CLOSING DATE (THE “CLOSING CAPITAL EXPENDITURES”).  THE CLOSING CAPITAL
EXPENDITURES MINUS THE TARGET CAPITAL EXPENDITURES, IF ANY, SHALL BE THE
“CLOSING CAPTIAL EXPENDITURES ADJUSTMENT”; PROVIDED THAT THE CLOSING CAPITAL
EXPENDITURES ADJUSTMENT SHALL BE ZERO IF SUCH ADJUSTMENT WOULD OTHERWISE BE LESS
THAN THE PRODUCT OF (A) 0.05 AND (B) THE TARGET CAPITAL EXPENDITURES.  FOLLOWING
DELIVERY OF THE CALCULATION OF THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT,
PURCHASER SHALL PROVIDE SELLER AND ITS REPRESENTATIVES WITH REASONABLE ACCESS TO
THE BOOKS, RECORDS, FACILITIES AND EMPLOYEES OF PURCHASER, AND SHALL COOPERATE
WITH SELLER AND ITS REPRESENTATIVES, IN CONNECTION WITH SELLER’S REVIEW OF THE
CLOSING CAPITAL EXPENDITURES ADJUSTMENT.  THE CLOSING CAPITAL EXPENDITURES
ADJUSTMENT CALCULATED BY PURCHASER SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES UNLESS SELLER, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF THE CLOSING
CAPITAL EXPENDITURES ADJUSTMENT, GIVES PURCHASER A WRITTEN NOTICE OF OBJECTION
SETTING FORTH IN REASONABLE DETAIL THE AMOUNT IN DISPUTE AND THE BASIS FOR SUCH
DISPUTE (A “CLOSING CAPTIAL EXPENDITURES OBJECTION NOTICE”); PROVIDED, THAT
SELLER SHALL NOT BE REQUIRED TO GIVE DETAILS REGARDING THE AMOUNT OR BASIS OF
ANY DISPUTE IF PURCHASER SHALL HAVE FAILED TO PROVIDE SELLER THE ACCESS AND
COOPERATION REQUIRED BY THIS SECTION.  IF SELLER DELIVERS A CLOSING CAPITAL
EXPENDITURES OBJECTION NOTICE, THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO
RESOLVE SUCH DISPUTE THROUGH NEGOTIATION, AND ANY AGREEMENT REACHED SHALL BE
CONCLUSIVE AND BINDING ON THE PARTIES.  IF THE PARTIES ARE UNABLE, DESPITE GOOD
FAITH NEGOTIATIONS, TO RESOLVE THE DISPUTES DESCRIBED IN THE CLOSING CAPITAL
EXPENDITURES OBJECTION NOTICE WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE
CLOSING CAPITAL EXPENDITURES OBJECTION NOTICE, THEN THE PARTIES SHALL PROMPTLY
SUBMIT ANY SUCH UNRESOLVED DISPUTE TO THE INDEPENDENT ACCOUNTING FIRM.  THE
PARTIES SHALL COOPERATE FULLY WITH THE INDEPENDENT ACCOUNTING FIRM, INCLUDING
PROVIDING ALL WORK PAPERS AND BACK-UP MATERIALS RELATING TO THE UNRESOLVED
DISPUTES REQUESTED BY THE INDEPENDENT ACCOUNTING FIRM TO THE EXTENT AVAILABLE TO
THE PARTIES AND THEIR RESPECTIVE REPRESENTATIVES.  THE DETERMINATION OF THE
INDEPENDENT ACCOUNTING FIRM SHALL BE SET FORTH IN A WRITTEN NOTICE DELIVERED TO
PURCHASER AND SELLER WITHIN THIRTY (30) DAYS AFTER SUBMISSION OF THE DISPUTES TO
THE INDEPENDENT ACCOUNTING FIRM AND SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES.  THE FEES AND EXPENSES OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE
SHARED EQUALLY BY SELLER AND PURCHASER.  THE CLOSING CAPITAL EXPENDITURES AND
THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT SHALL BE REVISED TO REFLECT THE
RESOLUTION OF THE DISPUTES RESOLVED IN ACCORDANCE WITH THIS SECTION 2.5(F) (THE
“FINAL CLOSING CAPITAL EXPENDITURES” AND THE “FINAL CLOSING CAPITAL EXPENDITURES
ADJUSTMENT”, RESPECTIVELY).  AFTER THE FINAL CLOSING CAPITAL EXPENDITURES IS
DETERMINED IN ACCORDANCE WITH THIS SECTION 2.5(F), (X) PURCHASER SHALL PAY TO
SELLER IN ACCORDANCE WITH SECTION 2.5(B)(IV) ANY AMOUNT BY WHICH THE FINAL
CLOSING CAPITAL EXPENDITURES ADJUSTMENT EXCEEDS THE INITIAL CAPITAL EXPENDITURES
ADJUSTMENT AND (Y) SELLER SHALL PAY TO PURCHASER IN

 

15

--------------------------------------------------------------------------------


 

ACCORDANCE WITH SECTION 2.5(B)(IV) ANY AMOUNT BY WHICH THE FINAL CAPITAL
EXPENDITURES ADJUSTMENT IS LESS THAN THE INITIAL CAPITAL EXPENDITURES
ADJUSTMENT.

 

2.6           Allocation of Purchase Price.  Promptly after the date hereof, but
in any event within five (5) Business Days after the date hereof, Purchaser
shall engage a valuation or appraisal firm and shall instruct it to deliver to
Purchaser and Seller within twenty (20) days after engagement a statement of the
value of the Real Property, Real Property Leases, and any motor vehicles for
which a value must be stated in the applicable transfer documents or related
filings to be made on or about the Closing Date.  By the later of: (i) February
1, 2004, (ii) 30 Business Days after the calculation of the Working Capital
Adjustment becomes conclusive and binding on the Parties in accordance with
Section 2.5(d) or (iii) 30 Business Days after the calculation of the Final
Closing Capital Expenditures Adjustment becomes conclusive and binding on the
Parties in accordance with Section 2.5(f), Purchaser shall deliver to Seller a
statement (the “Final Allocation Statement”), such Final Allocation Statement to
be subject to Seller’s consent, which consent shall not be unreasonably withheld
allocating the Purchase Price, in accordance with Section 1060 of the Code and
(with respect to the Real Property, Real Property Leases and motor vehicles
described therein) in conformity with the statement of the valuation or
appraisal firm described above, among: (a) the Purchased Assets, (b) the
non-competition covenant contained in Section 8.3 of this Agreement and (c) the
Assumed Liabilities required to be transferred pursuant to Section 6.3(e).  If
the Parties are unable, despite good faith negotiations, to agree on such
allocation within twenty (20) days after delivery of the Final Allocation
Statement, then the Independent Accounting Firm will be retained to determine
such allocation (the fees and expenses of which shall be shared equally by
Purchaser and Seller) and shall be instructed to provide its determination to
Purchaser and Seller, which determination shall be final and binding upon
Purchaser and Seller.  The Parties agree that such allocation pursuant to the
Final Allocation Statement shall be used in filing IRS Form 8594, Asset
Acquisition Statement under Section 1060 of the Code (“Form 8594”), and all Tax
Returns (except to the extent such filings are required to be made by Seller
prior to receipt of the Final Allocation Statement, in which case the Parties
shall agree on the appropriate allocation for such filings).  Subject to the
requirements of applicable Tax Laws or prior Tax elections, neither Seller nor
Purchaser will take any position inconsistent with such allocations in any Tax
Return or in any examination of any Tax Return, in any refund claim or in any
Tax litigation.  For avoidance of doubt, Seller shall have no liability for
inconsistent Tax Returns or other filings made prior to Seller’s receipt of the
Final Allocation Statement if made in a manner consistent with the procedures
provided above if after receipt of the Final Allocation Statement Seller takes
such steps as are reasonably available under applicable Law to amend such
inconsistent Tax Returns to be consistent with the Final Allocation Statement.

 

2.7           Closing.  The consummation of the purchase and sale of the
Purchased Assets in accordance with this Agreement (the “Closing”) shall take
place at 10:00 a.m., local time, at the offices of Skadden, Arps, Slate, Meagher
& Flom LLP, Four Embarcadero Center, San Francisco, California 94111, on the
second Business Day after all of the conditions precedent to Closing hereunder
shall have been satisfied or waived, or at such other time and place as the
Parties shall agree in writing.  Unless the parties otherwise agree in writing,
the Closing with respect to the Real Property shall be conducted through a
customary escrow arrangement with

 

16

--------------------------------------------------------------------------------


 

the Title Company.  The date of the Closing is referred to as the “Closing
Date.”  The Parties shall deliver at the Closing such documents, certificates of
officers and other instruments as are set forth in Article VI hereof and as may
reasonably be required to effect the transfer by Seller of the Purchased Assets
pursuant to and as contemplated by this Agreement and to consummate the
Acquisition.  All events occurring at the Closing shall be deemed to occur
simultaneously (with the concurrent delivery of the documents required to be
delivered pursuant to Article VI, delivery of the Title Policies and payment of
the Purchase Price).

 

2.8           Assignment of Contracts.  Seller shall use its best efforts
(subject to the limitations below) to obtain the written consent of any third
party required in connection with the transfer of any Assigned Contract to
Purchaser on or before the Closing Date (including, for the avoidance of doubt,
leaving in place any guarantees requested by any such third party as set forth
under Section 5.11). Notwithstanding anything in this Agreement to the contrary,
to the extent that any Assigned Contract is not assignable without the consent
of another party whose consent has not been obtained, this Agreement shall not
constitute an assignment or attempted assignment of such Assigned Contract if
the assignment or attempted assignment would constitute a breach thereof or
materially detract from the rights transferred to Purchaser.  If such consent is
not obtained, then (A) Seller shall use its best efforts to enter into any
arrangement requested by Purchaser that is designed to give Purchaser the full
benefit of such Assigned Contract accruing on or after the Closing and that does
not violate any applicable Law or presently existing agreement to which Seller
is a party, and (B) Purchaser shall use its best efforts to cooperate with
Seller to consummate such arrangement.  Notwithstanding anything to the contrary
in this Section 2.8, (i) Seller shall not be required to make out-of-pocket
payments to third parties (excluding payments to Seller’s or Parent’s employees
or other internal costs of Seller or Parent) in excess of * in connection with
its obligations under this Section 2.8 and (ii) neither of Purchaser and Kerr
shall be required to make any payment to any third party in connection with its
obligations under this Section 2.8.  Seller shall provide Purchaser with a
reasonable opportunity to participate in any discussions or negotiations,
written or oral, with each lessor under each Lease in connection with obtaining
consent thereunder.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


 

As an inducement to Kerr and Purchaser to enter into this Agreement and to
consummate the Acquisition, Seller represents and warrants to Kerr and Purchaser
as follows:

 

3.1           Organization and Qualification.  Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Maryland and has all requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on the Business as it is now
being conducted.  Seller is duly qualified or licensed to do business, and is in
good standing, in each jurisdiction where the character of the assets and
properties owned, leased or operated by it or the nature of the Business makes
such qualification or licensing necessary, except for failures to be so
qualified or licensed and in good standing that do not have a Material Adverse
Effect.  Except as set forth on Schedule 3.1, Seller has no Subsidiaries.

 

3.2           Authority Relative to this Agreement.  Seller has all necessary
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

17

--------------------------------------------------------------------------------


 

which it is a party, to perform its obligations hereunder and to consummate the
Acquisition.  The execution and delivery of this Agreement and such other
Transaction Documents by Seller and the consummation by Seller of the
Acquisition have been duly and validly authorized by all necessary corporate
action on the part of Seller, and no other corporate proceedings on the part of
Seller are necessary to authorize this Agreement or to consummate the
Acquisition other than filing and recordation of Articles of Transfer as
required by Maryland law.  This Agreement and such other Transaction Documents
have been or will be duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery by Purchaser, each such agreement
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, fraudulent conveyance, reorganization or
other similar Law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity which may limit the
availability of remedies (whether in a proceeding at law or in equity).

 

3.3           No Conflict.  Except as set forth on Schedule 3.3, the execution
and delivery of this Agreement by Seller do not, and the performance by Seller
of its obligations hereunder and the consummation of the Acquisition will not: 
(a) conflict with or violate any provision of the articles of incorporation or
by-laws of Seller; (b) assuming that all filings and notifications described in
Section 3.4 have been made, conflict with or violate any Law or order applicable
to Seller or by which any of the Purchased Assets or Seller is bound or
affected; or (c) result in any material breach of or constitute a material
default under, or require notice or consent under, any mortgage, indenture, deed
of trust, lease, contract, agreement, license or other instrument to which
Seller is a party or by which any of the Purchased Assets is bound or affected,
or result in the creation of a material Lien on any of the Purchased Assets,
except in the case of clauses (b) and (c), for any conflict, violation, breach
or default that would not reasonably be expected to have a Material Adverse
Effect.

 

3.4           Required Filings and Consents.  The execution and delivery of this
Agreement by Seller do not, and the performance by Seller of its obligations
hereunder and the consummation of the Acquisition will not, require any consent,
approval, authorization or permit of, or filing by Seller with or notification
by Seller to, any Governmental Authority, except for:  (a) the consents,
approvals, authorizations, declarations or rulings set forth on Schedule 3.4;
(b) the filing of a Notification and Report Form pursuant to the HSR Act and the
expiration or earlier termination of the applicable waiting period thereunder
with respect to the Acquisition; and (c) such consents, approvals,
authorizations, permits and filings the failure of which to obtain would not
reasonably be expected to have a Material Adverse Effect.

 

3.5           Financial Statements.  Set forth on Schedule 3.5 are true and
complete copies of (a) Seller’s balance sheets at November 30, 2001 and 2002,
and its income statements and statements of cash flows for the three (3) years
ended November 30, 2002, together with the notes thereto and the report thereon
of Ernst & Young LLP (the “Audited Financials”), and (b) Seller’s unaudited
balance sheet at May 31, 2003 and the related unaudited consolidated income
statements and a statement of capital expenditures for the six month period
ended at such date (the “Interim Financials”) and (c) the pro forma presentation
of Seller’s revenues for (i) the year ended November 30, 2002, and (ii) the six
months ended May 31, 2003, which pro forma presentations are based on the
Audited Financials or the Interim Financials, as applicable, and have been
adjusted solely to reflect the pricing referred to in subclauses (x) and (y)
below (the

 

18

--------------------------------------------------------------------------------


 

“Pro Forma Revenues”).  The Audited Financials and, subject to normal and
recurring quarter-end, year-end and audit adjustments, the Interim Financials
have been prepared in accordance with GAAP, applied on a consistent basis
throughout the periods covered (except as may be indicated in the notes to the
Audited Financials and except for the absence of notes to the Interim
Financials), and present fairly the financial position of Seller as of the
applicable date and Seller’s results of operations and cash flows for the
periods then ended.  Parent and Seller agree that the Pro Forma Revenues
represent in all material respects the revenues of Seller for the periods set
forth therein as if sales by Seller to Parent (x) during the year ended November
30, 2002 had occurred at prices set forth on Schedule 3.5 hereto and (y) during
the six months ended May 31, 2003 had occurred at prices set forth on Schedules
3.1(a) and 3.1(b) to the Supply Agreement.  Parent and Seller agree that
Seller’s aggregate gross margin on sales to Parent and the other Persons
identified on Schedule 1.1(a) for the six months ended May 31, 2003 would not
have been materially less than the aggregate gross margin set forth on Schedule
3.5 if the pricing on Schedules 3.1(a) and 3.1(b) to the Supply Agreement had
been in effect during such period and such aggregate gross margins had otherwise
been calculated in accordance with the practices, procedures and methods used by
Seller in preparing the Interim Financials.  Parent and Seller acknowledge that
Kerr and Purchaser’s acceptance of the prices set forth on Schedules 3.1(a) and
3.1(b) to the Supply Agreements is made solely in reliance on this
representation.

 

3.6           Absence of Undisclosed Liabilities.  As of the date hereof, Seller
does not have any liabilities (absolute, contingent, accrued or otherwise) in
respect of the Business other than:  (a) liabilities reflected in the balance
sheet of Seller at May 31, 2003 included in the Interim Financials (the “Latest
Balance Sheet”); (b) liabilities incurred since the date of the Latest Balance
Sheet (the “Latest Balance Sheet Date”) in the ordinary course of business;
(c) obligations of continued performance under contracts and other commitments
and arrangements entered into in the ordinary course of the Business to the
extent permitted under Section 5.1; (d) the liabilities described on
Schedule 3.6; and (e) liabilities under this Agreement.

 

3.7           Absence of Certain Changes or Events.  From the Latest Balance
Sheet Date to the date hereof, except as contemplated by this Agreement or
disclosed on Schedule 3.7, Seller has conducted the Business in the ordinary
course of business and:

 


(A)           THERE HAS NOT BEEN ANY MATERIAL DAMAGE TO OR DESTRUCTION OR LOSS
OF ANY ASSET, PROPERTY, RIGHT OR INTEREST OF SELLER USED IN THE BUSINESS,
WHETHER OR NOT COVERED BY INSURANCE, THAT HAS HAD OR WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)           SELLER HAS NOT SOLD OR TRANSFERRED ANY MATERIAL AMOUNT OF ITS
ASSETS, PROPERTIES, RIGHTS OR INTERESTS USED IN THE BUSINESS, OTHER THAN SALES
OF INVENTORY AND DISPOSAL OF OBSOLETE, DAMAGED OR DEFECTIVE INVENTORY OR OTHER
ASSETS IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           SELLER HAS NOT INCREASED THE SALARY, BONUS OR OTHER COMPENSATION
PAYABLE TO ANY OFFICER OR EMPLOYEE OF SELLER OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(D)           SELLER HAS NOT ENTERED INTO, MODIFIED OR TERMINATED ANY CONTRACT
OR TRANSACTION INVOLVING A TOTAL REMAINING COMMITMENT OF AT LEAST $250,000 OTHER
THAN IN THE

 

19

--------------------------------------------------------------------------------


 

ordinary course of business, or received written notice of termination of any
material contract or transaction;


 


(E)           SELLER HAS NOT ENTERED INTO ANY AGREEMENT TO TAKE ANY OF THE
ACTIONS SET FORTH IN SUBSECTIONS (B) THROUGH (D) OF THIS SECTION 3.7; AND


 


(F)            SELLER HAS NOT TAKEN OR FAILED TO TAKE ANY OTHER ACTION WHICH
ACTION OR FAILURE WOULD VIOLATE SECTION 5.1 IF SUCH ACTION OR FAILURE WERE TO
OCCUR AFTER THE DATE HEREOF.


 

3.8           Sufficiency and Title to Assets.  Except as set forth on
Schedule 3.8:

 


(A)           NO PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF SELLER,
THREATENED FOR THE TAKING OR CONDEMNATION OF ALL OR ANY PORTION OF THE REAL
PROPERTY.  THE REAL PROPERTY IS ALL OF THE REAL PROPERTY OWNED BY SELLER. 
SELLER HAS NOT ENTERED INTO ANY AGREEMENTS GIVING ANY PERSON ANY RIGHT TO LEASE,
SUBLEASE OR OTHERWISE OCCUPY ANY PORTION OF THE REAL PROPERTY.  TO THE KNOWLEDGE
OF SELLER, TRUE AND COMPLETE COPIES OF ALL SURVEYS OF THE REAL PROPERTY IN
SELLER’S POSSESSION HAVE HERETOFORE BEEN FURNISHED TO PURCHASER.  THERE ARE NO
ONGOING PROCEEDINGS (JUDICIAL OR, TO THE KNOWLEDGE OF SELLER, LEGISLATIVE),
CLAIMS OR DISPUTES OF WHICH SELLER HAS NOTICE AFFECTING ANY REAL PROPERTY THAT
MIGHT CURTAIL OR INTERFERE WITH THE USE OF SUCH PROPERTY.  TO THE KNOWLEDGE OF
SELLER, EACH REAL PROPERTY IS IN MATERIAL COMPLIANCE WITH ALL LAWS, INCLUDING
(I) THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12102, ET SEQ., TOGETHER
WITH ALL RULES, REGULATIONS AND OFFICIAL INTERPRETATIONS PROMULGATED PURSUANT
THERETO, AND (II) ALL LAWS WITH RESPECT TO ZONING, BUILDING, FIRE, LIFE SAFETY,
HEALTH CODES AND SANITATION.  SELLER HAS NOT, SINCE JUNE 1, 2001, RECEIVED ANY
NOTICES OF EXISTING VIOLATIONS OF ANY LAWS APPLICABLE TO ANY REAL PROPERTY. 
SINCE JANUARY 1, 2001, SELLER HAS NOT RECEIVED ANY NOTICE OF, OR OTHER WRITING
REFERRING TO, ANY REQUIREMENTS OR RECOMMENDATIONS BY ANY INSURANCE COMPANY THAT
HAS ISSUED A POLICY COVERING ANY PART OF THE REAL PROPERTY OR BY ANY BOARD OF
FIRE UNDERWRITERS OR OTHER BODY EXERCISING SIMILAR FUNCTIONS, REQUIRING OR
RECOMMENDING ANY REPAIRS OR WORK TO BE DONE ON ANY PART OF THE REAL PROPERTY,
WHICH REPAIR OR WORK HAS NOT BEEN COMPLETED.  TO THE KNOWLEDGE OF SELLER, SELLER
HAS OBTAINED ALL APPROPRIATE CERTIFICATES OF OCCUPANCY REQUIRED TO USE AND
OPERATE THE REAL PROPERTY LOCATED IN THE STATE OF CALIFORNIA IN THE MANNER IN
WHICH SUCH REAL PROPERTY IS CURRENTLY BEING USED AND OPERATED.  TRUE AND
COMPLETE COPIES OF ALL SUCH CERTIFICATES HAVE HERETOFORE BEEN FURNISHED TO
PURCHASER.


 


(B)           THE REAL PROPERTY LEASES ARE THE ONLY LEASEHOLD ESTATES UNDER
WHICH SELLER IS A LESSEE (OR SUBLESSEE) OF ANY REAL PROPERTY OR INTEREST
THEREIN.  TO THE KNOWLEDGE OF SELLER, NO PROCEEDING IS PENDING (AND SELLER HAS
NOT RECEIVED NOTICE OF ANY PENDING PROCEEDING) AND, TO THE KNOWLEDGE OF SELLER,
NO PROCEEDING IS THREATENED FOR THE TAKING OR CONDEMNATION OF ALL OR ANY PORTION
OF THE PROPERTY DEMISED UNDER THE REAL PROPERTY LEASES.  A TRUE AND COMPLETE
COPY OF EACH REAL PROPERTY LEASE HAS HERETOFORE BEEN DELIVERED TO PURCHASER. 
EACH REAL PROPERTY LEASE IS VALID, BINDING AND ENFORCEABLE AGAINST SELLER AND,
TO THE KNOWLEDGE OF SELLER (WITHOUT INQUIRY), AGAINST THE LANDLORD THEREUNDER IN
ACCORDANCE WITH ITS TERMS AND IS IN FULL FORCE AND EFFECT WITH RESPECT TO SELLER
AND, TO THE KNOWLEDGE OF SELLER (WITHOUT INQUIRY) THE LANDLORD THEREUNDER. 
SELLER HAS NOT ENCUMBERED THE LEASEHOLD ESTATE CREATED BY EACH REAL PROPERTY
LEASE WITH ANY LEASEHOLD MORTGAGES OR ANY OTHER LIENS.  SELLER HAS NOT RECEIVED
NOTICE OF ANY EXISTING DEFAULTS BY SELLER UNDER ANY OF THE REAL PROPERTY LEASES
AND, TO THE KNOWLEDGE OF SELLER, THERE ARE NO EXISTING DEFAULTS BY SELLER UNDER
ANY OF THE REAL PROPERTY LEASES.  TO THE KNOWLEDGE OF

 

20

--------------------------------------------------------------------------------


 

Seller, no event has occurred that (whether with or without notice, lapse of
time or the happening or occurrence of any other event) would constitute a
default under any Real Property Lease.  To the Knowledge of Seller, Seller has
obtained all appropriate certificates of occupancy required to use and operate
each Real Property Lease in the manner in which such Real Property Lease is
currently being used and operated in California and Massachusetts to the extent
that Seller is obligated to obtain such certificate of occupancy pursuant to
applicable Laws and the terms of the Real Property Leases.  True and complete
copies of all such certificates have heretofore been furnished to Purchaser.


 


(C)           THE REAL PROPERTY, THE PREMISES DEMISED UNDER THE REAL PROPERTY
LEASES, THE OTHER ASSETS COMPRISING THE PURCHASED ASSETS AND THE AFFILIATE MARKS
ARE, TAKEN TOGETHER, ALL OF THE ASSETS USED, HELD FOR USE OR PLANNED TO BE USED
IN CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT, IN EACH CASE, IN
THE BUSINESS, AND ARE ADEQUATE AND SUFFICIENT FOR THE OPERATION OF THE BUSINESS
AS CURRENTLY CONDUCTED.


 


(D)           TO THE KNOWLEDGE OF SELLER, EXCEPT AS DISCLOSED IN THE ENGINEERING
REPORTS PREVIOUSLY MADE AVAILABLE TO PURCHASER AND LISTED ON SCHEDULE 3.8, EACH
OF THE BUILDINGS, IMPROVEMENTS, AND EQUIPMENT OWNED, LEASED OR USED BY SELLER
ARE STRUCTURALLY SOUND WITH NO KNOWN DEFECTS AND ARE IN GOOD OPERATING CONDITION
AND REPAIR AND ARE ADEQUATE FOR THE USES TO WHICH THEY ARE BEING PUT.  SELLER IS
NOT IN POSSESSION OF ANY ENGINEERING REPORTS DATED JUNE 1, 1993 OR LATER
REGARDING THE STRUCTURAL SUFFICIENCY OF THE BUILDINGS, IMPROVEMENTS, AND/OR
EQUIPMENT OWNED, LEASED OR USED BY SELLER EXCEPT AS SET FORTH IN SCHEDULE 3.8. 
TO THE KNOWLEDGE OF SELLER, EXCEPT AS DISCLOSED IN THE ENGINEERING REPORTS
PREVIOUSLY MADE AVAILABLE TO PURCHASER AND LISTED ON SCHEDULE 3.8, NONE OF SUCH
BUILDINGS, IMPROVEMENTS, OR EQUIPMENT IS IN NEED OF MAINTENANCE OR REPAIRS
EXCEPT FOR ORDINARY, ROUTINE MAINTENANCE AND REPAIRS WHICH ARE NOT MATERIAL IN
NATURE OR COST.  THE ROOF OF EACH SUCH STRUCTURE IS IN GOOD REPAIR AND
CONDITION.


 


(E)           SELLER HAS GOOD AND VALID TITLE TO THE TANGIBLE PERSONAL PROPERTY,
FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS.


 


3.9           INTELLECTUAL PROPERTY.


 


(A)           SCHEDULE 3.9(A) IS A COMPLETE LIST OF THE LISTED INTELLECTUAL
PROPERTY THAT IS THE SUBJECT OF ANY APPLICATION FILED WITH, OR ANY REGISTRATION
ISSUED BY, ANY GOVERNMENT AGENCY (COLLECTIVELY, “REGISTERED INTELLECTUAL
PROPERTY RIGHTS”).  ALL REGISTERED INTELLECTUAL PROPERTY RIGHTS AND THE
AFFILIATE MARKS ARE, TO THE KNOWLEDGE OF SELLER, ENFORCEABLE, AND ALL MATERIAL
FEES, PAYMENTS AND FILINGS DUE IN RESPECT OF SUCH REGISTERED INTELLECTUAL
PROPERTY RIGHTS AND THE AFFILIATE MARKS AS OF THE DATE HEREOF HAVE BEEN MADE. 
EACH MATERIAL ITEM OF INTELLECTUAL PROPERTY IS:  (I) OWNED BY SELLER, FREE AND
CLEAR OF ALL LIENS, RESTRICTIONS OR ENCUMBRANCES ON SELLER’S RIGHT TO TRANSFER
TO PURCHASER THE LISTED INTELLECTUAL PROPERTY AND OTHER INTELLECTUAL PROPERTY
(OR IN THE CASE OF THE AFFILIATE MARKS, OWNED BY AN AFFILIATE OF SELLER), OR
(II) RIGHTFULLY USED BY SELLER PURSUANT TO A VALID LICENSE, SUBLICENSE, CONSENT
OR OTHER SIMILAR AGREEMENT IDENTIFIED AS SUCH IN SCHEDULE 3.9(A); AND THE
INTELLECTUAL PROPERTY (TOGETHER WITH ANY INTELLECTUAL PROPERTY INCLUDED IN THE
EXCLUDED ASSETS) CONSTITUTES ALL OF THE INTELLECTUAL PROPERTY THAT IS NECESSARY
TO CONDUCT THE BUSINESS AS CURRENTLY CONDUCTED AND IN CONNECTION WITH PRODUCTS
CURRENTLY UNDER ACTIVE DEVELOPMENT.

 

21

--------------------------------------------------------------------------------


 


(B)           EACH MATERIAL ITEM OF INTELLECTUAL PROPERTY TRANSFERRED TO
PURCHASER PURSUANT TO THE ACQUISITION SHALL BE OWNED, AVAILABLE FOR USE OR
ENFORCEABLE, AS THE CASE MAY BE, BY PURCHASER IMMEDIATELY FOLLOWING THE CLOSING
ON SUBSTANTIALLY IDENTICAL TERMS AND CONDITIONS AS IT WAS OWNED BY, AVAILABLE TO
OR ENFORCEABLE BY, AS THE CASE MAY BE, SELLER IMMEDIATELY PRIOR TO THE CLOSING.


 


(C)           THE CONSUMMATION OF THE ACQUISITION WILL NOT RESULT IN KERR OR
PURCHASER BEING BOUND BY ANY NON-COMPETE OR OTHER RESTRICTION ON THE OPERATION
OF THE BUSINESS THAT WAS PREVIOUSLY BINDING ON SELLER OR THE GRANTING BY KERR OR
PURCHASER OF ANY RIGHTS OR LICENSES TO ANY INTELLECTUAL PROPERTY RIGHTS OF KERR
OR PURCHASER TO A THIRD PARTY (INCLUDING A COVENANT NOT TO SUE) THAT WAS
PREVIOUSLY BINDING ON SELLER.


 


(D)           EXCEPT AS DISCLOSED ON SCHEDULE 3.9(D), SELLER IS NOT AWARE OF ANY
FACTS WHICH WOULD LEAD IT TO REASONABLY BELIEVE THAT THE OPERATION OF THE
BUSINESS AS CURRENTLY CONDUCTED INFRINGES OR WILL INFRINGE ON ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY OTHER PERSON.


 


(E)           EXCEPT AS DISCLOSED ON SCHEDULE 3.9(E), NO CLAIMS HAVE BEEN
ASSERTED NOR, TO THE KNOWLEDGE OF SELLER, ARE THREATENED BY ANY PERSON AGAINST
SELLER THAT:  (I) CHALLENGE THE VALIDITY, ENFORCEABILITY, REGISTRABILITY OR
OWNERSHIP BY SELLER OF ANY OF THE INTELLECTUAL PROPERTY OR (II) CLAIM THAT THE
OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED INFRINGES OR WILL INFRINGE ANY
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.  TO THE KNOWLEDGE OF SELLER,
NO THIRD PARTY IS ENGAGED IN UNAUTHORIZED USE, INFRINGEMENT OR MISAPPROPRIATION
OF ANY INTELLECTUAL PROPERTY.


 


(F)            THERE ARE NO SETTLEMENTS, FORBEARANCES TO SUE, CONSENTS,
JUDGMENTS, OR ORDERS OR SIMILAR OBLIGATIONS (OTHER THAN LICENSE AGREEMENTS IN
THE ORDINARY COURSE OF BUSINESS) WHICH (I) RESTRICT SELLER’S RIGHTS TO USE ANY
INTELLECTUAL PROPERTY; (II) RESTRICT SELLER’S BUSINESS IN ORDER TO ACCOMMODATE A
THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS; OR (III) PERMIT THIRD PARTIES TO USE
ANY INTELLECTUAL PROPERTY OWNED BY SELLER.


 


(G)           SCHEDULE 3.9(G) LISTS ALL COMPUTER SOFTWARE OWNED OR LICENSED BY,
OR OTHERWISE USED IN THE BUSINESS, OTHER THAN THIRD PARTY SOFTWARE APPLICATIONS
THAT ARE GENERALLY AVAILABLE AND HAVE AN INDIVIDUAL ACQUISITION COST OF $5,000
OR LESS, AND IDENTIFIES WHETHER EACH OF THE FOREGOING ITEMS OF COMPUTER SOFTWARE
ARE OWNED, LICENSED OR OTHERWISE USED, AS THE CASE MAY BE.


 


(H)           SCHEDULE 3.9(H) LISTS ALL DOMAIN NAMES THAT ARE THE SUBJECT OF ANY
APPLICATION FILED BY SELLER WITH, OR ANY REGISTRATION ISSUED TO SELLER BY, A
RECOGNIZED REGISTRATION AUTHORITY.


 


3.10         CONTRACTS.


 


(A)           SCHEDULE 3.10 SETS FORTH A LIST OF THE FOLLOWING CONTRACTS,
AGREEMENTS AND INSTRUMENTS PERTAINING TO THE BUSINESS TO WHICH SELLER IS A PARTY
OR IS BOUND AS OF THE DATE HEREOF (COLLECTIVELY, THE “MATERIAL CONTRACTS”):


 

(I)            ANY CONTRACT INVOLVING MORE THAN $100,000 OVER THE LIFE OF THE
CONTRACT;

 

22

--------------------------------------------------------------------------------


 

(II)           ANY CONTRACT THAT EXPIRES MORE THAN ONE (1) YEAR AFTER THE DATE
OF THIS AGREEMENT OR THAT MAY BE RENEWED AT THE OPTION OF ANY PERSON OTHER THAN
SELLER SO AS TO EXPIRE MORE THAN ONE (1) YEAR AFTER THE DATE OF THIS AGREEMENT;

 

(III)          ANY TRUST INDENTURE, MORTGAGE, PROMISSORY NOTE, LOAN AGREEMENT OR
OTHER CONTRACT FOR BORROWED MONEY (OTHER THAN TRADE PAYABLES INCURRED IN THE
ORDINARY COURSE OF BUSINESS NOT EXCEEDING $100,000 INDIVIDUALLY OR $200,000 IN
THE AGGREGATE);

 

(IV)          ANY CONTRACT FOR CAPITAL EXPENDITURES IN EXCESS OF $200,000 IN THE
AGGREGATE EXCEPT AS SET FORTH ON SCHEDULE 5.1(M);

 

(V)           ANY CONTRACT LIMITING THE FREEDOM OF SELLER TO ENGAGE IN ANY LINE
OF BUSINESS OR TO COMPETE WITH ANY OTHER PERSON, OR ANY CONFIDENTIALITY, SECRECY
OR NON-DISCLOSURE CONTRACT OR ANY CONTRACT THAT MAY BE TERMINABLE AS A RESULT OF
SELLER’S STATUS AS A COMPETITOR OF ANY PARTY TO SUCH CONTRACT;

 

(VI)          ANY AGREEMENT OF GUARANTEE, SUPPORT, INDEMNIFICATION, ASSUMPTION
OR ENDORSEMENT OF, OR ANY SIMILAR COMMITMENT WITH RESPECT TO, THE LIABILITIES OF
ANY OTHER PERSON OTHER THAN CUSTOMER AGREEMENTS MADE IN THE ORDINARY COURSE OF
THE BUSINESS (“GUARANTEE OBLIGATIONS”);

 

(VII)         ANY EMPLOYMENT CONTRACT, ARRANGEMENT OR POLICY (INCLUDING ANY
COLLECTIVE BARGAINING CONTRACT OR UNION AGREEMENT) WHICH MAY NOT BE IMMEDIATELY
TERMINATED WITHOUT NOTIFICATION OR PENALTY (INCLUDING ANY AUGMENTATION OR
ACCELERATION OF BENEFITS);

 

(VIII)        ANY CONTRACT PROVIDING FOR A JOINT VENTURE, PARTNERSHIP OR SIMILAR
LEGAL RELATIONSHIP WITH ANY OTHER PERSON;

 

(IX)           ANY CONTRACT GRANTING TO ANY PERSON, ON A CONDITIONAL BASIS OR
OTHERWISE, ANY OWNERSHIP INTEREST IN, OR LICENSE TO MANUFACTURE OR PREPARE, ANY
PRODUCT DEVELOPED, MANUFACTURED OR SOLD BY THE BUSINESS (EACH, A “PRODUCT”)
UTILIZING ANY PROPRIETARY RECIPE OR FORMULATION;

 

(X)            ANY SALES AGENCY, DISTRIBUTION OR SIMILAR AGREEMENTS WITH RESPECT
TO PRODUCTS OR FOR THE DISTRIBUTION BY SELLER OF PRODUCTS OF ANOTHER PARTY
INVOLVING CONSIDERATION IN EXCESS OF $100,000;

 

(XI)           ANY AGREEMENT PROVIDING FOR A REBATE, DISCOUNT, BONUS OR
COMMISSION IN EXCESS OF $100,000 WITH RESPECT TO THE SALE OF ANY PRODUCT;

 

(XII)          ANY AGREEMENT REQUIRING SELLER TO ADVANCE OR LOAN ANY AMOUNT IN
EXCESS OF $100,000 TO OR ON BEHALF OF ANY OF ITS DIRECTORS, EMPLOYEES,
SHAREHOLDERS, AFFILIATES OR ASSOCIATES (OR THEIR RESPECTIVE AFFILIATES OR
ASSOCIATES);

 

(XIII)         ANY AGREEMENT PROVIDING FOR THE ACQUISITION AFTER JANUARY 1, 2001
BY SELLER (OR ANY PREDECESSOR IN INTEREST) OF ANY REAL PROPERTY, OPERATING
BUSINESS OR THE SHARES OR OTHER EQUITY INTERESTS OF ANY PERSON FOR CONSIDERATION
IN EXCESS OF $100,000;

 

23

--------------------------------------------------------------------------------


 

(XIV)        ANY EMPLOYMENT, SEVERANCE, CONSULTING OR OTHER AGREEMENT OF ANY
NATURE WITH ANY CURRENT OR FORMER SHAREHOLDER, DIRECTOR, OFFICER OR ANY
AFFILIATE THEREOF INVOLVING CONSIDERATION IN EXCESS OF $100,000 PER YEAR
INDIVIDUALLY OR $100,000 PER YEAR IN THE AGGREGATE;

 

(XV)         ANY AGREEMENT RESTRICTING THE ABILITY OF SELLER TO INCUR
INDEBTEDNESS;

 

(XVI)        ANY AGREEMENT RELATING TO INDEBTEDNESS, INTEREST RATE SWAP OR
HEDGING AGREEMENTS, SALE AND LEASEBACK TRANSACTIONS AND OTHER SIMILAR FINANCING
TRANSACTIONS;

 

(XVII)       ANY CONTRACT EXISTING BETWEEN SELLER AND ANY GOVERNMENTAL
AUTHORITY;

 

(XVIII)      ANY AGREEMENT PROVIDING FOR THE PROVISION BY SELLER TO ANY THIRD
PARTY OF ANY CONFIDENTIAL INFORMATION OR RESTRICTING SELLER FROM PROVIDING SUCH
INFORMATION TO THIRD PARTIES;

 

(XIX)         ANY AGREEMENT RESTRICTING SELLER’S OWNERSHIP, OPERATION, SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION OF ANY OF THE PURCHASED ASSETS;

 

(XX)          ANY REAL PROPERTY LEASE;

 

(XXI)         ANY AGREEMENT PROVIDING FOR PRODUCTION BY SELLER OF ANY PRODUCT ON
AN EXCLUSIVE OR REQUIREMENTS BASIS;

 

(XXII)        ANY AGREEMENT WITH A CONSULTANT OR SUBCONTRACTOR INVOLVING PAYMENT
OF CONSIDERATION OVER THE TERM OF SUCH AGREEMENT IN EXCESS OF $100,000; OR

 

(XXIII)       ANY CONTRACT, AGREEMENT OR INSTRUMENT WITHIN THE KNOWLEDGE OF
SELLER WHICH IS OTHERWISE MATERIAL TO THE CONDUCT OR OPERATION OF THE BUSINESS.

 


(B)           SELLER HAS PERFORMED IN ALL MATERIAL RESPECTS THE OBLIGATIONS
REQUIRED TO BE PERFORMED BY IT UNDER THE MATERIAL CONTRACTS, AND, TO THE
KNOWLEDGE OF SELLER, EACH OF THE MATERIAL CONTRACTS IS VALID AND BINDING AND IN
FULL FORCE AND EFFECT.  TRUE, CORRECT AND COMPLETE COPIES OF ALL MATERIAL
CONTRACTS HAVE BEEN MADE AVAILABLE TO PURCHASER.  SELLER HAS NOT MADE OR
RECEIVED ANY CLAIM OF ANY MATERIAL DEFAULT UNDER ANY MATERIAL CONTRACT, AND AS
OF THE DATE HEREOF, TO THE KNOWLEDGE OF SELLER, THERE IS NO MATERIAL BREACH OR
ANTICIPATED BREACH BY ANY OTHER PARTY TO ANY MATERIAL CONTRACT.


 

3.11         Permits.  The Listed Permits are all material permits, licenses,
approvals, franchises, certificates, consents and other authorizations of any
Governmental Authority that are required in order for Seller to conduct the
Business as it is now being conducted.  Each of the Listed Permits is in full
force and effect, except for immaterial failures.  To the Knowledge of Seller,
Seller is not in conflict in any material respect with or in material default or
violation of any Listed Permit.

 

3.12         Compliance with Laws.  Seller is not in material conflict with or
in material default or violation of any Law applicable to the Purchased Assets
or the Business.

 

24

--------------------------------------------------------------------------------


 

3.13         Litigation.  Except as set forth on Schedule 3.13, as of the date
hereof, there are no material claims, actions, suits, investigations,
arbitrations, inquiries or proceedings pending or, to the Knowledge of Seller,
threatened, against Seller before any Governmental Authority.

 

3.14         Books and Records.  All books of account and other financial books
and records of Seller directly relating to the Business are true, correct and
complete in all material respects.

 


3.15         EMPLOYMENT MATTERS.


 


(A)           SCHEDULE 3.15 SETS FORTH A LIST OF ALL PERSONS WHO WERE EMPLOYED
BY SELLER, ON A FULL TIME OR A PART TIME BASIS, AS OF FEBRUARY 1, 2003,
INCLUDING ALL SUCH PERSONS WHO AT SUCH DATE WERE ON MILITARY LEAVE, DISABILITY
LEAVE OR ANY OTHER LEAVE APPROVED BY THE COMPANY OR MANDATED BY APPLICABLE LAW
AND A DESCRIPTION OF ALL COMPENSATION AND BENEFITS PROVIDED BY SELLER TO EACH
SUCH PERSON, WHICH LIST IS TRUE AND COMPLETE IN ALL MATERIAL RESPECTS.  EXCEPT
AS OTHERWISE REQUIRED BY LAW OR AS SET FORTH ON SCHEDULE 3.15, THE EMPLOYMENT OF
ALL SUCH EMPLOYEES IS TERMINABLE BY SELLER AT WILL.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.15:  (I) SELLER IS NOT A PARTY
TO ANY CONTRACT WITH ANY LABOR ORGANIZATION OR OTHER BARGAINING REPRESENTATIVE
OF ITS EMPLOYEES; (II) THERE IS NO UNFAIR LABOR PRACTICE CHARGE OR COMPLAINT
PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER; (III) SELLER
HAS NOT EXPERIENCED ANY LABOR STRIKE, SLOWDOWN, WORK STOPPAGE OR SIMILAR LABOR
CONTROVERSY WITHIN THE PAST THREE (3) YEARS; (IV) SELLER HAS PAID IN FULL TO ALL
OF ITS EMPLOYEES ALL COMPENSATION AND BENEFITS DUE AND PAYABLE TO SUCH
EMPLOYEES; AND (V) SELLER IS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS
RESPECTING EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF
EMPLOYMENT, WAGES AND HOURS AND OCCUPATIONAL SAFETY AND HEALTH AND SELLER HAS
NOT RECEIVED WRITTEN NOTICE OF ANY INVESTIGATION, CHARGE OR COMPLAINT AGAINST
SELLER RELATING TO THE BUSINESS PENDING BEFORE THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY OTHER FEDERAL, STATE OR LOCAL GOVERNMENT AGENCY OR COURT OR
OTHER TRIBUNAL REGARDING AN UNLAWFUL EMPLOYMENT PRACTICE.


 


(C)           SINCE JANUARY 1, 2003, (I) SELLER HAS NOT EFFECTUATED A “PLANT
CLOSING” (AS DEFINED IN THE WARN ACT) AFFECTING ANY SITE OF EMPLOYMENT OR ONE OR
MORE FACILITIES OR OPERATING UNITS WITHIN ANY SITE OF EMPLOYMENT OR FACILITY;
(II) THERE HAS NOT OCCURRED A “MASS LAYOFF” (AS DEFINED IN THE WARN ACT)
AFFECTING ANY SITE OF EMPLOYMENT OR FACILITY OF THE SELLER; AND (III) SELLER HAS
NOT ENGAGED IN LAYOFFS OR EMPLOYMENT TERMINATIONS SUFFICIENT IN NUMBER TO
TRIGGER APPLICATION OF THE WARN ACT OR ANY SIMILAR STATE, LOCAL OR FOREIGN LAW
OR REGULATION.  EXCEPT AS SET FORTH ON SCHEDULE 3.15(C), NO EMPLOYEE OF SELLER
HAS SUFFERED AN “EMPLOYMENT LOSS” (AS DEFINED IN THE WARN ACT) DURING THE
SIX-MONTH PERIOD PRIOR TO THE DATE OF THIS AGREEMENT.


 

3.16         Employee Benefits.  Schedule 3.16 sets forth a complete and
accurate list as of the date hereof of each employment, consulting, bonus,
deferred compensation, incentive compensation, stock purchase, stock option,
stock appreciation right or other equity-based incentive, severance or
termination pay, change in control, hospitalization or other medical, life,
disability or other insurance, supplemental unemployment benefits, savings,
profit-sharing, pension or retirement plan, program, policy, agreement or
arrangement, and each other employee or fringe benefit plan, program, policy
agreement or arrangement, sponsored, maintained or

 

25

--------------------------------------------------------------------------------


 

contributed to or required to be contributed to by Seller for the benefit of
Seller’s employees, whether formal or informal and whether legally binding or
not (each, a “Plan;” collectively, the “Plans”).  No event has occurred in
connection with any Plan that has, will or may result in any fine, penalty,
assessment or other liability for which any transferee of assets of Seller may
be responsible, whether by operation of Law or by contract.  The transactions
contemplated by this Agreement, will not, either alone or in combination with
any other event or events, cause Kerr or Purchaser to incur any liabilities with
respect to any Plan, including (a) any liability under Section 4980B of the Code
or (b) any liability with respect to any employee of Seller that was incurred or
arose on or prior to the Closing Date.

 

3.17         No Finder.  Seller has not incurred any liability to any broker,
finder, investment banker or any other Person for any brokerage, finder’s or
other fee or commission in connection with this Agreement or the Acquisition.

 


3.18         ENVIRONMENTAL MATTERS.


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 3.18, (I) THE BUSINESS IS IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, WHICH COMPLIANCE
INCLUDES, BUT IS NOT LIMITED TO, THE POSSESSION BY SELLER AND ITS SUBSIDIARIES
OF ALL PERMITS AND OTHER GOVERNMENTAL AUTHORIZATIONS REQUIRED UNDER
ENVIRONMENTAL LAWS FOR THE BUSINESS, AND COMPLIANCE WITH THE TERMS AND
CONDITIONS THEREOF; (II) NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY WRITTEN OR, TO THE KNOWLEDGE OF SELLER, ORAL COMMUNICATION, WHETHER FROM A
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON, THAT ALLEGES THAT THE BUSINESS IS
NOT IN COMPLIANCE WITH ANY ENVIRONMENTAL LAWS, AND, TO THE KNOWLEDGE OF SELLER,
THERE ARE NO CIRCUMSTANCES THAT WOULD BE REASONABLY EXPECTED TO PREVENT OR
INTERFERE WITH SUCH COMPLIANCE IN THE FUTURE.  FOR PURPOSES OF THIS SECTION
3.18, “KNOWLEDGE OF SELLER” INCLUDES THE ACTUAL KNOWLEDGE OF EACH PLANT MANAGER
AND ENVIRONMENTAL MANAGER FOR EACH FACILITY OR PROPERTY IN THE BUSINESS NAMED IN
SCHEDULE 3.18.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.18, THERE IS NO ENVIRONMENTAL
CLAIM PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER AND ANY
OF ITS SUBSIDIARIES RELATING TO THE BUSINESS OR, TO THE KNOWLEDGE OF SELLER,
AGAINST ANY PERSON WHOSE LIABILITY FOR ANY ENVIRONMENTAL CLAIM RELATING TO THE
BUSINESS SELLER OR ANY OF ITS SUBSIDIARIES HAS RETAINED OR ASSUMED EITHER
CONTRACTUALLY OR BY OPERATION OF LAW.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.18, TO THE KNOWLEDGE OF SELLER,
THERE HAS BEEN NO RELEASE, EMISSION, DISCHARGE, PRESENCE OR DISPOSAL OF ANY
MATERIAL OF ENVIRONMENTAL CONCERN, AND THERE ARE NO ACTIONS, ACTIVITIES,
CIRCUMSTANCES, CONDITIONS, EVENTS OR INCIDENTS THAT PRESENT A MATERIAL THREAT OF
RELEASE, EMISSION, DISCHARGE, PRESENCE OR DISPOSAL OF ANY MATERIAL OF
ENVIRONMENTAL CONCERN, THAT WOULD REASONABLY BE EXPECTED TO FORM THE BASIS OF
ANY MATERIAL ENVIRONMENTAL CLAIM AGAINST SELLER OR ANY SUBSIDIARY RELATING TO
THE BUSINESS, OR, TO THE KNOWLEDGE OF SELLER, AGAINST ANY PERSON WHOSE LIABILITY
FOR ANY ENVIRONMENTAL CLAIM RELATING TO THE BUSINESS SELLER OR ANY OF ITS
SUBSIDIARIES HAS RETAINED OR ASSUMED EITHER CONTRACTUALLY OR BY OPERATION OF
LAW.


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 3.18:  (I) NEITHER SELLER NOR ANY
SUBSIDIARY IS THE SUBJECT, EITHER DIRECTLY OR INDIRECTLY, OF ANY ENVIRONMENTAL
CLAIM WITH RESPECT TO ANY ON-SITE OR OFF-SITE LOCATIONS WHERE SELLER OR ANY
SUBSIDIARY HAS STORED, DISPOSED OR ARRANGED FOR THE DISPOSAL OF MATERIALS OF
ENVIRONMENTAL CONCERN FOR, FROM OR WITH RESPECT TO THE BUSINESS, (II)

 

26

--------------------------------------------------------------------------------


 

there are no underground storage tanks located on property owned or controlled
by Seller or any Subsidiary for the Business, and, to the Knowledge of Seller,
there are no underground storage tanks located on property otherwise used for
the Business, (iii) there is no damaged asbestos contained in or forming part of
any building, building component, structure or office space owned, leased or
otherwise used for the Business, (iv) to the Knowledge of the Seller, there is
no other asbestos contained in or forming part of any building, building
component, structure or office space owned, leased or otherwise used for the
Business, and (v) to the Knowledge of Seller, no polychlorinated biphenyls
(PCBs) or PCB-containing items are used or stored at any property owned, used or
leased for the Business.


 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 3.18, SELLER HAS PROVIDED TO
PURCHASER ALL WRITTEN ASSESSMENTS, REPORTS, DATA, RESULTS OF INVESTIGATIONS OR
AUDITS AND SIMILAR DOCUMENTS THAT ARE IN THE POSSESSION OF OR REASONABLY
AVAILABLE TO SELLER OR ANY SUBSIDIARY REGARDING THE ENVIRONMENTAL CONDITION OF
THE PROPERTY OWNED, USED OR LEASED FOR THE BUSINESS, OR THE COMPLIANCE (OR
NONCOMPLIANCE) BY SELLER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAWS RELATING
TO THE BUSINESS.


 


(F)            EXCEPT AS SET FORTH IN SECTION 5.10 OR ON SCHEDULE 3.18, SELLER
IS NOT REQUIRED BY VIRTUE OF THE TRANSACTIONS SET FORTH HEREIN AND CONTEMPLATED
HEREBY, OR AS A CONDITION TO THE EFFECTIVENESS OF ANY TRANSACTIONS CONTEMPLATED
HEREBY, (I) TO PERFORM A SITE ASSESSMENT FOR MATERIALS OF ENVIRONMENTAL CONCERN,
(II) TO REMOVE OR REMEDIATE MATERIALS OF ENVIRONMENTAL CONCERN, (III) TO GIVE
NOTICE TO OR RECEIVE APPROVAL FROM ANY GOVERNMENTAL AUTHORITY, OR (IV) TO RECORD
OR DELIVER TO ANY PERSON OR ENTITY ANY DISCLOSURE DOCUMENT OR STATEMENT
PERTAINING TO ENVIRONMENTAL MATTERS.


 


(G)           WITH RESPECT TO THE MATTERS DISCLOSED IN THE REPORTS LISTED IN
SCHEDULE 3.18(G) HERETO, THERE IS NO INDIVIDUAL ITEM OR SERIES OF RELATED ITEMS
THAT WOULD REASONABLY BE EXPECTED TO CAUSE LOSSES GREATER THAN $200,000, OR
THAT, TAKEN IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 

3.19         Taxes and Tax Returns.  Except as set forth on Schedule 3.19:

 


(A)           SELLER HAS TIMELY FILED OR WILL HAVE TIMELY FILED ON ITS BEHALF
(TAKING INTO ACCOUNT EXTENSIONS TO FILE) THOSE TAX RETURNS WHICH ARE CURRENTLY
DUE OR, IF NOT YET DUE, WILL TIMELY FILE, OR WILL HAVE TIMELY FILED ON ITS
BEHALF (TAKING INTO ACCOUNT EXTENSIONS TO FILE) ALL TAX RETURNS REQUIRED TO BE
FILED BY IT OR ON ITS BEHALF FOR ALL TAXABLE PERIODS ENDING ON OR BEFORE THE
CLOSING DATE, AND ALL SUCH TAX RETURNS ARE, OR WILL BE WHEN FILED, TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS;


 


(B)           SELLER HAS PAID, OR HAD PAID ON ITS BEHALF, TO THE APPROPRIATE
GOVERNMENTAL AUTHORITY, OR, IF PAYMENT IS NOT YET DUE, WILL PAY, OR WILL HAVE
PAID, TO THE APPROPRIATE GOVERNMENTAL AUTHORITY, ALL TAXES DUE AND PAYABLE FOR
ALL TAXABLE PERIODS BEGINNING ON OR BEFORE THE CLOSING DATE;


 


(C)           EXCEPT IN THE CASE OF A LIEN FOR AD VALOREM PROPERTY TAXES OR
INCOME TAXES NOT YET DUE AND PAYABLE OR OTHERWISE DISCLOSED ON SCHEDULE 3.19,
THERE IS NO UNPAID TAX WHICH CONSTITUTES A LIEN UPON ANY OF THE PURCHASED
ASSETS;

 

27

--------------------------------------------------------------------------------


 


(D)           SELLER IS NOT A PARTY TO ANY TAX ALLOCATION OR TAX SHARING
AGREEMENT OR HAS ANY LIABILITY OR OBLIGATION TO ANY PERSON AS A RESULT OF, OR
PURSUANT TO, ANY SUCH ALLOCATION OR AGREEMENT, EXCEPT AS SET FORTH IN THE NOTES
TO THE AUDITED FINANCIALS; AND


 


(E)           SELLER IS NOT A PERSON OTHER THAN A “UNITED STATES PERSON” WITHIN
THE MEANING OF THE CODE.


 


3.20         CUSTOMERS AND SUPPLIERS.


 


(A)           SCHEDULE 3.20 LISTS THE TEN CUSTOMERS OF SELLER WHO, DURING THE
PERIOD DECEMBER 1, 2001 TO NOVEMBER 30, 2002, PURCHASED THE LARGEST AMOUNT OF
PRODUCTS FROM SELLER, BASED ON NET SALES.  SINCE DECEMBER 1, 2002, EXCEPT AS SET
FORTH ON SCHEDULE 3.20, THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE IN THE
BUSINESS RELATIONSHIP OF SELLER WITH ANY SUCH CUSTOMER OR CUSTOMERS.  EXCEPT AS
SET FORTH ON SCHEDULE 3.20, NO SUCH CUSTOMER HAS MATERIALLY REDUCED ITS
PURCHASES SINCE DECEMBER 1, 2002, OR, TO THE KNOWLEDGE OF SELLER OR TO THE
ACTUAL KNOWLEDGE OF THE SALESPERSON RESPONSIBLE FOR THE ACCOUNT OF SUCH
CUSTOMER, HAS ADVISED SELLER THAT IT IS (I) TERMINATING, CONSIDERING
TERMINATING, OR PLANNING TO TERMINATE ITS BUSINESS RELATIONSHIP WITH SELLER, OR
(II) CONSIDERING REDUCING OR PLANNING TO REDUCE (OTHER THAN ORAL STATEMENTS MADE
IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH CONTRACT RENEWAL
NEGOTIATIONS) ITS FUTURE PURCHASES FROM SELLER BY 10% OR MORE.


 


(B)           SINCE DECEMBER 1, 2002, NO PERSON WHO SUPPLIES RESIN TO SELLER HAS
REDUCED THE SUPPLY OF RESIN AVAILABLE TO SELLER OR, TO THE KNOWLEDGE OF SELLER
OR TO THE ACTUAL KNOWLEDGE OF THE PURCHASER RESPONSIBLE FOR THE ACCOUNT OF SUCH
SUPPLIER, ADVISED SELLER THAT IT IS (I) TERMINATING OR INTENDS TO TERMINATE ITS
BUSINESS RELATIONSHIP WITH SELLER OR (II) REDUCING OR INTENDS TO REDUCE THE
SUPPLY OF RESIN AVAILABLE TO SELLER BY 10% OR MORE.  SELLER CURRENTLY MAINTAINS
SUFFICIENT RESIN INVENTORY TO CONDUCT THE BUSINESS AS IT IS CONDUCTED.  SELLER
HAS ACCESS TO SUFFICIENT AMOUNTS OF RESIN SUPPLY, PURCHASABLE AT THEN PREVAILING
MARKET PRICES, NECESSARY TO CONDUCT THE BUSINESS AS IT IS CONDUCTED.


 

3.21         Inventory.  The inventory reflected in the Latest Balance Sheet is
good and merchantable material, of a quality and quantity saleable in the
ordinary course of Business consistent with Seller’s past practice and was
acquired by Seller in the ordinary course of business of the Business consistent
with Seller’s past practice and is carried on the books and records of Seller in
accordance with GAAP.

 

3.22         Insurance.  Set forth in Schedule 3.22 is a complete and accurate
list as of the date hereof of all insurance policies carried by Seller (as a
party, named insured or otherwise the beneficiary of coverage).  All such
insurance policies are in full force and effect and shall remain in full force
and effect through the Closing Date.  Such policies are sufficient for
compliance with all requirements of Law and of all agreements to which Seller is
a party, are valid, outstanding and enforceable policies, insure against risks
of the kind customarily insured against and in amounts customarily carried by
companies similarly situated and by companies engaged in similar businesses and
owning similar properties.  Neither Seller nor, to the Knowledge of Seller, any
other insured party to any insurance policy, is in breach or default (including
any breach or default with respect to the payment of premiums or the giving of
notices) and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default

 

28

--------------------------------------------------------------------------------


 

or permit termination or modification of any such policy.  The Seller has not
been denied coverage since January 1, 2000.  Seller does not currently owe any
deficiency amounts or Taxes for industrial insurance obligations arising under
applicable state law.

 

3.23         Affiliate Transactions.  Schedule 3.23 lists all agreements and
arrangements and contains a summary of all transactions since January 1, 2000
and all currently proposed agreements, arrangements and transactions related to
the Business and that are between Seller, on the one hand, and any current or
former director, officer, shareholder or other Affiliate or Associate of Seller,
or any of their respective Affiliates or Associates, or any entity in which any
such Person has a direct or indirect material interest, on the other hand.  All
Indebtedness that is related to the Business and that is owed by any of the
current or former officers, directors, shareholders or other Affiliate or
Associate of Seller, or any of their respective Affiliates or Associates, are
reflected in the Latest Balance Sheet.

 

3.24         Questionable Payments.  Neither Seller nor any employee, officer,
director, Affiliate or Associate of Seller or other Person acting on behalf of
Seller, has (a) used any corporate or company funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to government officials or
employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books or records of any of such corporations; (e) made
any bribe, payoff, kickback or other unlawful payment; or (f) made any material
favor or gift which is not, in good faith, believed by Seller to be fully
deductible by Seller or Seller’s consolidated group for any income tax purposes
and which was, in fact, so deducted.

 

3.25         Products Liability.  Except as set forth on Schedule 3.13, there
are no material claims presently pending or, to the Knowledge of Seller,
threatened against Seller that are (a) for products liability on account of any
express or implied warranty, law, regulation or other theory or (b) for personal
injury.

 

3.26         No Powers of Attorney.  Seller has not granted any general or
special powers of attorney or any other authorizations of third parties to act
as agents for Seller except for powers of attorney granted in connection with
Seller’s Taxes and Tax Returns.

 

3.27         Full Disclosure.  No representation or warranty by Seller in this
Agreement or statement in any Schedule contains any untrue statements of a
material fact or omits to state any material fact necessary, in order to make
the statements made herein or therein, in light of the circumstances under which
they were made, not misleading.

 


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF KERR AND PURCHASER


 

As an inducement to Seller to enter into this Agreement and to consummate the
Acquisition, each of Kerr and Purchaser jointly and severally represents and
warrants to Seller as follows:

 

4.1           Organization and Qualification.  Purchaser is a limited liability
company and Kerr is a corporation, each duly organized, validly existing and in
good standing under the laws

 

29

--------------------------------------------------------------------------------


 

of the State of Delaware.  Each of Kerr and Purchaser is duly qualified or
licensed to do business, and is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary, except for failures to
be so qualified or licensed and in good standing that do not have a material
adverse effect on the ability of Kerr and Purchaser to consummate the
transactions contemplated hereby.

 

4.2           Authority Relative to this Agreement.  Each of Kerr and Purchaser
has all necessary corporate or limited liability company power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to perform its obligations hereunder and to consummate the
Acquisition.  The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party by each of Kerr and Purchaser and
the consummation by Purchaser of the Acquisition have been duly and validly
authorized by all necessary corporate action on the part of each of Kerr and
Purchaser, and no other corporate proceedings on the part of Kerr or Purchaser
are necessary to authorize this Agreement or to consummate the Acquisition other
than the filing and recordation of Articles of Transfer as required by Maryland
law.  This Agreement and the other Transaction Documents to which it is a party
have been or will be duly executed and delivered by each of Kerr and Purchaser
and, assuming the due authorization, execution and delivery by Seller, each such
agreement constitutes a legal, valid and binding obligation of each of Kerr and
Purchaser, enforceable against each of Kerr and Purchaser in accordance with its
terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, fraudulent conveyance, reorganization or other similar Law affecting
the enforceability of creditors’ rights generally and to the effect of general
principles of equity which may limit the availability of remedies (whether in a
proceeding at law or in equity).

 

4.3           No Conflict.  The execution and delivery of this Agreement by each
of Kerr and Purchaser do not, and the performance by each of Kerr and Purchaser
of its obligations hereunder and the consummation of the Acquisition will not: 
(a) conflict with or violate any provision of the certificate of incorporation
or by-laws of Kerr or the certificate of formation or limited liability company
operating agreement for Purchaser; (b) to the knowledge of Kerr and Purchaser,
assuming that all filings and notifications described in Section 4.4 have been
made, conflict with or violate any Law or order applicable to Kerr or Purchaser
or by which Kerr or Purchaser or any of their assets or properties is bound or
affected; or (c) to the knowledge of Kerr and Purchaser, result in any material
breach of or constitute a material default under, or require notice or consent
under, any mortgage, indenture, deed of trust, lease, contract, agreement,
license or other instrument to which Kerr or Purchaser is a party or by which
Kerr’s or Purchaser’s assets or properties are bound, or result in the creation
of a material Lien on any asset or property of Kerr or Purchaser, except in the
case of clauses (b) and (c), for any conflict, violation, breach or default that
would not reasonably be expected to have a material adverse effect on the
ability of Kerr or Purchaser to consummate the transactions contemplated hereby.

 

4.4           Required Filings and Consents.  The execution and delivery of this
Agreement by each of Kerr and Purchaser do not, and the performance by Kerr or
Purchaser of its obligations hereunder and the consummation of the Acquisition
will not, require any consent, approval, authorization or permit of, or filing
by Kerr or Purchaser with or notification by Kerr or Purchaser to, any
Governmental Authority, except for:  (a) the filing of a Notification and

 

30

--------------------------------------------------------------------------------


 

Report Form pursuant to the HSR Act and the expiration or earlier termination of
the applicable waiting period thereunder with respect to the Acquisition and
(b) such consents, approvals, authorizations, permits and filings the failure of
which to obtain would not reasonably be expected to have a material adverse
effect on the ability of Kerr or Purchaser to consummate the transactions
contemplated hereby.

 

4.5           No Finder.  Other than an aggregate fee of $1,687,500 payable to
Fremont Partners, L.L.C. and Fremont Partners III, L.L.C., which fee shall be
the sole responsibility of Kerr and/or Purchaser, neither Kerr nor Purchaser has
agreed to pay to any broker, finder, investment banker or any other Person a
brokerage, finder’s or other fee or commission in connection with this Agreement
or the Acquisition.

 

4.6           No Litigation.  There is no claim, action, suit or proceeding
pending or, to the knowledge of Kerr and Purchaser, threatened, before any
Governmental Authority that prohibits or restricts, or seeks to prohibit or
restrict, the consummation of the Acquisition.

 

4.7           Commitment Letters.  Kerr has provided to Seller a true and
complete copy of the commitment letter received by Kerr from Wells Fargo Bank.

 


ARTICLE V


ADDITIONAL COVENANTS


 

5.1           Conduct of Business.  From the date hereof through the Closing
Date, except as contemplated by this Agreement or described on Schedule 5.1,
Seller agrees to conduct Seller’s operations in the ordinary course, consistent
with past practice, and agrees to:

 


(A)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO (I) PRESERVE FOR THE
BENEFIT OF PURCHASER THE GOODWILL AND THE EXISTING RELATIONSHIPS OF SELLER WITH
ITS CUSTOMERS, SUPPLIERS AND OTHERS WITH WHOM SELLER DEALS; (II) RETAIN THE
SERVICES OF ITS KEY EMPLOYEES; (III) PERFORM ITS OBLIGATIONS UNDER THE MATERIAL
CONTRACTS; (IV) MAINTAIN, KEEP AND PRESERVE THE BUSINESS AND THE PURCHASED
ASSETS IN THE SAME CONDITION AS THE DATE HEREOF, EXCEPT THAT IN THE CASE OF ANY
PURCHASED ASSETS CONSTITUTING TANGIBLE PERSONAL PROPERTY, ORDINARY WEAR AND TEAR
AND CASUALTY IS PERMITTED; (V) PRESERVE INTACT THE BUSINESS AND ITS
ORGANIZATION; (VI) MAINTAIN BOOKS AND RECORDS IN ACCORDANCE WITH PAST PRACTICE;
AND (VII) MAINTAIN IN EFFECT THE INSURANCE COVERAGE PROVIDED UNDER THE POLICIES
SET FORTH IN SCHEDULE 3.22;


 


(B)           NOT WAIVE, RELEASE OR CANCEL ANY MATERIAL CLAIMS AGAINST THIRD
PARTIES OR MATERIAL DEBTS OWING TO SELLER, OTHER THAN CUSTOMER BILLING
REDUCTIONS AND WRITE-DOWNS MADE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE AND OTHER THAN IN RESPECT OF CLAIMS OR DEBTS THAT WOULD BE
EXCLUDED ASSETS;


 


(C)           NOT (I) GRANT ANY GENERAL INCREASE IN THE COMPENSATION OF OFFICERS
OR EMPLOYEES, EXCEPT IN ACCORDANCE WITH PRE-EXISTING CONTRACTS OR CONSISTENT
WITH PAST PRACTICE; (II) ENTER INTO ANY CONTRACT WITH ANY EMPLOYEE, OFFICER,
DIRECTOR, AFFILIATE OR ASSOCIATE OF SELLER OR ANY AFFILIATE OR ASSOCIATE OF ANY
SUCH PERSON, PROVIDED, HOWEVER, THAT THIS SHALL NOT PREVENT SELLER FROM HIRING
EMPLOYEES ON AN AT-WILL BASIS TO FILL AN OPENING VACATED BY A DEPARTING OR
TRANSFERRING EMPLOYEE IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT THE
COMPENSATION BEING OFFERED TO THE INDIVIDUAL IS CONSISTENT WITH OTHER PERSONNEL
IN THE SAME OR A SIMILAR POSITION; (III)

 

31

--------------------------------------------------------------------------------


 

enter into any collective bargaining agreement or similar contract; (iv) enter
into any agreement that requires Seller to pay any severance or termination pay
(or that requires that the Seller provide a certain period of notice to an
employee in advance of the effective date of termination or pay in lieu of such
advance notice) to any employee, director, officer or consultant of Seller,
provided that this shall not serve to prohibit Seller from paying any severance
or termination pay (or pay in lieu of advance notice) which Seller was obligated
to pay pursuant to any agreement, policy or practice entered into prior to the
execution of this Agreement, even if the event triggering the actual obligation
to pay such amounts occurs after the execution of this Agreement; (v) adopt or
materially amend any employee or fringe benefit plans, agreements or
arrangements, except as required pursuant to applicable Law; or (vi) engage in
any work force reduction or restructuring resulting in employee layoffs
triggering the notification requirements under the Worker Adjustment and
Retraining Notification Act or similar applicable state or municipal statute or
ordinance;


 


(D)           NOT MAKE ANY CHANGE IN ANY ACCOUNTING PRINCIPLE, METHOD, ESTIMATE
OR PRACTICE, EXCEPT FOR ANY SUCH CHANGE REQUIRED BY REASON OF A CONCURRENT
CHANGE IN GAAP;


 


(E)           NOT (I) ENTER INTO ANY CONTRACT, AGREEMENT, COMMITMENT OR BINDING
UNDERSTANDING OR ARRANGEMENT REQUIRING PERFORMANCE DURING OR FOLLOWING A PERIOD
IN EXCESS OF ONE YEAR OR OUTSIDE OF THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE; OR (II) WITHOUT PRIOR CONSULTATION WITH PURCHASER, RENEW,
FAIL TO RENEW, OR PERMIT OR NOT PERMIT TO BE AUTOMATICALLY RENEWED ANY MATERIAL
AGREEMENT, INCLUDING ANY MATERIAL CUSTOMER, SUPPLIER, DISTRIBUTOR, LICENSING,
EMPLOYMENT OR OTHER MATERIAL CONTRACTS, TO WHICH SELLER IS A PARTY (OTHER THAN
AMENDMENTS OR TERMINATIONS OF AGREEMENTS PURSUANT TO OR CONTEMPLATED BY THIS
AGREEMENT);


 


(F)            NOT (I) CANCEL, MATERIALLY MODIFY OR MATERIALLY AMEND ANY REAL
PROPERTY LEASE OR MATERIAL CONTRACT; (II) CONTRACT FOR OR INCUR ANY EXPENSE IN
CONNECTION WITH OPENING ANY ADDITIONAL BUSINESS FACILITY; (III) CANCEL ANY OF
THE LISTED PERMITS OR ALLOW ANY LISTED PERMIT TO EXPIRE OR NOT BE RENEWED; (IV)
REVALUE ANY OF ITS MATERIAL ASSETS OR ANY MATERIAL AMOUNT OF ITS PROPERTIES,
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE; OR
(V) SELL OR DISPOSE OF ANY OF THE PURCHASED ASSETS (EXCEPT FOR THE SALE OF
INVENTORY AND THE DISPOSITION OF DAMAGED OR DEFECTIVE INVENTORY, EQUIPMENT OR
OTHER MATERIAL IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE), OR PERMIT THE CREATION OF ANY LIEN, EXCEPT FOR PERMITTED LIENS;


 


(G)           NOT ENTER INTO OR AMEND ANY AGREEMENTS PURSUANT TO WHICH ANY OTHER
PARTY IS GRANTED EXCLUSIVE MARKETING, MANUFACTURING OR OTHER EXCLUSIVE RIGHTS OF
ANY TYPE OR SCOPE WITH RESPECT TO ANY OF ITS PRODUCTS OR PROPRIETARY TECHNOLOGY,
OTHER THAN EXCLUSIVE RIGHTS OF SELLER’S CUSTOMERS IN MOLDS, TOOLING AND OTHER
DESIGN MATERIALS OF SUCH CUSTOMERS;


 


(H)           NOT AMEND THE CERTIFICATE OF INCORPORATION, BYLAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS OF SELLER;


 


(I)            NOT MERGE OR CONSOLIDATE WITH ANY OTHER PERSON OR ACQUIRE A
MATERIAL AMOUNT OF ASSETS OR EQUITY OR DEBT SECURITIES FROM ANY OTHER PERSON,
EXCEPT FOR PURCHASES OF SUPPLIES AND CAPITAL EXPENDITURES IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE OR OTHERWISE IN ACCORDANCE WITH
SELLER’S PROJECTIONS;

 

32

--------------------------------------------------------------------------------


 


(J)            NOT COMMENCE A LAWSUIT, CLAIM, ACTION, ARBITRATION OR OTHER
ADMINISTRATIVE OR JUDICIAL PROCEEDING OTHER THAN (I) FOR THE ROUTINE COLLECTION
OF BILLS, (II) IN SUCH CASES WHERE SELLER IN GOOD FAITH DETERMINES THAT FAILURE
TO COMMENCE SUIT WOULD RESULT IN A MATERIAL IMPAIRMENT OF A VALUABLE ASPECT OF
SELLER’S BUSINESS, PROVIDED SELLER CONSULTS WITH PURCHASER PRIOR TO FILING SUCH
SUIT, OR (III) FOR A BREACH OF THIS AGREEMENT;


 


(K)           NOT (I) PAY, DISCHARGE, OR SATISFY ANY MATERIAL CLAIM, LIABILITIES
OR OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED, CONTINGENT OR
OTHERWISE), OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE; OR (II) FAIL TO PAY OR OTHERWISE SATISFY (EXCEPT IF BEING CONTESTED IN
GOOD FAITH) ANY MATERIAL ACCOUNTS PAYABLE, LIABILITIES OR OBLIGATIONS WHEN DUE
AND PAYABLE;


 


(L)            NOT TAKE OR FAIL TO TAKE ANY ACTION THAT WOULD CAUSE ANY OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT TO BE
UNTRUE IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE (DISREGARDING FOR THESE
PURPOSES ANY MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFIER CONTAINED
THEREIN);


 


(M)          NOT MAKE ANY CAPITAL EXPENDITURE EXCEEDING $200,000 INDIVIDUALLY OR
IN THE AGGREGATE OTHER THAN THOSE SET FORTH ON SCHEDULE 5.1(M) WITHOUT THE PRIOR
WRITTEN CONSENT OF KERR;


 


(N)           NOT PERFORM OR TAKE, OR FAIL TO PERFORM OR TAKE, ANY ACTION THAT
HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(O)           NOT AGREE OR COMMIT TO DO ANY OF THE FOREGOING PROVIDED IN
SUBSECTIONS (B) THROUGH (N).


 

Notwithstanding any of the foregoing, nothing herein shall be construed to
prohibit or restrict any activities or transactions undertaken with respect to
any of the Excluded Assets, the Retained Liabilities, or the business of Seller
other than the Business, so long as, in each case, such activities or
transactions will not have a negative effect on the Purchased Assets or the
Business.

 

5.2           Intentionally Omitted

 

5.3           Consents, Filings and Authorizations; Efforts to Consummate.  As
promptly as practicable after the date hereof, Purchaser and Seller shall make
all filings and submissions under such Laws as are applicable to them or to
their respective Affiliates, including the filing of a Notification and Report
Form pursuant to the HSR Act, and as may be required for the consummation of the
Acquisition in accordance with the terms of this Agreement.  Purchaser and
Seller shall consult with each other prior to any such filing, and neither
Seller nor Purchaser shall make any such filing or submission to which the other
of them reasonably objects in writing.  All such filings shall comply in form
and content in all material respects with applicable Laws.  Subject to the terms
and conditions herein, each of Seller and Purchaser, without payment or further
consideration, shall use its commercially reasonable efforts to take or cause to
be taken all actions and to do or cause to be done all things necessary, proper
or advisable:  (a) to cause the conditions to the obligations of the other Party
to consummate the Acquisition to be satisfied as soon as reasonably practicable
(including, in the case of Seller, the removal of all Liens on the

 

33

--------------------------------------------------------------------------------


 

Purchased Assets other than Permitted Liens) and (b) under applicable Laws,
permits and orders, to consummate and make effective the Acquisition as soon as
reasonably practicable, including obtaining all consents required in connection
with such Party’s consummation of the Acquisition.  Seller and Parent (but only
to the extent that Parent shall make available its Representatives who are
substantially involved in the Business) shall provide Kerr and Purchaser with
reasonable assistance to obtain the debt financing needed by Purchaser for the
consummation of the transactions contemplated by this Agreement, subject to
reimbursement by Kerr and Purchaser for any reasonable documented out-of-pocket
expenses incurred by Seller or Parent in connection with the providing of such
assistance.  Such assistance shall include, to the extent it is commercially
reasonable for Seller and Parent to do so, making appropriate Representative of
Parent and Seller available to participate in informational meetings, assisting
with the preparation of an information package in connection with such
financing, including the syndication of any loans to be funded in connection
with the transactions contemplated by this Agreement, cooperating with respect
to matters relating to bank collateral to take effect as of the Closing in
connection with such financing (including the pledge of the Purchased Assets by
Purchaser and the obtaining of authorizations, consents and approvals required
under any Real Property Lease in order to subject the leasehold interest
represented thereby to Liens in favor of any lenders providing such financing),
using its commercially reasonable efforts to obtain customary “comfort” letters
and legal opinions and executing and delivering such documents, certificates,
agreements and other writings as shall take effect as of the Closing and as are
reasonably requested in connection therewith.  Without limiting the generality
of the foregoing, Purchaser shall use its commercially reasonable efforts to
obtain such debt financing.  Nothing herein shall require any Party to take any
action that would reasonably be expected to have a material adverse effect on
such Party.

 

5.4           Notices of Certain Events.  Prior to the Closing Date, each of
Seller and Purchaser shall promptly notify the other of:

 


(A)           ANY NOTICE OR OTHER COMMUNICATION FROM ANY PERSON ALLEGING THAT
THE CONSENT OF SUCH PERSON IS OR MAY BE REQUIRED IN CONNECTION WITH THE
ACQUISITION;


 


(B)           ANY MATERIAL NOTICE OR OTHER MATERIAL ORAL OR WRITTEN
COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
ACQUISITION;


 


(C)           ANY CHANGE THAT HAS A MATERIAL ADVERSE EFFECT, OR COULD DELAY OR
IMPEDE THE ABILITY OF EITHER SELLER OR PURCHASER TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND TO CONSUMMATE THE ACQUISITION;


 


(D)           THE OCCURRENCE OR NON-OCCURRENCE OF ANY EVENT THE OCCURRENCE OR
NON-OCCURRENCE OF WHICH WOULD CAUSE ANY REPRESENTATION OR WARRANTY CONTAINED IN
THIS AGREEMENT TO BE UNTRUE OR INACCURATE IN ANY MATERIAL RESPECT AT OR PRIOR TO
THE CLOSING DATE; AND


 


(E)           ANY MATERIAL FAILURE OF ANY PARTY TO COMPLY WITH OR SATISFY ANY
COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH OR SATISFIED HEREUNDER.


 

5.5           Public Announcements.  From and after the date of this Agreement
until the Closing Date, Kerr and Purchaser, on the one hand, and Seller, on the
other hand, agree not to

 

34

--------------------------------------------------------------------------------


 

make any public announcement or other disclosure concerning this Agreement or
the transactions contemplated herein without obtaining the prior consent of the
other Party as to form, content and timing (such consent not to be unreasonably
withheld); provided, however, that the foregoing shall not restrict (a) any
Party (or Parent) from making any public announcement or disclosure as may be
required by applicable Law (including the rules of any stock exchange or other
self-regulated body) on advice of a nationally recognized securities law firm
that such Party is reasonably obliged to make public announcements or disclosure
or (b) Seller from informing its employees and agents about this Agreement and
the transactions contemplated hereby, provided that Kerr and Purchaser shall be
permitted reasonable opportunity to comment upon the initial proposed
communication to Seller’s employees and agents before release.

 


5.6           ACCESS TO INFORMATION; CONFIDENTIALITY.


 


(A)           FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE CLOSING DATE,
UPON REASONABLE NOTICE AND SUBJECT TO APPLICABLE LAW RELATING TO THE EXCHANGE OF
INFORMATION AND TO CONFIDENTIALITY OBLIGATIONS OF SELLER ENTERED INTO PRIOR TO
THE DATE HEREOF, SELLER SHALL AFFORD TO PURCHASER’S REPRESENTATIVES ACCESS
DURING NORMAL BUSINESS HOURS TO THE EMPLOYEES OF SELLER AND TO SUCH PROPERTIES,
BOOKS, COMPUTER SYSTEMS, RECORDS, CONTRACTS, COMMITMENTS AND OTHER INFORMATION
OF SELLER RELATING TO THE BUSINESS AS PURCHASER MAY REASONABLY REQUEST, BUT
EXCLUDING BOOKS, COMPUTER SYSTEMS, RECORDS, CONTRACTS, COMMITMENTS AND
INFORMATION PRIMARILY RELATED TO THE SALE OF THE BUSINESS, THE EXCLUDED ASSETS
OR THE RETAINED LIABILITIES.  IN THE EVENT THAT PURCHASER’S DUE DILIGENCE
REVEALS ANY CONDITION OF THE REAL PROPERTY OR THE PREMISES DEMISED UNDER THE
REAL PROPERTY LEASES THAT IN PURCHASER’S JUDGMENT REQUIRES DISCLOSURE TO ANY
GOVERNMENTAL AUTHORITY, PURCHASER SHALL IMMEDIATELY NOTIFY SELLER THEREOF.  IN
SUCH EVENT, SELLER, AND NOT PURCHASER OR ANY PERSON ACTING ON PURCHASER’S
BEHALF, SHALL MAKE SUCH DISCLOSURES TO THE EXTENT SELLER REASONABLY DEEMS
APPROPRIATE.  NOTWITHSTANDING THE FOREGOING, PURCHASER MAY DISCLOSE MATTERS
CONCERNING THE REAL PROPERTY TO A GOVERNMENTAL AUTHORITY ON WRITTEN ADVICE OF A
NATIONALLY-RECOGNIZED LAW FIRM THAT PURCHASER IS REASONABLY OBLIGED TO MAKE SUCH
DISCLOSURE IF PURCHASER GIVES SELLER NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN
NOTICE OF THE PROPOSED DISCLOSURE, TOGETHER WITH A COPY OF SUCH WRITTEN ADVICE.


 


(B)           PURCHASER ACKNOWLEDGES THAT THE INFORMATION PROVIDED TO PURCHASER
AND ITS REPRESENTATIVES IN CONNECTION WITH THE ACQUISITION AND THIS AGREEMENT IS
SUBJECT TO, AND PURCHASER SHALL, AND SHALL CAUSE ITS REPRESENTATIVES TO, FULLY
COMPLY WITH THE PROVISIONS OF, THAT CERTAIN CONFIDENTIALITY AGREEMENT, DATED AS
OF FEBRUARY 6, 2003, BETWEEN PURCHASER AND SELLER (THE “CONFIDENTIALITY
AGREEMENT”), THE TERMS OF WHICH ARE INCORPORATED HEREIN BY THIS REFERENCE. 
NOTWITHSTANDING THE FOREGOING, FOLLOWING THE CLOSING DATE, ANY INFORMATION WITH
RESPECT TO THE BUSINESS THAT IS INCLUDED IN THE PURCHASED ASSETS SHALL NOT BE
SUBJECT TO THE CONFIDENTIALITY AGREEMENT.


 


(C)           FROM AND AFTER THE CLOSING DATE, PARENT, SELLER AND ANY
REPRESENTATIVES OF PARENT OR SELLER SHALL MAINTAIN IN CONFIDENCE AND NOT USE OR
DISCLOSE TO ANY THIRD PARTY ANY CONFIDENTIAL OR PROPRIETARY INFORMATION
REGARDING THE BUSINESS OPERATIONS, PRODUCT FORMULATIONS, INGREDIENTS OR
PROCESSES, TECHNICAL KNOW-HOW OR DATA, SPECIFICATIONS, FINANCES OR OTHER
BUSINESS MATTERS OF SELLER WHICH INFORMATION CONSTITUTES ANY PART OF THE
PURCHASED ASSETS; PROVIDED, THAT NOTHING IN THIS SECTION 5.6(D) SHALL APPLY TO
INFORMATION THAT (I) IS IN THE PUBLIC DOMAIN, (II) IS

 

35

--------------------------------------------------------------------------------


 

independently developed by such Person after the Closing, or (iii) is disclosed
to the recipient by a third party which has no duty of confidentiality to
Purchaser or its Affiliates.  Upon discovery by Parent, Seller or any of their
respective Representatives that such Person is in possession of any such
confidential or proprietary information, such Person shall promptly return all
such information to Purchaser, without retaining any copies thereof except for
copies that such Person is required to retain by applicable Law.  Parent and
Seller shall be responsible for ensuring the compliance of their respective
Representatives with the obligations in this Section 5.6(d).  If Parent, Seller
or their respective Representatives receive a request or are required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of such confidential or
proprietary information, Parent and Seller, as the case may be, agree to, or
will ensure that their respective Representatives, promptly notify Purchaser of
the existence, terms and circumstances surrounding such request so that
Purchaser may seek a protective order or other appropriate remedy.


 


(D)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, EACH PARTY
AND EACH OF THE RESPECTIVE EMPLOYEES, REPRESENTATIVES AND AGENTS OF EACH PARTY
ARE HEREBY EXPRESSLY AUTHORIZED TO DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE TAX TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO
THE TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS, PROVIDED THAT THE CONFIDENTIALITY PROVISIONS OF THIS
AGREEMENT SHALL CONTINUE TO APPLY TO THE EXTENT THAT ANY INFORMATION (E.G.,
NAMES OF THE PARTIES) IS NOT RELEVANT TO UNDERSTANDING THE TAX TREATMENT OR TAX
STRUCTURE OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 

5.7           Expenses.  Except as otherwise specifically provided in this
Agreement, each Party shall bear its own expenses incurred in connection with
the preparation, execution and performance of this Agreement and the
Acquisition, including all fees and expenses of such Party’s Representatives,
provided that:

 


(A)           PURCHASER SHALL PAY ALL FEES REQUIRED IN CONNECTION WITH THE
FILING OF THE NOTIFICATION AND REPORT FORM UNDER THE HSR ACT; AND


 


(B)           SELLER SHALL PAY ALL RECORDING FEES, SALES TAXES, TRANSFER TAXES
AND SIMILAR TAXES IMPOSED UPON TRANSFER OF THE PURCHASED ASSETS PURSUANT TO THIS
AGREEMENT.


 


5.8           TITLE AND SURVEY MATTERS.


 


(A)           SELLER HAS DELIVERED TO PURCHASER, AND PURCHASER HAS REVIEWED AND
APPROVED THE FOLLOWING:  (I) THE OWNER’S TITLE COMMITMENTS IDENTIFIED ON
SCHEDULE 5.8, AS THE SAME HAVE BEEN SUPPLEMENTED OR UPDATED PRIOR TO THE DATED
HEREOF (COLLECTIVELY, THE “COMMITMENTS”) FOR THE REAL PROPERTY PREPARED BY FIRST
AMERICAN TITLE INSURANCE COMPANY (THE “TITLE COMPANY”); (II) COPIES OF ALL
DOCUMENTS SUPPORTING EXCEPTIONS (“EXCEPTIONS”) SET FORTH IN THE COMMITMENTS; AND
(III) A COPY OF THE EXISTING SURVEYS FOR THE REAL PROPERTY IDENTIFIED ON
SCHEDULE 2.1(A)(I) (COLLECTIVELY, THE “SURVEYS”) (SUCH COMMITMENTS, EXCEPTIONS,
AND SURVEYS COLLECTIVELY, THE “TITLE DOCUMENTS”).  THE FOLLOWING MATTERS ARE
HEREBY APPROVED BY PURCHASER (COLLECTIVELY, THE “PERMITTED EXCEPTIONS”): 
(A) ALL EXCEPTIONS TO TITLE SHOWN ON THE COMMITMENTS AND ALL MATTERS SHOWN ON
THE SURVEYS; (B) ALL OF THE CONTRACTS, LEASES AND OTHER AGREEMENTS LISTED AS
ITEMS 1 THROUGH 106 ON SCHEDULE 2.1(E); (C) THE LIEN OF NON-DELINQUENT

 

36

--------------------------------------------------------------------------------


 

Taxes (it being agreed by Purchaser and Seller that if any Tax is levied or
assessed with respect to the Real Property for public improvements that will
benefit the Real Property subsequent to the date of this Agreement and Seller
has the election to pay such Tax either immediately or under a payment plan with
interest, Seller may elect to pay under a payment plan, which election shall be
binding on Purchaser); (D) all printed exceptions and exclusions contained in
the form of the Title Policies to be issued at Closing; and (E) any matters
caused or created by, or otherwise approved or consented to in writing by,
Purchaser.


 


(B)           PURCHASER SHALL HAVE THE RIGHT TO OBJECT IN WRITING TO ANY TITLE
MATTER THAT IS NOT A PERMITTED EXCEPTION (OTHER THAN ANY MATTER FALLING WITHIN
SUBSECTION (E) OF THE DEFINITION OF PERMITTED EXCEPTIONS) WHICH MAY APPEAR ON
SUPPLEMENTAL TITLE COMMITMENTS OR UPDATES TO THE COMMITMENTS ISSUED AFTER THE
DATE OF THE RESPECTIVE COMMITMENTS (COLLECTIVELY, “OTHER LIENS”) WITHIN FIVE (5)
DAYS AFTER RECEIPT THEREOF (TOGETHER WITH A COPY OF SUCH NEW EXCEPTION) BY
PURCHASER.  UNLESS PURCHASER SHALL TIMELY OBJECT TO SUCH OTHER LIENS, ALL SUCH
OTHER LIENS WHICH ARE SET FORTH IN ANY SUCH SUPPLEMENTAL COMMITMENTS OR UPDATES
SHALL BE DEEMED TO CONSTITUTE ADDITIONAL PERMITTED EXCEPTIONS.  ANY EXCEPTIONS
WHICH ARE TIMELY OBJECTED TO BY PURCHASER SHALL BE HEREIN COLLECTIVELY CALLED
THE “TITLE OBJECTIONS.”  SELLER MAY ELECT (BUT SHALL NOT BE OBLIGATED) TO
REMOVE, OR CAUSE TO BE REMOVED AT ITS EXPENSE, ANY TITLE OBJECTIONS, AND SHALL
BE ENTITLED TO A REASONABLE ADJOURNMENT OF THE CLOSING (NOT TO EXCEED A PERIOD
OF THIRTY (30) DAYS) FOR THE PURPOSE OF SUCH REMOVAL, WHICH REMOVAL WILL BE
DEEMED EFFECTED BY THE ISSUANCE OF TITLE INSURANCE ELIMINATING THE TITLE
OBJECTIONS OR INSURING AGAINST THE EFFECT OF THE TITLE OBJECTIONS; PROVIDED,
HOWEVER, SELLER SHALL BE OBLIGATED TO REMOVE OR BOND OVER ANY AND ALL LIENS FOR
BORROWED MONEY, MECHANICS’ AND MATERIALMEN’S LIENS, TAX LIENS AND ANY LIENS
RESULTING FROM THE FAILURE TO SATISFY AN OBLIGATION WHEN DUE, IN EACH CASE
AFFECTING ANY REAL PROPERTY, ON OR BEFORE THE CLOSING DATE.  SELLER SHALL NOTIFY
PURCHASER IN WRITING WITHIN FIVE (5) DAYS AFTER RECEIPT OF PURCHASER’S NOTICE OF
TITLE OBJECTIONS WHETHER SELLER ELECTS TO REMOVE THE SAME.  IF SELLER FAILS TO
REMOVE ANY TITLE OBJECTIONS PRIOR TO THE CLOSING, PURCHASER MAY ELECT EITHER
TO:  (I) TERMINATE THIS AGREEMENT OR (II) WAIVE SUCH TITLE OBJECTIONS, IN WHICH
EVENT SUCH TITLE OBJECTIONS SHALL BE DEEMED ADDITIONAL “PERMITTED EXCEPTIONS”
AND THE CLOSING SHALL OCCUR AS HEREIN PROVIDED (A) WITH A REDUCTION OF OR CREDIT
AGAINST THE PURCHASE PRICE AS THE PARTIES MAY AGREE OR (B) SUBJECT TO
PURCHASER’S RIGHT TO INDEMNIFICATION PURSUANT TO SECTION 9.2.


 


(C)           IF ON THE CLOSING DATE THERE ARE ANY TITLE OBJECTIONS WHICH SELLER
HAS ELECTED TO REMOVE, SELLER MAY USE ANY PORTION OF THE PURCHASE PRICE TO
SATISFY THE SAME; PROVIDED SELLER SHALL EITHER DELIVER TO PURCHASER AT CLOSING
INSTRUMENTS SUFFICIENT TO CAUSE SUCH TITLE OBJECTIONS TO BE RELEASED OF RECORD,
TOGETHER WITH THE COST OF RECORDING OR FILING SUCH INSTRUMENTS, OR CAUSE THE
TITLE COMPANY TO OMIT AS AN EXCEPTION, THE SAME, WITHOUT ANY ADDITIONAL COST TO
PURCHASER, WHETHER SUCH INSURANCE IS MADE AVAILABLE IN CONSIDERATION OF PAYMENT,
BONDING, INDEMNITY OF SELLER OR OTHERWISE.


 


5.9           NO RECORDING.  THE PROVISIONS OF THIS AGREEMENT SHALL NOT
CONSTITUTE A LIEN ON THE REAL PROPERTY.  NEITHER PURCHASER NOR ANY OF ITS
REPRESENTATIVES SHALL RECORD OR FILE THIS AGREEMENT OR ANY NOTICE OR MEMORANDUM
HEREOF IN ANY PUBLIC RECORDS.  IF PURCHASER BREACHES THE FOREGOING PROVISION,
THIS AGREEMENT SHALL, AT SELLER’S ELECTION, TERMINATE.

 


5.11         INTENTIONALLY OMITTED

 

37

--------------------------------------------------------------------------------


 

5.12         Intentionally Omitted

 

5.13         Patent Transfer.  Prior to the Closing, Parent shall assign to
Seller all of Parent’s rights in and to the patents identified as Items 3, 5, 6,
and 7 on Schedule 2.1(g) pursuant to valid and effective assignment
documentation in form and substance reasonably acceptable to Purchaser.

 

5.14         Price Decrease Notification.  Seller shall notify Purchaser within
three Business Days after offering any price decrease in excess of 1% to any
customer, which notice shall include the name of the customer, the products for
which the decrease was made and the amount of the decrease.

 


ARTICLE VI


CONDITIONS TO CLOSING


 

6.1           Conditions to the Obligations of Seller and Purchaser.  The
obligations of Seller and Purchaser to consummate the Acquisition are subject to
the satisfaction or, if permitted by applicable Law, waiver of the following
conditions on or prior to the Closing Date:

 


(A)           NO INJUNCTION.  NO PROVISION OF ANY APPLICABLE LAW SHALL BE IN
EFFECT AND NO INTERLOCUTORY, APPEALABLE OR FINAL ORDER SHALL HAVE BEEN ISSUED
THAT PROHIBITS OR RESTRICTS THE CONSUMMATION OF THE ACQUISITION.


 


(B)           HSR.  ALL WAITING PERIODS APPLICABLE TO THE CONSUMMATION OF THE
ACQUISITION UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED, AND NO
ACTION SHALL HAVE BEEN INSTITUTED BY THE DEPARTMENT OF JUSTICE OR THE FEDERAL
TRADE COMMISSION CHALLENGING OR SEEKING TO ENJOIN THE CONSUMMATION OF THE
ACQUISITION, WHICH ACTION SHALL NOT HAVE BEEN WITHDRAWN OR TERMINATED.


 

6.2           Conditions to Obligation of Seller.  The obligation of Seller to
consummate the Acquisition is subject to the fulfillment at or prior to the
Closing of the following conditions, any one or more of which may be waived in
whole or in part by Seller:

 


(A)           ACCURACY OF REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN THIS AGREEMENT SHALL
HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS
AND WARRANTIES SUBJECT TO “MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND
CORRECT AS STATED) WHEN MADE AND ON AND AS OF THE CLOSING AS IF MADE AT AND AS
OF THE CLOSING; PROVIDED, THAT REPRESENTATIONS AND WARRANTIES WHICH ADDRESS
MATTERS ONLY AS OF A CERTAIN DATE SHALL HAVE BEEN TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES SUBJECT TO
“MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT AS STATED) AS OF SUCH
CERTAIN DATE.


 


(B)           PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND COVENANTS REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.


 


(C)           DELIVERIES TO SELLER.  PURCHASER SHALL HAVE DELIVERED TO SELLER
THE FOLLOWING:

 

38

--------------------------------------------------------------------------------


 

(I)            A CERTIFICATE, DATED THE CLOSING DATE, OF AN EXECUTIVE OFFICER OF
PURCHASER CONFIRMING THE MATTERS SET FORTH IN SECTION 6.2(A) AND (B);

 

(II)           A CERTIFICATE, DATED THE CLOSING DATE, OF THE SECRETARY OR
ASSISTANT SECRETARY OF PURCHASER CERTIFYING, THAT ATTACHED OR APPENDED TO SUCH
CERTIFICATE:  (A) IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION OF
PURCHASER, AND ALL AMENDMENTS THERETO; (B) IS A TRUE COPY OF ALL LIMITED
LIABILITY COMPANY ACTIONS TAKEN BY IT, INCLUDING ACTIONS OF ITS SOLE MEMBER,
AUTHORIZING THE CONSUMMATION OF THE ACQUISITION AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS TO BE
DELIVERED BY PURCHASER PURSUANT HERETO; AND (C) ARE THE NAMES AND SIGNATURES OF
ITS DULY ELECTED OR APPOINTED OFFICERS WHO ARE AUTHORIZED TO EXECUTE AND DELIVER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A
PARTY;

 

(III)          A COUNTERPART OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT DULY
EXECUTED BY PURCHASER;

 

(IV)          A CERTIFICATE OF GOOD STANDING FROM THE APPROPRIATE STATE AGENCY,
DATED AS OF A RECENT DATE, CERTIFYING THAT PURCHASER IS IN GOOD STANDING IN THE
STATE OF DELAWARE;

 

(V)           A COUNTERPART OF A TRANSITION SERVICES AGREEMENT, IN THE FORM
ATTACHED AS EXHIBIT D (THE “TRANSITION SERVICES AGREEMENT”), DULY EXECUTED BY
PURCHASER;

 

(VI)          A COUNTERPART OF A SUPPLY AGREEMENT IN THE FORM AGREED UPON BY
KERR AND PARENT (THE “SUPPLY AGREEMENT”), DULY EXECUTED BY KERR; AND

 

(VII)         A CERTIFICATE SETTING FORTH THE “BASE PURCHASE PRICE” (THE “BASE
PURCHASE PRICE”).

 


(D)           REAL PROPERTY DELIVERIES.  PURCHASER SHALL HAVE DELIVERED TO
SELLER THE FOLLOWING:


 

(I)            A COUNTERPART OF AN ASSIGNMENT AND ASSUMPTION OF EACH OF THE REAL
PROPERTY LEASES IN THE FORM ATTACHED AS EXHIBIT F OR IN THE FORM REQUIRED BY THE
APPLICABLE REAL PROPERTY LEASE (EACH, AN “ASSIGNMENT OF LEASE”); AND

 

(II)           IF APPLICABLE, DULY COMPLETED AND EXECUTED REAL ESTATE TRANSFER
TAX DECLARATIONS.

 


(E)           WITHHOLDING TAX ESTIMATE.  AT LEAST THREE BUSINESS DAYS BEFORE THE
CLOSING DATE, PURCHASER SHALL HAVE DELIVERED TO SELLER A GOOD FAITH ESTIMATE OF
THE WITHHOLDING TAXES.


 


(F)            CONSENTS.  SELLER SHALL HAVE OBTAINED THE THIRD PARTY CONSENTS TO
THE ASSIGNMENT OF THE CONTRACTS LISTED ON SCHEDULE 6.2(F).


 

6.3           Conditions to Obligation of Purchaser.  The obligations of Kerr
and Purchaser to consummate the Acquisition is subject to the fulfillment at or
prior to the Closing of the

 

39

--------------------------------------------------------------------------------


 

following conditions, any one or more of which may be waived in whole or in part
by Kerr and Purchaser:

 


(A)           ACCURACY OF REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT SHALL HAVE
BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND
WARRANTIES SUBJECT TO “MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT
AS STATED) WHEN MADE AND ON AND AS OF THE CLOSING AS IF MADE AT AND AS OF THE
CLOSING; PROVIDED, THAT REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS
ONLY AS OF A CERTAIN DATE SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES SUBJECT TO “MATERIALITY”
QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT AS STATED) AS OF SUCH CERTAIN DATE.


 


(B)           PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND COVENANTS REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.


 


(C)           NO MATERIAL ADVERSE EFFECT.  DURING THE PERIOD FROM THE DATE
HEREOF TO THE CLOSING DATE, THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING ANY
MATERIAL ADVERSE EFFECT.


 


(D)           DELIVERIES BY SELLER.  SELLER SHALL HAVE DELIVERED TO PURCHASER
THE FOLLOWING:


 

(I)            A CERTIFICATE, DATED THE CLOSING DATE, OF AN EXECUTIVE OFFICER OF
SELLER CONFIRMING THE MATTERS SET FORTH IN SECTION 6.3(A), (B) AND (C);

 

(II)           A CERTIFICATE, DATED THE CLOSING DATE, OF THE SECRETARY OR
ASSISTANT SECRETARY OF SELLER CERTIFYING, AMONG OTHER THINGS, THAT ATTACHED OR
APPENDED TO SUCH CERTIFICATE:  (A) IS A TRUE AND CORRECT COPY OF THE CHARTER AND
BY-LAWS OF SELLER, AND ALL AMENDMENTS THERETO; (B) IS A TRUE COPY OF ALL
CORPORATE ACTIONS TAKEN BY IT, INCLUDING RESOLUTIONS OF ITS BOARD OF DIRECTORS
AND SOLE STOCKHOLDER, AUTHORIZING THE CONSUMMATION OF THE ACQUISITION AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH OF THE
TRANSACTION DOCUMENTS TO BE DELIVERED BY SELLER PURSUANT HERETO; AND (C) ARE THE
NAMES AND SIGNATURES OF ITS DULY ELECTED OR APPOINTED OFFICERS WHO ARE
AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH SELLER IS A PARTY;

 

(III)          A COUNTERPART OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT DULY
EXECUTED BY SELLER;

 

(IV)          CERTIFICATES OF GOOD STANDING FROM THE APPROPRIATE STATE AGENCIES,
DATED AS OF A RECENT DATE, CERTIFYING THAT SELLER IS IN GOOD STANDING IN THE
STATE OF MARYLAND AND IN EACH JURISDICTION IN WHICH SELLER IS QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION;

 

(V)           AN AFFIDAVIT CERTIFYING, UNDER PENALTIES OF PERJURY, SELLER’S
UNITED STATES TAXPAYER IDENTIFICATION NUMBER AND THAT SELLER IS NOT A “FOREIGN
PERSON” WITHIN THE MEANING OF SECTION 1445(B)(2) OF THE CODE;

 

(VI)          ANY CERTIFICATES, AFFIDAVITS OR FORMS NECESSARY TO COMPLY WITH OR
TO REDUCE STATE WITHHOLDING TAXES.

 

40

--------------------------------------------------------------------------------


 

(VII)         A COUNTERPART OF THE TRANSITION SERVICES AGREEMENT, DULY EXECUTED
BY SELLER;

 

(VIII)        A COUNTERPART OF THE SUPPLY AGREEMENT, DULY EXECUTED BY SELLER;

 

(IX)           A BILL OF SALE FOR THE TANGIBLE PERSONAL PROPERTY, IN THE FORM
ATTACHED AS EXHIBIT G, DULY EXECUTED BY SELLER;

 

(X)            ORIGINAL CERTIFICATES OF TITLE TO ALL VEHICLES INCLUDED IN THE
PURCHASED ASSETS, EXECUTED BY SELLER TO THE EXTENT NECESSARY TO REFLECT THE
ASSIGNMENT BY SELLER TO PURCHASER OF SUCH ASSETS;

 

(XI)           ARTICLES OF TRANSFER OR OTHER TRANSFER DOCUMENT EXECUTED BY
SELLER TO THE EXTENT SUCH TRANSFER DOCUMENT IS REQUIRED TO BE FILED WITH ANY
GOVERNMENTAL AUTHORITY UPON CONSUMMATION OF THE ACQUISITION; AND

 

(XII)          VALID AND EFFECTIVE ASSIGNMENT DOCUMENTATION, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER, OF ANY RIGHTS TO THE INTELLECTUAL
PROPERTY THAT ARE INCLUDED IN THE PURCHASED ASSETS.

 


(E)           [INTENTIONALLY OMITTED]


 


(F)            REAL PROPERTY DELIVERIES.  SELLER SHALL HAVE DELIVERED TO
PURCHASER THE FOLLOWING:


 

(I)            SPECIAL WARRANTY DEEDS, GRANT DEEDS OR QUITCLAIM DEEDS, IN THE
FORM ATTACHED AS EXHIBIT H, DULY EXECUTED BY SELLER, IN FAVOR OF PURCHASER, IN
RECORDABLE FORM, TRANSFERRING GOOD AND VALID FEE SIMPLE TITLE TO THE REAL
PROPERTY TO BE CONVEYED BY SELLER TO PURCHASER HEREUNDER, SUBJECT ONLY TO
PERMITTED EXCEPTIONS, AND SUCH AFFIDAVITS OR OTHER CUSTOMARY INSTRUMENTS AS THE
TITLE COMPANY OR PURCHASER MAY REASONABLY REQUEST;

 

(II)           A COUNTERPART OF EACH ASSIGNMENT OF LEASE DULY EXECUTED BY
SELLER; AND

 

(III)          IF APPLICABLE, DULY COMPLETED AND EXECUTED REAL ESTATE TAX
DECLARATIONS.

 


(G)           TITLE COMPANY DELIVERIES.  THE TITLE COMPANY SHALL HAVE DELIVERED
TO PURCHASER (AND IF APPLICABLE, PURCHASER’S LENDERS) AN OWNER’S (OR LENDER’S)
FORM OF TITLE INSURANCE POLICY (OR A MARK-UP COMMITMENT THEREFOR) IN THE FORM OF
THE TITLE COMMITMENTS (EACH, A “TITLE POLICY”), IN THE AMOUNT OF THE PURCHASE
PRICE APPLICABLE TO THE REAL PROPERTY INSURED BY SUCH TITLE POLICY, INSURING
THAT FEE SIMPLE TITLE TO THE REAL PROPERTY IS VESTED IN PURCHASER OR ITS NOMINEE
SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.


 


(H)           CONSENTS.  SELLER SHALL HAVE OBTAINED THE THIRD PARTY CONSENTS TO
THE ASSIGNMENT OF THE CONTRACTS LISTED ON SCHEDULE 6.3(H) AND THE PLEDGES OF
LEASEHOLD INTERESTS AS REASONABLY REQUESTED BY KERR AND PURCHASER PURSUANT TO
SECTION 5.3.

 

41

--------------------------------------------------------------------------------


 


(I)            FINANCING.  KERR AND PURCHASER SHALL HAVE RECEIVED THE FINANCING
CONTEMPLATED BY EITHER OR BOTH OF THE COMMITMENT LETTERS REFERRED TO IN SECTION
4.7.


 


(J)            LIENS.  SELLER SHALL HAVE REMOVED ALL LIENS ON THE PURCHASED
ASSETS OTHER THAN PERMITTED LIENS.


 


(K)           EVIDENCE OF PATENT TRANSFER.  SELLER SHALL HAVE PROVIDED EVIDENCE
IN A FORM REASONABLY SATISFACTORY TO PURCHASER THAT ALL PATENTS REFERRED TO IN
SECTION 5.12 HAVE BEEN TRANSFERRED TO SELLER PURSUANT TO SECTION 5.12.


 


ARTICLE VII


TERMINATION; EFFECT OF TERMINATION


 

7.1           Termination of Agreement.  This Agreement may be terminated and
the Acquisition may be abandoned at any time prior to the Closing:

 


(A)           BY MUTUAL WRITTEN CONSENT OF SELLER AND PURCHASER;


 


(B)           AFTER SEPTEMBER 15, 2003, BY EITHER SELLER OR PURCHASER, IF THE
CLOSING HAS NOT OCCURRED BY THAT DATE; PROVIDED, HOWEVER, THAT SELLER SHALL HAVE
THE RIGHT TO EXTEND SUCH DATE IN ACCORDANCE WITH SECTION 5.8(B); PROVIDED,
FURTHER, THAT SUCH DATE SHALL BE EXTENDED TO 120 DAYS AFTER A SECOND REQUEST, IF
ANY, BY THE DEPARTMENT OF JUSTICE OR THE FEDERAL TRADE COMMISSION IN CONNECTION
WITH THE FILING OF A NOTIFICATION AND REPORT FORM PURSUANT TO THE HSR ACT; AND
PROVIDED, FURTHER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 7.1(B) SHALL NOT BE AVAILABLE TO A PARTY WHOSE ACTION OR FAILURE TO ACT
HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE FAILURE OF THE ACQUISITION TO
OCCUR ON OR BEFORE SUCH DATE AND SUCH ACTION OR FAILURE TO ACT CONSTITUTES A
BREACH OF THIS AGREEMENT;


 


(C)           BY SELLER, UPON WRITTEN NOTICE, IF ANY REPRESENTATION OR WARRANTY
OF PURCHASER SHALL HAVE BECOME UNTRUE SUCH THAT THE CONDITION SET FORTH IN
SECTION 6.2(A) WOULD NOT BE SATISFIED OR IF PURCHASER SHALL HAVE MATERIALLY
BREACHED ANY AGREEMENT, OBLIGATION OR COVENANT SUCH THAT THE CONDITION SET FORTH
IN SECTION 6.2(B) WOULD NOT BE SATISFIED; PROVIDED THAT IF THE INACCURACY IN
PURCHASER’S REPRESENTATIONS AND WARRANTIES OR THE BREACH OF PURCHASER’S
AGREEMENT, OBLIGATION OR COVENANT IS CURABLE THROUGH THE EXERCISE OF PURCHASER’S
COMMERCIALLY REASONABLE EFFORTS, THEN SELLER MAY NOT TERMINATE THIS AGREEMENT
FOR THIRTY (30) DAYS AFTER SELLER SHALL HAVE GIVEN WRITTEN NOTICE OF SUCH
INACCURACY OR BREACH TO PURCHASER (SO LONG AS PURCHASER CONTINUES TO USE
COMMERCIALLY REASONABLE EFFORTS TO CURE THE INACCURACY OR BREACH DURING SUCH
PERIOD), IT BEING UNDERSTOOD THAT SELLER MAY NOT TERMINATE THIS AGREEMENT IF
PURCHASER CURES SUCH INACCURACY OR BREACH WITHIN SUCH THIRTY (30) DAY PERIOD;


 


(D)           BY PURCHASER, UPON WRITTEN NOTICE IF ANY REPRESENTATION OR
WARRANTY OF SELLER SHALL HAVE BECOME UNTRUE SUCH THAT THE CONDITION SET FORTH IN
SECTION 6.3(A) WOULD NOT BE SATISFIED OR IF SELLER SHALL HAVE MATERIALLY
BREACHED ANY AGREEMENT, OBLIGATION OR COVENANT SUCH THAT THE CONDITION SET FORTH
IN SECTION 6.3(B) WOULD NOT BE SATISFIED; PROVIDED THAT IF THE INACCURACY IN
SELLER’S REPRESENTATIONS AND WARRANTIES OR THE BREACH OF SELLER’S AGREEMENT,
OBLIGATION OR COVENANT IS CURABLE THROUGH THE EXERCISE OF SELLER’S COMMERCIALLY
REASONABLE EFFORTS, THEN PURCHASER MAY NOT TERMINATE THIS AGREEMENT FOR THIRTY
(30) DAYS AFTER PURCHASER SHALL HAVE GIVEN WRITTEN NOTICE OF SUCH INACCURACY OR
BREACH TO SELLER (SO LONG AS SELLER CONTINUES

 

42

--------------------------------------------------------------------------------


 

to use commercially reasonable efforts to cure such inaccuracy or breach during
such period), it being understood that Purchaser may not terminate this
Agreement if Seller cures such inaccuracy or breach within such thirty (30) day
period;


 


(E)           BY PURCHASER OR SELLER IF THERE SHALL BE ANY LAW THAT MAKES
CONSUMMATION OF THE ACQUISITION ILLEGAL OR OTHERWISE PROHIBITED, OR IF ANY ORDER
OF ANY GOVERNMENTAL AUTHORITY ENJOINING PURCHASER OR SELLER FROM CONSUMMATING
THE ACQUISITION IS ENTERED AND SUCH ORDER SHALL HAVE BECOME FINAL AND
NONAPPEALABLE; OR


 


(F)            BY PURCHASER, TO THE EXTENT PERMITTED BY SECTION 5.8(B) IF SELLER
FAILS TO REMOVE ANY TITLE OBJECTIONS.


 


7.2           EFFECT OF TERMINATION; RIGHT TO PROCEED.


 


(A)           IN THE EVENT THAT SELLER CAN DEMONSTRATE BY A PREPONDERANCE OF THE
EVIDENCE THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT BY THE PARTIES, RICHARD
HOFMANN, LAWRENCE CALDWELL, ROBERT RATHSAM, TIMOTHY GUHL, KATHY KRUSE OR MEGAN
PETRY HAD ACTUAL KNOWLEDGE OF ANY FACTS AND CIRCUMSTANCES THAT WOULD CONSTITUTE
A BREACH OF OR INACCURACY IN ANY REPRESENTATION OR WARRANTY OF SELLER CONTAINED
IN ARTICLE III HEREOF, AND SUCH FACTS AND CIRCUMSTANCES WERE NOT WITHIN THE
KNOWLEDGE OF SELLER AS OF THE EXECUTION OF THIS AGREEMENT BY THE PARTIES, THEN
PURCHASER SHALL NOT BE ENTITLED TO SEEK INDEMNIFICATION FOR SUCH BREACH OR
INACCURACY PURSUANT TO SECTION 9.2(A).


 


(B)           IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 7.1(A), (B), (E) OR (F), ALL FURTHER OBLIGATIONS OF THE PARTIES SHALL
TERMINATE WITHOUT FURTHER LIABILITY OF EITHER PARTY (EXCEPT FOR OBLIGATIONS
UNDER THIS SECTION 7.2, SECTIONS 5.5, 5.6 AND 5.7 AND ARTICLES I, IX AND X);
PROVIDED THAT TERMINATION SHALL NOT RELIEVE ANY PARTY OF LIABILITY FOR ANY
BREACH OF THIS AGREEMENT OCCURRING BEFORE SUCH TERMINATION.


 


(C)           SUBJECT TO SECTION 7.2(A), UPON TERMINATION OF THIS AGREEMENT FOR
BREACH PURSUANT TO SECTION 7.1(C) OR (D):  (I) THE BREACHING PARTY SHALL BE
LIABLE TO THE NON-BREACHING PARTY FOR ANY BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT OF SUCH BREACHING PARTY EXISTING AT THE TIME OF
TERMINATION AND (II) THE NON-BREACHING PARTY MAY SEEK SUCH REMEDIES, INCLUDING
DAMAGES AGAINST THE BREACHING PARTY, WITH RESPECT TO ANY SUCH BREACH AS ARE
PROVIDED IN THIS AGREEMENT OR AS ARE OTHERWISE AVAILABLE AT LAW OR IN EQUITY. 
THE AGREEMENTS CONTAINED IN SECTIONS 3.17, 4.5, 5.5, 5.6, 5.7, 10.5 AND 10.6 AND
ARTICLES I, IX AND X SHALL SURVIVE THE TERMINATION HEREOF.


 


(D)           IN THE EVENT THAT A CONDITION PRECEDENT TO A PARTY’S OBLIGATION IS
NOT MET, NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE ANY PARTY TO
TERMINATE THIS AGREEMENT, RATHER THAN TO WAIVE SUCH CONDITION PRECEDENT AND
PROCEED WITH THE ACQUISITION.


 


ARTICLE VIII


POST-CLOSING COVENANTS


 

8.1           Certain Transitional Matters.  From and after the Closing Date:

 

43

--------------------------------------------------------------------------------


 


(A)           PURCHASER SHALL HAVE THE RIGHT AND AUTHORITY TO COLLECT FOR
PURCHASER’S OWN ACCOUNT ALL ACCOUNTS OR NOTES RECEIVABLE WHICH ARE INCLUDED IN
THE PURCHASED ASSETS;


 


(B)           PURCHASER SHALL HAVE THE RIGHT AND AUTHORITY TO RETAIN AND ENDORSE
WITHOUT RECOURSE THE NAME OF SELLER ON ANY CHECK OR ANY OTHER EVIDENCE OF
INDEBTEDNESS RECEIVED BY PURCHASER ON ACCOUNT OF ANY ACCOUNTS RECEIVABLE WHICH
ARE INCLUDED IN THE PURCHASED ASSETS;


 


(C)           SELLER SHALL PROMPTLY TRANSFER AND DELIVER TO PURCHASER ANY CASH
OR OTHER PROPERTY, IF ANY, THAT SELLER MAY RECEIVE WHICH CONSTITUTES PURCHASED
ASSETS; AND


 


(D)           PURCHASER SHALL PROMPTLY TRANSFER AND DELIVER TO SELLER ANY CASH
OR OTHER PROPERTY, IF ANY, THAT PURCHASER MAY RECEIVE WHICH CONSTITUTES EXCLUDED
ASSETS.


 

8.2           Transfer and Retention of Transferred Employees; Employee
Benefits.  On the Closing Date, Seller shall terminate all Persons who are
employed by Seller as of such date, excluding only those Persons who are on
short- or long-term disability leave as of such date (the “Terminated
Employees”).  Purchaser shall offer employment, from and after the Closing Date,
on an at-will basis (but shall not be restricted from entering into employment
agreements with any Terminated Employee) to all Terminated Employees. In
addition, if any Person who was on short- or long-term disability leave from
Seller returns to work for Seller on a date that is within six months of the
Closing Date, and provides the proper medical authorization to resume work,
Purchaser shall offer employment to such Person as of the date of such Person’s
return to work; provided that Purchaser shall not be obligated to offer
employment to more than 20 such employees, taking into account all such
employees hired by Purchaser from Seller or any Affiliate of Seller.  Employees
of Seller who are not offered employment with Purchaser as of the Closing Date
shall continue as employees of Seller and to be covered under Seller’s employee
benefit plans and programs in accordance with the terms of such plans and
programs.  Seller shall cash-out each Terminated Employee with respect to such
Terminated Employee’s accrued and unused vacation as of the Closing Date.  On
and after the Closing Date, Purchaser shall arrange for each employee of Seller
who becomes an employee of Purchaser or any Affiliate of Purchaser (each, a
“Transferred Employee”) to participate in such active counterpart employee
benefit plans, programs, and arrangements in which similarly situated employees
of Purchaser and its Affiliates participate from time to time (the “Counterpart
Plans”), in accordance with the eligibility criteria thereof, provided that such
Transferred Employees shall: (a) receive full credit for years of service prior
to the Closing Date for all purposes for which such service was recognized under
the Plans, provided that such crediting of service shall not result in the
duplication of benefits (such as pension benefits, accrued vacation, etc.), and
(b) to the extent Counterpart Plans are maintained by Purchaser or its
Affiliates, participate in such Plans on terms no less favorable, in the
aggregate, than those offered to similarly-situated employees of the Purchaser
and its Affiliates.  Purchaser or its Affiliates shall give credit under those
of its Counterpart Plans that are welfare benefit plans for all co-payments,
deductibles and out-of-pocket maximums satisfied by Transferred Employees (and
their eligible dependents) in respect of the calendar year in which the Closing
occurs.  Purchase or its Affiliates shall waive all pre-existing conditions (to
the extent waived under the applicable Plans of the Seller) that would otherwise
be applicable to Transferred Employees under the Counterpart Plans in which
Transferred Employees of the Seller or Affiliates become eligible to participate
on or following the Closing Date.  Purchaser will retain the Transferred
Employees for such period as may be

 

44

--------------------------------------------------------------------------------


 

necessary, when considered together with any employees discharged by Seller
prior to Closing, to avoid, with respect to any facility operated by Seller in
the Business:  (a) a “plant closing,” “mass layoff,” “layoff,” “relocation” or
“termination” of “employees” (as those terms are defined in the Worker
Adjustment and Retraining Notification Act of 1988 or California Labor Code
Section 1400, et seq., effective January 1, 2003); or (b) any liability to
Seller under any Law which would reasonably be expected to arise from any actual
or anticipated termination of employees by Purchaser after Closing, provided
Seller has provided Purchaser (i) by July 1, 2003 with an accurate list of
employees terminated by Seller within 180 days prior to and including such date
and (ii) on the Closing Date with an accurate list of employees terminated by
Seller within 180 days prior to and including the Closing Date.  No assets,
liabilities or reserves relating to any Seller Plan will be transferred in
connection with this Agreement from Seller or its Affiliates or any Seller Plan
to Purchaser or its Affiliates or any employee benefit plan of Purchaser or its
Affiliates; provided, however, that the plan administrator of an applicable
Counterpart Plan shall accept rollover contributions from an appropriate Plan to
the extent such rollover contributions comply with the terms of such Counterpart
Plan and the plan administrator of such Counterpart Plan reasonably concludes
that the contribution is a valid rollover contribution.

 

8.3           Non-Competition Covenant.  Seller and Parent shall not, directly
or indirectly, within North America, South America and Europe, for a period of
five (5) years after the Closing Date, engage in the business of manufacturing,
marketing or distributing to third parties molded closures and flexible plastic
packaging for the healthcare, personal care, health and beauty, pharmaceutical,
household chemical, automotive, industrial and dentifrice industries; provided,
however, that the foregoing shall not restrict (a) Seller’s and Parent’s
ownership, operation or control of any entity acquired by Seller or Parent after
the Closing Date (an “Acquired Entity”) if the gross revenues of such entity
attributable to products, the production, marketing or sale of which would
otherwise violate the terms of this Section 8.3, (i) do not exceed five percent
(5%) of the net revenues of the Acquired Entity for the twelve (12) month period
ending on the last day of the last fiscal quarter preceding the date of the
definitive agreement providing for such acquisition for which such results of
operation are available and (ii) do not exceed $25,000,000, or (b) the direct or
indirect ownership by Seller of five percent (5%) or less of any entity whose
securities have been registered under the Securities Act of 1933 or under the
Securities Exchange Act of 1934 or the securities Laws of any other
jurisdiction.  For the avoidance of doubt, nothing in this Section 8.3 shall
restrict Parent or any Affiliate of Parent from developing, purchasing,
marketing, distributing or otherwise dealing in any products to be sold to third
parties by Parent or such Affiliate which incorporate such molded closures or
flexible plastic packaging.  Further, for a period of five (5) years after the
Closing Date, Seller and Parent shall not, directly or indirectly solicit,
request, cause or induce Steven Rafter or James Farley to leave the employ of or
otherwise terminate his relationship with the Purchaser nor shall Seller hire or
seek to hire any such person while he is employed by the Purchaser.  Seller
acknowledges that Purchaser shall be entitled to seek equitable relief from a
court of competent jurisdiction restraining any breach by Seller of this Section
8.3.

 

8.4           Trademarks, Etc..  As promptly as practicable after the Closing,
Purchaser shall revise trademarks and product literature, change signage and
stationery and otherwise discontinue use of all intellectual property
constituting Excluded Assets and all Affiliate Marks (collectively, “Excluded
Intellectual Property”); provided, however, that for a period of forty-

 

45

--------------------------------------------------------------------------------


 

five (45) days from the Closing Date, Purchaser may consume stationery and
similar supplies and may sell inventory on hand as of the Closing Date which
contain such Excluded Intellectual Property so long as such items are, as
promptly as practicable after the Closing Date, overstamped or otherwise
appropriately indicate that the Business is then owned by Purchaser.  Without
limiting the foregoing, Purchaser shall, and shall cause each of its Affiliates
to, (i) no later than the close of business on the business day following the
Closing Date, discontinue affixing in any manner whatsoever such Excluded
Intellectual Property to any Product and (ii) no later than the close of
business on the forty-fifth (45th) calendar day after the Closing Date,
discontinue selling, shipping and delivering any product having such Excluded
Intellectual Property affixed thereto in any manner whatsoever.

 


8.5           TAX COVENANTS.


 


(A)           FROM AND AFTER THE CLOSING, EACH OF SELLER AND PURCHASER SHALL
COOPERATE WITH THE OTHER IN CONNECTION WITH TAX MATTERS RELATING TO THE BUSINESS
AND THE PURCHASED ASSETS, INCLUDING:  (I) THE PREPARATION AND FILING OF TAX
RETURNS; (II) THE DETERMINATION OF A PARTY’S LIABILITY FOR TAXES AND THE AMOUNTS
OF ANY TAXES DUE OR OF A PARTY’S RIGHT TO A REFUND OF TAXES AND THE AMOUNT OF
ANY SUCH REFUND; (III) THE EXAMINATION OF TAX RETURNS; AND (IV) THE CONDUCT OF
ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN RESPECT OF TAXES ASSESSED OR
PROPOSED TO BE ASSESSED.  SUBJECT TO SECTION 5.6(B), SUCH COOPERATION SHALL
INCLUDE EACH PARTY MAKING ALL INFORMATION AND DOCUMENTS IN ITS POSSESSION
RELATING TO THE BUSINESS AND PURCHASED ASSETS AVAILABLE TO THE OTHER PARTY.


 


(B)           THE PARTIES SHALL RETAIN ALL TAX RETURNS, SCHEDULES AND WORK
PAPERS, AND ALL MATERIAL RECORDS AND OTHER DOCUMENTS RELATING THERETO, UNTIL THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS (INCLUDING, TO THE EXTENT
NOTIFIED BY ANY PARTY, ANY EXTENSION THEREOF) OF THE TAX PERIOD TO WHICH SUCH
TAX RETURNS AND OTHER DOCUMENTS AND INFORMATION RELATE.  EACH PARTY SHALL ALSO
MAKE AVAILABLE TO THE OTHER PARTY, AS REASONABLY REQUESTED AND AVAILABLE,
PERSONNEL (INCLUDING OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS) RESPONSIBLE FOR
PREPARING, MAINTAINING AND INTERPRETING INFORMATION AND DOCUMENTS RELEVANT TO
TAXES, AND PERSONNEL REASONABLY REQUIRED AS WITNESSES OR FOR PURPOSES OF
PROVIDING INFORMATION OR DOCUMENTS IN CONNECTION WITH ANY ADMINISTRATIVE OR
JUDICIAL PROCEEDINGS RELATING TO TAXES.  ANY INFORMATION OR DOCUMENTS PROVIDED
UNDER THIS SECTION 8.5(B) SHALL BE KEPT CONFIDENTIAL BY THE PARTY RECEIVING SUCH
INFORMATION OR DOCUMENTS, EXCEPT AS MAY OTHERWISE BE NECESSARY IN CONNECTION
WITH THE FILING OF TAX RETURNS OR IN CONNECTION WITH ADMINISTRATIVE OR JUDICIAL
PROCEEDINGS RELATING TO TAXES.


 


(C)           IN THE EVENT ANY GOVERNMENTAL AUTHORITY WITH RESPONSIBILITY FOR
TAXES INFORMS SELLER OR PURCHASER OF ANY NOTICE OF PROPOSED AUDIT, CLAIM,
ASSESSMENT OR OTHER DISPUTE CONCERNING AN AMOUNT OF TAXES WITH RESPECT TO WHICH
THE OTHER PARTY MAY INCUR LIABILITY HEREUNDER, THE PARTY SO INFORMED SHALL
PROMPTLY NOTIFY THE OTHER PARTY OF SUCH MATTER.  SUCH NOTICE SHALL CONTAIN
FACTUAL INFORMATION (TO THE EXTENT KNOWN) DESCRIBING ANY ASSERTED TAX LIABILITY
IN REASONABLE DETAIL AND SHALL BE ACCOMPANIED BY COPIES OF ANY NOTICE OR OTHER
DOCUMENTS RECEIVED FROM SUCH GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
MATTER.  IF AN INDEMNIFIED PARTY HAS KNOWLEDGE OF AN ASSERTED TAX LIABILITY WITH
RESPECT TO A MATTER FOR WHICH IT IS TO BE INDEMNIFIED HEREUNDER AND SUCH PARTY
FAILS TO PROVIDE THE INDEMNIFYING PARTY PROMPT NOTICE OF SUCH ASSERTED TAX
LIABILITY, THEN (I) IF THE INDEMNIFYING PARTY IS PRECLUDED FROM CONTESTING THE
ASSERTED TAX LIABILITY IN ANY FORUM AS A RESULT OF THE FAILURE TO GIVE PROMPT
NOTICE,

 

46

--------------------------------------------------------------------------------


 

the Indemnifying Party shall have no obligation to indemnify the Indemnified
Party for Taxes arising out of such asserted Tax liability, and (ii) if the
Indemnifying Party is not precluded from contesting the asserted Tax liability
in any forum, but such failure to provide prompt notice results in a monetary
detriment to the Indemnifying Party, then any amount which the Indemnifying
Party is otherwise required to pay the Indemnified Party pursuant to this
Agreement shall be reduced by the amount of such detriment.


 


(D)           SELLER AND PURCHASER AGREE THAT PURCHASER HAS PURCHASED
SUBSTANTIALLY ALL THE PROPERTY USED IN SELLER’S TRADE OR BUSINESS, AND IN
CONNECTION THEREWITH, PURCHASER SHALL EMPLOY TRANSFERRED EMPLOYEES WHO
IMMEDIATELY BEFORE THE CLOSING DATE WERE EMPLOYED IN SUCH TRADE OR BUSINESS BY
SELLER.  ACCORDINGLY, SELLER SHALL PROVIDE PURCHASER WITH ALL NECESSARY AND
ACCURATE PAYROLL RECORDS FOR THE CALENDAR YEAR WHICH INCLUDES THE CLOSING DATE. 
FURTHERMORE, PURSUANT TO REV. PROC. 96-60, 1996-2 C.B. 399, IF PURCHASER ELECTS,
EACH PARTY SHALL COMPLY WITH THE REQUIREMENTS PROVIDED IN THE ALTERNATIVE
PROCEDURE UNDER REV. PROC. 96-60, PURSUANT TO WHICH PURCHASER SHALL FURNISH A
FORM W-2 TO EACH EMPLOYEE EMPLOYED BY PURCHASER WHO HAD BEEN EMPLOYED BY SELLER
DISCLOSING ALL WAGES AND OTHER COMPENSATION PAID FOR SUCH CALENDAR YEAR, AND
TAXES WITHHELD THEREFROM, AND SELLER SHALL BE RELIEVED OF THE RESPONSIBILITY TO
DO SO.  IF PURCHASER DOES NOT ELECT SUCH ALTERNATIVE PROCEDURE, EACH PARTY SHALL
COMPLY WITH THE REQUIREMENTS PROVIDED IN THE STANDARD PROCEDURE UNDER REV. PROC.
96-60.


 

8.6           Records; Retention.  Following the Closing, each of Purchaser and
Seller shall afford the other and its Representatives reasonable access during
normal business hours to, and (if permitted by law) the right to make copies and
extracts from, the books, records and other data in Purchaser’s or Seller’s
possession relating to the Business, the Purchased Assets, the Excluded Assets,
the Assumed Liabilities and the Retained Liabilities with respect to periods
prior to the Closing Date, at the requesting Party’s expense, to the extent that
such access may be requested by Purchaser or Seller for any business purpose,
including to facilitate the investigation, litigation and final disposition of
any claims which may have been or may be made against Purchaser, Seller or their
respective Affiliates.  Purchaser and Seller agree that for a period of seven
(7) years following the Closing Date, such Party shall not destroy or otherwise
dispose of any such books, records or data in its possession without (a) giving
the other at least sixty (60) days’ prior written notice of such intended
disposition and (b) offering to deliver to the other, at the other’s expense,
custody of any or all of the books, records and data that such Party intends to
destroy.

 

8.7           Designated Reporting Person.  In order to assure compliance with
the requirements of Section 6045 of the Code (and any related reporting
requirements), the Parties agree as follows:

 


(A)           IF THE TITLE COMPANY EXECUTES A STATEMENT IN WRITING, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE PARTIES, PURSUANT TO WHICH THE TITLE
COMPANY AGREES TO ASSUME ALL RESPONSIBILITIES FOR INFORMATION REPORTING REQUIRED
UNDER SECTION 6045(E) OF THE CODE, SELLER AND PURCHASER SHALL DESIGNATE THE
TITLE COMPANY AS THE PERSON TO BE RESPONSIBLE FOR ALL INFORMATION REPORTING
UNDER SECTION 6045(E) OF THE CODE (THE “REPORTING PERSON”).  IF THE TITLE
COMPANY REFUSES TO EXECUTE A STATEMENT PURSUANT TO WHICH IT AGREES TO BE THE
REPORTING PERSON, SELLER AND PURCHASER AGREE TO APPOINT ANOTHER THIRD PARTY
MUTUALLY SATISFACTORY TO THE PARTIES AS THE REPORTING PERSON.

 

47

--------------------------------------------------------------------------------


 


(B)           SELLER AND PURCHASER HEREBY AGREE:


 

(I)            TO PROVIDE TO THE REPORTING PERSON ALL INFORMATION AND
CERTIFICATIONS REGARDING SUCH PARTY, AS REASONABLY REQUESTED BY THE REPORTING
PERSON OR OTHERWISE REQUIRED TO BE PROVIDED BY A PARTY UNDER SECTION 6045 OF THE
CODE; AND

 

(II)           TO PROVIDE TO THE REPORTING PERSON SUCH PARTY’S TAXPAYER
IDENTIFICATION NUMBER AND A STATEMENT (ON IRS FORM W-9 OR AN ACCEPTABLE
SUBSTITUTE FORM, OR ON ANY OTHER FORM THE CODE MIGHT REQUIRE AND/OR ANY FORM
REQUESTED BY THE REPORTING PERSON), SIGNED UNDER PENALTIES OF PERJURY, STATING
THAT THE TAXPAYER IDENTIFICATION NUMBER SUPPLIED BY SUCH PARTY TO THE REPORTING
PERSON IS CORRECT.

 


(C)           EACH PARTY AGREES TO RETAIN A COPY OF THIS AGREEMENT FOR NOT LESS
THAN FOUR (4) YEARS FROM THE END OF THE CALENDAR YEAR IN WHICH THE CLOSING
OCCURS AND TO PRODUCE SUCH COPY TO THE IRS UPON A VALID REQUEST THEREFOR.


 

8.8           Further Assurances.  Seller hereby agrees, without further
consideration, to execute and deliver following the Closing such other
instruments of transfer and take such other action as Purchaser or its counsel
may reasonably request in order to put Purchaser in possession of, and to vest
in Purchaser, good and valid title to the Purchased Assets in accordance with
this Agreement and to consummate the Acquisition.  Purchaser hereby agrees,
without further consideration, to take such other action following the Closing
and execute and deliver such other documents as Seller or its counsel may
reasonably request in order to consummate the Acquisition in accordance with
this Agreement.

 


ARTICLE IX


SURVIVAL; INDEMNIFICATION


 

9.1           Expiration of Representations and Warranties.  The representations
and warranties in this Agreement (other than the representations and warranties
contained in Sections 3.1, 3.2, 3.3(a) and (b), 3.8(e), 3.15(b) and (c), 3.16,
3.17, 3.18, 3.19, 3.23, 3.24 and 3.25) shall survive the Closing until the
second anniversary of the Closing Date, at which time they shall terminate;
provided that (i) the representations and warranties contained in Sections 3.1,
3.2, 3.3(a) and (b), 3.8(e), 3.17 and 3.23 shall survive the Closing
indefinitely and (ii) the representations and warranties contained in
Sections 3.15(b) and (c), 3.16, 3.18, 3.19, 3.24 and 3.25 shall survive the
Closing until ninety (90) days after the expiration of the relevant statute of
limitations.

 

9.2           Indemnification by Seller.  Subject to the limitations set forth
in Section 7.2(a) and this Article IX, Seller shall indemnify, defend, save and
hold Kerr, Purchaser, and their respective Affiliates and the Representatives of
any of them (collectively, “Purchaser Indemnitees”) harmless from and against
any and all Losses incurred by any Purchaser Indemnitee (except to the extent
included in the Assumed Liabilities) arising out of:

 


(A)           SELLER’S BREACH OR THE FAILURE OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN THIS AGREEMENT (SUCH BREACH OR FAILURE TO BE DETERMINED WITHOUT
GIVING EFFECT TO ANY QUALIFICATIONS FOR “KNOWLEDGE,” “MATERIALITY” OR “MATERIAL
ADVERSE EFFECT” CONTAINED IN ANY

 

48

--------------------------------------------------------------------------------


 

representation or warranty) and any action, suit or proceeding arising out of
such breach or failure;


 


(B)           SELLER’S BREACH OF ANY COVENANT OR AGREEMENT MADE BY SELLER IN OR
PURSUANT TO THIS AGREEMENT AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
SUCH BREACH;


 


(C)           SELLER’S FAILURE TO PAY, PERFORM OR DISCHARGE WHEN DUE ANY OF THE
RETAINED LIABILITIES AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF SUCH
FAILURE;


 


(D)           SELLER’S OPERATION OF THE BUSINESS OR ANY EVENT RELATING TO OR
ARISING OUT OF SELLER’S ASSETS (INCLUDING THE PURCHASED ASSETS), IN EACH CASE
PRIOR TO THE CLOSING, EXCEPT WITH RESPECT TO THE ASSUMED LIABILITIES;


 


(E)           TAXES ASSESSED ON, OR EXPENSES ATTRIBUTABLE TO, ANY OF THE REAL
PROPERTY OR THE REAL PROPERTY LEASES AFTER THE CLOSING DATE FOR THE PERIOD PRIOR
TO THE CLOSING DATE (SUCH THAT SELLER SHALL HAVE BORNE ALL REAL PROPERTY TAXES
AND ALL EXPENSES ATTRIBUTABLE THERETO ALLOCABLE TO THE PERIOD PRIOR TO THE
CLOSING DATE), IN EACH CASE NET OF ANY AMOUNT PREVIOUSLY PAID UNDER SECTION
2.5(C).  NOTWITHSTANDING THE FOREGOING, AN INCREASE IN A REAL PROPERTY TAX
ASSESSMENT AS A RESULT OF THE ACQUISITION, INCLUDING THE CALIFORNIA SUPPLEMENTAL
TAX BILL AND ANY SIMILAR TAXES, SHALL NOT BE PRORATED UNDER THIS SECTION 9.2(E)
OR SECTION 2.5(C) AND SHALL BE THE SOLE LIABILITY OF PURCHASER;


 


(F)            A THIRD PARTY CLAIM THAT THE CONDUCT OF THE BUSINESS AS IT IS
CURRENTLY CONDUCTED INFRINGES U.S. PATENT NO. *, OR ANY OTHER PATENT CLAIMING
PRIORITY OVER U.S. PATENT NO.*; OR


 


(G)           A THIRD-PARTY CLAIM BY * OR ANY OTHER PERSON ALLEGING THAT THE
CONDUCT OF THE BUSINESS AS IT IS CURRENTLY CONDUCTED WITH RESPECT TO THE ITEMS
AT ISSUE IN THIS LAWSUIT GIVES RISE TO LIABILITY UNDER THE THEORIES ALLEGED IN
*.


 

Without limiting the generality of the foregoing, Seller shall indemnify, defend
and hold harmless Purchaser Indemnitees from and against all Losses asserted
against, resulting to, imposed on, sustained, incurred or suffered by any of
Purchaser Indemnitees, directly or indirectly (except to the extent included in
the Assumed Liabilities), by reason of or resulting from (i) any claim, action,
suit, investigation, arbitration, inquiry, proceeding or litigation involving
the Business, Seller or any of Seller’s agents or assets (including the
Purchased Assets), in each case arising from events on or prior to the Closing
Date but excluding (A) all Assumed Liabilities and (B) Losses to the extent
arising from or related to any post-Closing breach or default by Purchaser of or
under any Assumed Contract, (ii) any liability of Purchaser Indemnitees arising
from the non-compliance with any applicable bulk transfer laws or Article 6 of
the Uniform Commercial Code, (iii) any Environmental Claim or pollution or
threat to human health or the environment that is related in any way to the
management, use, control, ownership or operation of the Business, including all
on-site and off-site activities involving Materials of Environmental Concern,
and that occurred, existed, arises out of conditions or circumstances that
occurred or existed, or was caused, in whole or in part, on or before the
Closing Date, whether or

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

49

--------------------------------------------------------------------------------


 

not the pollution or threat to human health or the environment is described in
Schedule 3.18, (iv) any and all obligations or liabilities under covenants
relating to employment, other than those obligations and liabilities expressly
undertaken or assumed by Purchaser hereunder, (v) any and all Taxes of Seller
for all taxable periods, whether before, on or after the Closing Date (except to
the extent allocated to Purchaser with respect to the Real Property or the Real
Property Leases pursuant to Sections 2.5(c) and 9.2(e) of this Agreement), (vi)
any and all employee benefits or employment related liabilities relating to any
employee benefit plan that is sponsored, maintained or contributed to or
required to be contributed to by Seller or any Affiliate of Seller, (vii)
arising from any conflict, violation, breach or default by Seller described in
Section 3.3(a) or 3.3(b) (without giving effect to any qualifications described
in the Schedules or for “Knowledge,” “materiality” or “Material Adverse Effect”
contained therein), (viii) Seller’s failing to obtain any consents, approvals,
authorizations, permits and filings pursuant to Section 3.4(c) (without giving
effect to any qualifications for “Knowledge,” “materiality” or “Material Adverse
Effect” contained therein) and (ix) failing to remove any Title Objections
pursuant to Section 5.8(b).

 

9.3           Indemnification by Kerr and Purchaser.  Subject to the limitations
set forth in this Article IX, Kerr and Purchaser shall jointly and severally
indemnify, defend, save and hold Seller, Seller’s Affiliates and the
Representatives of any of them (collectively, “Seller Indemnitees”) harmless
from and against any and all Losses incurred by any Seller Indemnitee arising
out of:

 


(A)           KERR’S OR PURCHASER’S BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN THIS AGREEMENT AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
SUCH BREACH;


 


(B)           KERR’S OR PURCHASER’S BREACH OF ANY COVENANT OR AGREEMENT MADE BY
KERR OR PURCHASER IN OR PURSUANT TO THIS AGREEMENT (SUCH BREACH OR FAILURE TO BE
DETERMINED WITHOUT GIVING EFFECT TO ANY QUALIFICATIONS FOR “KNOWLEDGE,”
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” CONTAINED IN ANY REPRESENTATION OR
WARRANTY) AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF SUCH BREACH;


 


(C)           KERR’S OR PURCHASER’S FAILURE TO PAY, PERFORM OR DISCHARGE WHEN
DUE ANY OF THE ASSUMED LIABILITIES AND ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF SUCH FAILURE;


 


(D)           ANY ASSUMED LIABILITIES, EXCEPT FOR LOSSES TO THE EXTENT
ATTRIBUTABLE TO A BREACH BY SELLER OF ANY ASSIGNED CONTRACT PRIOR TO CLOSING; OR


 


(E)           FOLLOWING THE CLOSING, PURCHASER’S OPERATION OF THE BUSINESS OR
ANY EVENT RELATING TO OR ARISING OUT OF PURCHASER’S ASSETS (INCLUDING THE
PURCHASED ASSETS).


 

9.4           Notice of Claims.  Except as provided in Section 8.5, if any
Purchaser Indemnitee or Seller Indemnitee (an “Indemnified Party”) believes that
it has suffered or incurred any Losses for which it is entitled to
indemnification under this Article IX, such Indemnified Party shall so notify
the Party from whom indemnification is being claimed (the “Indemnifying Party”)
with reasonable promptness and reasonable particularity in light of the
circumstances then existing.  If any claim is instituted by or against a third
party with respect to which any Indemnified Party intends to claim
indemnification under this Article IX, such Indemnified Party shall promptly

 

50

--------------------------------------------------------------------------------


 

notify the Indemnifying Party of such claim.  The notice provided by the
Indemnified Party to the Indemnifying Party shall describe the claim (the
“Asserted Liability”) in reasonable detail and shall indicate the amount (or an
estimate) of the Losses that have been or may be suffered by the Indemnified
Party.  The failure of an Indemnified Party to give any notice required by this
Section 9.4 shall not affect any of the Indemnified Party’s rights under this
Article IX or otherwise except and to the extent that such failure is
prejudicial to the rights or obligations of the Indemnifying Party.

 

9.5           Opportunity to Defend Third Party Claims. If any action is brought
by a third party against any Indemnified Party, the Indemnifying Party shall be
entitled:  (a) to participate in such action and (b) to elect, by written notice
delivered to the Indemnified Party within thirty (30) days after the
Indemnifying Party’s receipt of notice of the Asserted Liability, to defend,
compromise or settle such action, with counsel reasonably satisfactory to the
Indemnified Party.  The Indemnified Party shall cooperate with respect to any
such participation, defense, settlement or compromise.  The Indemnified Party
shall have the right to employ its own counsel in any such case, but the fees
and expenses of the Indemnified Party’s counsel shall be at the sole expense of
the Indemnified Party unless:  (i) the Indemnifying Party shall have authorized
in writing employment of such counsel at the expense of the Indemnifying Party;
(ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to defend such action within thirty (30)
days after the Indemnifying Party received notice of the Asserted Liability;
(iii) the Indemnified Party shall have reasonably concluded, based upon written
advice of counsel, that there are defenses available to the Indemnified Party
that are different from or additional to those available to the Indemnifying
Party (in which case the Indemnifying Party shall not have the right to direct
the defense of such action on behalf of the Indemnified Party with respect to
such different defenses); or (iv) representation of such Indemnified Party by
the counsel retained by the Indemnifying Party would be inappropriate due to
actual or potential differing interests between such Indemnified Party and any
other party represented by such counsel in such proceeding, in any of which
events the fees and expenses of one additional counsel shall be borne by the
Indemnifying Party.  The Indemnifying Party shall not settle or compromise any
action or consent to the entry of a judgment that:  (a) does not provide for the
claimant to give an unconditional release to the Indemnified Party in respect of
the Asserted Liability; (b) involves relief other than monetary damages;
(c) places restrictions or conditions on the operation of the business of the
Indemnified Party or any of its Affiliates; or (d) involves any finding or
admission of liability or of any violation of Law.  The Indemnifying Party shall
not be liable for any settlement of any claim or action effected without its
written consent; provided that such consent is not unreasonably withheld.  After
payment of any Asserted Liability by the Indemnifying Party, the Indemnified
Party, if requested by the Indemnifying Party, shall assign to the Indemnifying
Party all rights the Indemnified Party may have against any applicable account
debtor or other responsible Person in respect of the Asserted Liability.  If the
Indemnifying Party chooses to defend any Asserted Liability, the Indemnified
Party shall make available to the Indemnifying Party any books, records or other
documents within its control that are necessary or appropriate for such
defense.  Any expenses of any Indemnified Party for which indemnification is
available hereunder shall be paid upon written demand therefor.

 

51

--------------------------------------------------------------------------------


 

9.6           Limitation of Liability.

 


(A)           SELLER SHALL NOT BE OBLIGATED TO PROVIDE ANY INDEMNIFICATION UNDER
SECTION 9.2(A) EXCEPT TO THE EXTENT THE AGGREGATE AMOUNT FOR WHICH IT IS
OBLIGATED TO PROVIDE SUCH INDEMNIFICATION EXCEEDS THE SUM OF $1,000,000, AFTER
WHICH SELLER SHALL BE OBLIGATED TO PAY THE ENTIRE AMOUNT, BEGINNING WITH THE
FIRST DOLLAR OF LOSS, WHICH IS PAYABLE PURSUANT TO SECTION 9.2(A); PROVIDED,
HOWEVER, THAT DE MINIMIS LOSSES SHALL NOT COUNT TOWARDS SUCH $1,000,000 AMOUNT
UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL DE MINIMIS LOSSES EXCEEDS $100,000;
PROVIDED, FURTHER, THAT IN THE CASE OF ANY BREACH OF ANY REPRESENTATION OR
WARRANTY UNDER SECTIONS 3.1, 3.2, 3.3, 3.6, 3.8(E), 3.16, 3.17, 3.18, 3.19, 3.23
AND 3.24, RESPECTIVELY, SELLER SHALL BE OBLIGATED TO PROVIDE INDEMNIFICATION FOR
THE ENTIRE AMOUNT OF SUCH LOSS, BEGINNING WITH THE FIRST DOLLAR OF LOSS, WITHOUT
REGARD TO WHETHER SUCH LOSS IS A DE MINIMIS LOSS AND WITHOUT REGARD TO WHETHER
THE AGGREGATE AMOUNT FOR WHICH THE OBLIGATION TO PROVIDE INDEMNIFICATION UNDER
THIS ARTICLE IX EXCEEDS THE SUM OF $1,000,000; PROVIDED, FURTHER, THAT IN NO
EVENT SHALL THE AGGREGATE LIABILITY OF SELLER UNDER THIS ARTICLE IX WITH RESPECT
TO SELLER’S BREACH OF ITS REPRESENTATIONS AND WARRANTIES EXCEED ONE-HALF OF THE
PURCHASE PRICE OTHER THAN FOR BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED
IN SECTIONS 3.1, 3.2, 3.3, 3.6, 3.8, 3.16, 3.17, 3.18, 3.19, 3.23 AND 3.24,
WHICH LIABILITY AND OBLIGATION TO INDEMNIFY SHALL BE WITHOUT LIMITATION.


 


(B)           KERR AND PURCHASER SHALL NOT BE OBLIGATED TO PROVIDE ANY
INDEMNIFICATION UNDER SECTION 9.3(A) EXCEPT TO THE EXTENT THE AGGREGATE AMOUNT
FOR WHICH THEY ARE OBLIGATED TO PROVIDE SUCH INDEMNIFICATION EXCEEDS THE SUM OF
$1,000,000, AFTER WHICH KERR AND PURCHASER SHALL BE OBLIGATED TO PAY THE ENTIRE
AMOUNT, BEGINNING WITH THE FIRST DOLLAR OF LOSS, WHICH IS PAYABLE PURSUANT TO
SECTION 9.3(A); PROVIDED, HOWEVER, THAT DE MINIMIS LOSSES SHALL NOT COUNT
TOWARDS SUCH $1,000,000 AMOUNT UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL DE
MINIMIS LOSSES EXCEEDS $100,000; PROVIDED, FURTHER, THAT IN THE CASE OF ANY
BREACH OF ANY REPRESENTATION OR WARRANTY UNDER SECTIONS 4.1, 4.2, 4.3(A) OR (B),
AND 4.5, RESPECTIVELY, KERR AND PURCHASER SHALL BE OBLIGATED TO PROVIDE
INDEMNIFICATION FOR THE ENTIRE AMOUNT OF SUCH LOSS, BEGINNING WITH THE FIRST
DOLLAR OF LOSS, WITHOUT REGARD TO WHETHER SUCH LOSS IS A DE MINIMIS LOSS AND
WITHOUT REGARD TO WHETHER THE AGGREGATE AMOUNT FOR WHICH THE OBLIGATION TO
PROVIDE INDEMNIFICATION UNDER THIS ARTICLE IX EXCEEDS THE SUM OF $1,000,000;
PROVIDED, FURTHER, THAT IN NO EVENT SHALL THE AGGREGATE LIABILITY OF KERR AND
PURCHASER UNDER THIS ARTICLE IX WITH RESPECT TO KERR’S AND PURCHASER’S BREACH OF
THEIR REPRESENTATIONS AND WARRANTIES EXCEED ONE-HALF OF THE PURCHASE PRICE OTHER
THAN FOR BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN SECTIONS 4.1,
4.2, 4.3(A) OR (B), AND 4.5, WHICH LIABILITY AND OBLIGATION TO INDEMNIFY SHALL
BE WITHOUT LIMITATION; PROVIDED, FURTHER, THAT THE PRECEDING CLAUSE SHALL NOT
LIMIT PURCHASER’S OBLIGATION OR LIABILITY WITH RESPECT TO THE ASSUMED
LIABILITIES.


 


(C)           THE PROVISIONS OF THIS ARTICLE IX SHALL BE THE EXCLUSIVE REMEDY
AVAILABLE TO THE SELLER INDEMNITEES AND THE PURCHASER INDEMNITEES AFTER THE
CLOSING IN THE EVENT ANY SUCH PERSON SHALL HAVE A CLAIM WITH RESPECT TO THE
MATTERS COVERED BY THIS AGREEMENT, OTHER THAN WITH RESPECT TO CLAIMS INVOLVING
INTENTIONAL MISREPRESENTATION, FRAUD, OR WILLFUL MISCONDUCT.


 

9.7           Effect of Taxes and Insurance.  The amount of any Losses for which
indemnification is provided under this Article IX (a) shall be reduced to take
account of any net Tax benefit realized, in the year of the Tax payment or the
next succeeding taxable year and shall be increased to take account of any net
Tax detriment realized, in the year of the Tax payment or

 

52

--------------------------------------------------------------------------------


 

the next succeeding taxable year arising from the incurrence or payment of any
such Losses or from the receipt of any such indemnification payment determined
on a with or without basis and (b) shall be reduced by the insurance proceeds
received and any other amount, if any, recovered from third parties by the
Indemnified Party (or its Affiliates) with respect to any Losses.  If any
Indemnified Party shall have received any indemnification payment pursuant to
this Article IX with respect to any Loss, such Indemnified Party shall, upon
written request by the Indemnifying Party, assign to such Indemnifying Party (to
the extent of the indemnification payment) any claim which such Indemnified
Party may have under any applicable insurance policy which provides coverage for
such Loss.  Such Indemnified Party shall reasonably cooperate (at the expense of
the Indemnifying Party) to collect under such insurance policy.  If any
Indemnified Party shall have received any payment pursuant to this Article IX
with respect to any Loss and has or shall subsequently have received insurance
proceeds or other amounts with respect to such Loss, then such Indemnified Party
shall promptly pay over to the Indemnifying Party the amount so recovered (after
deducting the amount of the expenses incurred by it in procuring such recovery),
but not in excess of the amount previously so paid by the Indemnifying Party.

 

9.8           Treatment of Indemnity Payments; No Duplication.  Any
indemnification payment made pursuant to this Article IX shall be treated, to
the extent permitted or required by law, by all Parties as an adjustment to the
Purchase Price.  Notwithstanding anything contained in this Article IX to the
contrary, Purchaser shall not be entitled to indemnification hereunder to the
extent that any Losses were  (i)  included in the calculation of the Working
Capital Adjustment or the Final Closing Capital Expenditures (excluding losses
resulting from Seller’s breach of any payment or other obligation to any
counterparty with respect to any Capital Expenditures) or (ii) offset by an
adjustment pursuant to Section 3.3 or 3.4 of the Supply Agreement.

 


ARTICLE X


GENERAL


 

10.1         Notices.  All notices, requests, claims, demands or other
communications that are required or may be given pursuant to the terms of this
Agreement or the other Transaction Documents shall be in writing and shall be
deemed to have been duly given:  (a) when delivered, if delivered by hand;
(b) one (1) Business Day after transmitted, if transmitted by a
nationally-recognized overnight courier service; (c) when sent by facsimile
transmission, if sent by facsimile transmission which is confirmed; or (d) three
(3) Business Days after mailing, if mailed by registered or certified mail
(return receipt requested), in each case to the Parties at the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 10.1):

 


(A)           IF TO SELLER:


 

Tubed Products, Inc.

18 Loveton Circle

Sparks, Maryland  21152

Attention:  Corporate Secretary

Telephone:  (410) 771-7563

Fax:  (410) 527-8228

 

53

--------------------------------------------------------------------------------


 

With a simultaneous copy to:

 

Piper Rudnick LLP

6225 Smith Avenue

Baltimore, Maryland 21209-3600

Attention:  Theodore Segal, Esq.

Telephone:  (410) 580-3000

Fax:  (410) 580-3001

 


(B)           IF TO PURCHASER:


 

Kerr Acquisition Sub II, LLC

c/o Kerr Group Inc.

500 New Holland Avenue

Lancaster, Pennsylvania  17602-2104

Attention:  Lawrence C. Caldwell

Telephone:  (717) 390-8439

 

With a simultaneous copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1100

Palo Alto, California  94301

Attention:  Kenton J. King, Esq.

Telephone:  (650) 470-4500

Fax:  (650) 470-4570

 


(C)           IF TO KERR:


 

Kerr Group, Inc.

500 New Holland Avenue

Lancaster, Pennsylvania  17602-2104

Attention:  Lawrence C. Caldwell

Telephone:  (717) 390-8439

 

With a simultaneous copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1100

Palo Alto, California  94301

Attention:  Kenton J. King, Esq.

Telephone:  (650) 470-4500

Fax:  (650) 470-4570

 

10.2         Severability.  If any provision of this Agreement for any reason
shall be held to be illegal, invalid or unenforceable, such illegality shall not
affect any other provision of this

 

54

--------------------------------------------------------------------------------


 

Agreement, but this Agreement shall be construed as if such illegal, invalid or
unenforceable provision had never been included herein.

 

10.3         Assignment; Binding Effect; Benefit.  No assignment by any Party of
its rights nor delegation by any Party of its obligations under this Agreement
or any Transaction Document shall be permitted unless Kerr and Purchaser, on the
one hand, or Seller, on the other hand, consents in writing thereto, except that
Purchaser may (a) assign, in its sole discretion, any of or all of its rights,
interests and obligations under this Agreement to Kerr or to any direct or
indirect wholly-owned Subsidiary of Kerr, and (b) pledge this Agreement and any
of its rights and obligations hereunder in whole or in part to any other Person,
in each case without the consent of Seller, provided in each case that no such
assignment shall relieve Purchaser of any of its obligations hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns.  Notwithstanding anything
in this Agreement to the contrary, expressed or implied, this Agreement is not
intended to confer any rights or remedies on any Person other than the Parties
and their respective successors and permitted assigns.

 

10.4         Incorporation of Exhibits and Schedules.  All Exhibits and
Schedules attached hereto and referred to herein are hereby incorporated herein
and made a part of this Agreement for all purposes as if fully set forth
herein.  The disclosures made by the Parties in any Schedule to this Agreement
shall apply with the same force and effect to each other Section hereof to which
it is reasonably apparent that such disclosures should apply.

 

10.5         Governing Law; Submission to Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK OTHER THAN CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE
APPLICATION OF ANY LAW OTHER THAN THAT OF NEW YORK.  COURTS WITHIN THE STATE OF
NEW YORK (LOCATED WITHIN NEW YORK CITY) WILL HAVE JURISDICTION OVER ALL DISPUTES
BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.  THE PARTIES HEREBY CONSENT TO AND AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS.  EACH OF THE PARTIES WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS; (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL
PROCESS ISSUED BY SUCH COURTS; OR (C) ANY LITIGATION COMMENCED IN SUCH COURTS IS
BROUGHT IN AN INCONVENIENT FORUM.

 

10.6         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR
AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

55

--------------------------------------------------------------------------------


 

10.7         Interpretation.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

 

10.8         Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

10.9         Entire Agreement.  This Agreement (including the Schedules and
Exhibits attached hereto) and the other Transaction Documents executed in
connection with the consummation of the Acquisition contain the entire agreement
between the Parties with respect to the subject matter hereof and supersede all
prior agreements, written or oral, with respect thereto.

 

10.10       Waivers and Amendments.  This Agreement may be amended, superseded,
canceled, renewed or extended only by a written instrument signed by all of the
Parties.  The provisions hereof may be waived only in writing signed by the
Party or Parties waiving compliance.  No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

 


 

[Signatures appear on the next page]

 

56

--------------------------------------------------------------------------------


 

EXECUTION

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed in their
respective names by their duly authorized representatives as of the date first
above written.

 

 

KERR GROUP, INC.

 

 

 

 

 

By:

/s/  Richard D. Hofmann

 

 

Name:

Richard D. Hofmann

 

Title:

President & CEO

 

 

 

 

 

KERR ACQUISITION SUB II, LLC

 

 

 

 

 

By:

/s/  Richard D. Hofmann

 

 

Name:

Richard D. Hofmann

 

Title:

President & CEO

 

 

 

Signature Page 1 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and Tubed Products, Inc.

 

 

--------------------------------------------------------------------------------


 

 

 

 

TUBED PRODUCTS, INC.

 

 

 

 

 

By:

/s/  Robert G. Davey

 

 

Name:

Robert G. Davey

 

Title:

President

 

Signature Page 2 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and Tubed Products, Inc.

 

 

--------------------------------------------------------------------------------


 

GUARANTY

 

Parent hereby guarantees the prompt payment by Seller of Seller’s
indemnification obligations under Section 9.2 of this Agreement.  If Seller
defaults in the payment of any such indemnification obligation, Parent shall pay
to Purchaser or the applicable Purchaser Indemnitee any damages, costs and
expenses that such Person is entitled to recover from Seller by reason of
Seller’s default.  Parent acknowledges that the bankruptcy of Seller shall not
relieve Parent of its obligations under this Guaranty.  Parent further agrees to
the provisions of Sections 5.3 (Consents, Filings and Authorizations; Efforts to
Consummate), 5.6 (Access to Information; Confidentiality), 5.12 (Patent
Transfer), 8.3 (Non-Competition Covenant) and the last three sentences of
Section 3.5 (Financial Statements) of this Agreement.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

By:

/s/  Robert G. Davey

 

 

Name:

Robert G. Davey

 

Title:

Executive Vice President

 

Signature Page 3 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and Tubed Products, Inc.

 

--------------------------------------------------------------------------------